--------------------------------------------------------------------------------

Exhibit 10.4

 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
May 30, 2008
 
among
 
GENESIS CRUDE OIL, L.P.,
as the Borrower


GENESIS ENERGY, L.P.,
as the Parent


The Lenders Party Hereto,
 
FORTIS CAPITAL CORP.,
as Administrative Agent,
 
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
 
and
 


BANK OF AMERICA, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
WACHOVIA BANK, NATIONAL ASSOCIATION,
BMO CAPITAL MARKETS FINANCING, INC.,
ROYAL BANK OF CANADA, and
SUNTRUST BANK,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 
$500 MILLION SENIOR SECURED REVOLVING CREDIT FACILITY
 

--------------------------------------------------------------------------------

 
 
FORTIS CAPITAL CORP. AND DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
ARTICLE I
DEFINITIONS
 
SECTION 1.01
Defined Terms
2
SECTION 1.02
Classification of Loans and Borrowings
35
SECTION 1.03
Terms Generally
35
SECTION 1.04
Accounting Terms; GAAP
35
 
ARTICLE II
THE CREDITS
 
SECTION 2.01
Commitments
36
SECTION 2.02
Loans and Borrowings.
36
SECTION 2.03
Requests for Revolving Borrowings
37
SECTION 2.04
Borrowing Base.
37
SECTION 2.05
Committed Amount.
38
SECTION 2.06
Letters of Credit.
38
SECTION 2.07
Funding of Borrowings.
42
SECTION 2.08
Interest Elections.
43
SECTION 2.09
Termination and Reduction of Committed Amounts.
44
SECTION 2.10
Repayment of Loans; Evidence of Debt.
45
SECTION 2.11
Prepayment of Loans.
45
SECTION 2.12
Fees.
46
SECTION 2.13
Interest.
47
SECTION 2.14
Alternate Rate of Interest
48
SECTION 2.15
Increased Costs.
49
SECTION 2.16
Break Funding Payments
50
SECTION 2.17
Taxes.
50
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
52
SECTION 2.19
Mitigation Obligations; Replacement of Lenders.
53
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     
SECTION 3.01
Organization; Powers
54
SECTION 3.02
Authorization; Enforceability
54
SECTION 3.03
Governmental Approvals; No Conflicts
55
SECTION 3.04
Financial Condition; No Material Adverse Change.
55
SECTION 3.05
Other Obligations and Restrictions
56
SECTION 3.06
Properties.
56
SECTION 3.07
Litigation.
57
SECTION 3.08
Compliance with Laws and Agreements
57
SECTION 3.09
Default
57
SECTION 3.10
Investment Company Status
57
SECTION 3.11
Taxes
57

 
i

--------------------------------------------------------------------------------


 
SECTION 3.12
ERISA
58
SECTION 3.13
Disclosure; No Material Misstatements
58
SECTION 3.14
Insurance
58
SECTION 3.15
Material Agreements
59
SECTION 3.16
Imbalances
59
SECTION 3.17
Solvency
59
SECTION 3.18
Labor Disputes and Acts of God
60
SECTION 3.19
Equity Interests and Subsidiaries
60
SECTION 3.20
Intellectual Property.
61
SECTION 3.21
Environmental Matters
62
SECTION 3.22
Reserved.
63
SECTION 3.23
Security Documents
63
SECTION 3.24
Anti-Terrorism Law.
63
SECTION 3.25
Federal Reserve Regulations
64
SECTION 3.26
Use of Proceeds
65
 
ARTICLE IV
CONDITIONS
     
SECTION 4.01
Effective Date
65
SECTION 4.02
Each Credit Event
69
 
ARTICLE V
AFFIRMATIVE COVENANTS
     
SECTION 5.01
Financial Statements; Ratings Change and Other Information
70
SECTION 5.02
Notices of Material Events
72
SECTION 5.03
Existence; Conduct of Business.
73
SECTION 5.04
Payment of Obligations and Taxes
74
SECTION 5.05
Material Agreements
75
SECTION 5.06
Books and Records; Inspection Rights
75
SECTION 5.07
Compliance with Laws
75
SECTION 5.08
Use of Proceeds and Letters of Credit
75
SECTION 5.09
Environmental Laws.
76
SECTION 5.10
Additional Collateral; Additional Guarantors.
76
SECTION 5.11
Security Interests; Further Assurances
79
SECTION 5.12
Insurance
79
SECTION 5.13
Agreements Respecting Unrestricted Subsidiaries.
80
SECTION 5.14
Disposition of FS SPE 2 or NEJD SPE 2 Property.
81
SECTION 5.15
Post-Effective Date Items
81
 
ARTICLE VI
NEGATIVE COVENANTS
     
SECTION 6.01
Indebtedness
81
SECTION 6.02
Liens
82
SECTION 6.03
Fundamental Changes; Limitations on Business; Limited Purpose of the Parent.
83
SECTION 6.04
Investments, Loans, Advances, and Guarantees
85
SECTION 6.05
Acquisitions
87

 
ii

--------------------------------------------------------------------------------


 
SECTION 6.06
Sale of Assets
87
SECTION 6.07
Hedging Agreements
88
SECTION 6.08
Restricted Payments
88
SECTION 6.09
Transactions with Affiliates
88
SECTION 6.10
Restrictive Agreements
88
SECTION 6.11
Limitation on Modifications of Material Agreements
89
SECTION 6.12
Creation of Subsidiaries
89
SECTION 6.13
Limitation on Leases
89
SECTION 6.14
Sale and Leasebacks
89
SECTION 6.15
Financial Condition Covenants.
90
SECTION 6.16
Gas Imbalances
90
SECTION 6.17
Accounting Changes; Fiscal Year
90
SECTION 6.18
Control Agreements
90
SECTION 6.19
Prepayments on Indebtedness
90
SECTION 6.20
Limitation on Issuance of Capital Stock
91
SECTION 6.21
Anti-Terrorism Law; Anti-Money Laundering.
91
SECTION 6.22
Embargoed Person
91
SECTION 6.23
Excess Cash
92
 
ARTICLE VII
EVENTS OF DEFAULT
     
SECTION 7.01
Events of Default
92
SECTION 7.02
Application of Proceeds
96
 
ARTICLE VIII
PARENT GUARANTEE
     
SECTION 8.01
Parent Guarantee.
97
SECTION 8.02
Subrogation
98
SECTION 8.03
Amendments, etc. with respect to the Secured Obligations
98
SECTION 8.04
Guarantee Absolute and Unconditional
98
SECTION 8.05
Reinstatement
99
SECTION 8.06
Payments
100
 
ARTICLE IX
THE ADMINISTRATIVE AGENT; THE ARRANGERS
     
SECTION 9.01
Appointment
100
SECTION 9.02
Delegation of Duties
100
SECTION 9.03
Exculpatory Provisions
100
SECTION 9.04
Reliance by the Administrative Agent and the Arrangers
101
SECTION 9.05
Notice of Default
101
SECTION 9.06
Non-Reliance on Administrative Agent or the Arrangers and Other Lenders
102
SECTION 9.07
Indemnification
102
SECTION 9.08
Administrative Agent and Arrangers in Their Respective Individual Capacities
102
SECTION 9.09
Successor Administrative Agent
103
SECTION 9.10
Successor Arranger
103

 
iii

--------------------------------------------------------------------------------


 
SECTION 9.11
Issuing Bank
104
SECTION 9.12
Collateral Matters.
104
SECTION 9.13
Hedging Arrangements
105
  ARTICLE X
MISCELLANEOUS
     
SECTION 10.01
Notices.
105
SECTION 10.02
Waivers; Amendments.
106
SECTION 10.03
Expenses; Indemnity; Damage Waiver.
107
SECTION 10.04
Successors and Assigns.
109
SECTION 10.05
Survival
111
SECTION 10.06
Counterparts; Integration; Effectiveness
111
SECTION 10.07
Severability
112
SECTION 10.08
Right of Setoff
112
SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process.
112
SECTION 10.10
WAIVER OF JURY TRIAL
113
SECTION 10.11
Headings
113
SECTION 10.12
Confidentiality
113
SECTION 10.13
Interest Rate Limitation
114
SECTION 10.14
USA Patriot Act
114
SECTION 10.15
Limitation of Liability
114
SECTION 10.16
Acknowledgments
115
SECTION 10.17
Planned Reorganization
115
SECTION 10.18
Amendment and Restatement; Binding Effect.
115
SECTION 10.19
Consents
116



 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES:
 
Schedule 2.01
Committed Amounts
Schedule 2.06
Existing Letters of Credit
Schedule 3.05
Certain Obligations
Schedule 3.06(a)
Properties
Schedule 3.07
Disclosed Matters
Schedule 3.14
Insurance
Schedule 3.15
Material Agreements
Schedule 3.16
Imbalances
Schedule 3.18
Force Majeure
Schedule 3.19(a)
Subsidiaries and Joint Ventures
Schedule 3.19(b)
Consents
Schedule 3.19(c)
Organizational Chart
Schedule 3.20(c)
Copyright Violations
Schedule 5.12
NEJD Insurance
Schedule 5.14
Post-Effective Date Items
Schedule 6.01
Indebtedness
Schedule 6.02
Liens
Schedule 6.09
Transactions with Affiliates
       
EXHIBITS:
 
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Committed Amount Decrease Certificate
Exhibit C
Form of Letter of Credit Request
Exhibit D
Form of Interest Election Request
Exhibit E
Form of Opinion of Borrower Parties’ Counsel
Exhibit F
Form of Perfection Certificate
Exhibit G
Form of Borrowing Base Multiple Increase Notice
Exhibit H
Form of Borrowing Request
Exhibit I
Form of NEJD Consent
Exhibit J
Form of NEJD Intercompany Consent
Exhibit K-1
Form of Opinion of Borrower Parties’ Local Mississippi Counsel
Exhibit K-2
Form of Opinion of Borrower Parties’ Local Mississippi Counsel (Financing Lease
Treatment)
Exhibit L
Form of Opinion of Denbury Counsel
Exhibit M
Form of Opinion of Borrower Parties’ Local Louisiana Counsel



 
i

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 30, 2008, is by
and among GENESIS CRUDE OIL, L.P., a Delaware limited partnership (the
“Borrower”), GENESIS ENERGY, L.P., a Delaware limited partnership (the
“Parent”), the LENDERS party hereto, and FORTIS CAPITAL CORP., as Administrative
Agent.
 
WITNESSETH:
 
WHEREAS, the Borrower, the Parent, the Administrative Agent, the lenders from
time to time party thereto (the “November 2006 Lenders”) and the other agents
and parties referred to therein are parties to the certain Credit Agreement
dated as of November 15, 2006 (the “November 2006 Credit Agreement”), pursuant
to which the November 2006 Lenders made certain loans and other extensions of
credit and provided certain commitments to the Borrower;
 
WHEREAS, in connection with the Davison Acquisition (as defined below), the
Borrower’s formation of a new Restricted Subsidiary, Genesis Alabama Pipeline,
LLC, an Alabama limited liability company, and certain other matters, the
Parent, the Borrower, the lenders and guarantors party thereto, the
Administrative Agent and the other agents and parties referred to therein
entered into that certain First Amendment to Credit Agreement and Guarantee and
Collateral Agreement dated as of July 25, 2007, as amended by that certain
Amendment to First Amendment to Credit Agreement and Guarantee and Collateral
Agreement dated as of March 28, 2008, among the Borrower, the Parent, the
Administrative Agent, the lenders party thereto, and the other agents and
parties thereto (as amended, the “First Amendment” and, the November 2006 Credit
Agreement as amended by the First Amendment, the “Existing Credit Agreement”);
 
WHEREAS, the Borrower has formed a new Restricted Subsidiary, Genesis Free State
Holdings, LLC, a Delaware limited liability company (“FS SPE 1”);
 
WHEREAS, FS SPE 1 has formed a new Unrestricted Subsidiary, Genesis Free State
Pipeline, LLC, a Delaware limited liability company (“FS SPE 2”), which shall
purchase, substantially contemporaneously with the Effective Date (as defined
below), the Free State Pipeline (as defined below) from Denbury Onshore, LLC, a
Delaware limited liability company (“Onshore”), pursuant to the Free State
Purchase and Sale Agreement (as defined below) (the “Free State Acquisition”);
 
WHEREAS, the Parent has formed a new Restricted Subsidiary, Genesis NEJD
Holdings, LLC, a Delaware limited liability company (“NEJD SPE 1”);
 
WHEREAS, NEJD SPE 1 has formed a new Unrestricted Subsidiary, Genesis NEJD
Pipeline, LLC, a Delaware limited liability company (“NEJD SPE 2”), which shall,
substantially contemporaneously with the Effective Date, enter into a financing
lease transaction (as lessor) with Onshore (as lessee) in respect of the NEJD
Pipeline (as defined below) pursuant to each of the NEJD Closing Agreement, the
NEJD Financing Lease Agreement, the NEJD Memoranda of Lease, the NEJD
Conveyances, the NEJD Denbury Guaranty and the NEJD SRCA (each as defined below)
(collectively, the “NEJD Transaction”); and
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Borrower, the Parent, the Administrative Agent, the Lenders and the
other agents and parties hereto desire to enter into this First Amended and
Restated Credit Agreement to, among other things, amend certain provisions of
the Existing Credit Agreement to permit each of the Free State Acquisition and
the NEJD Transaction and transactions in connection therewith;
 
NOW, THEREFORE, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, by the Parent or any Restricted Subsidiary of
(a) any Person or group of Persons (or all or substantially all of the Equity
Interest in any Person or group of Persons) or (b) any related group of assets
of any Person or group of Persons.
 
“Acquisition Consideration” means the purchase consideration for any Acquisition
and all other payments by the Parent or any Restricted Subsidiary in exchange
for, or as part of, or in connection with, any Acquisition, whether paid in cash
or by the assumption of obligations or the exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Acquisition or deferred for payment at any future time, whether or not any
such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-out” and other agreements to make any payment
the amount of which is, or the terms of payment of which are, in any respect
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of any Person or business; provided that any such future payment that is
subject to a contingency shall be considered Acquisition Consideration only to
the extent of the reserve, if any, required under GAAP at the time of such sale
to be established in respect thereof by the Parent or any Restricted Subsidiary.
 
“Act” has the meaning assigned to such term in Section 10.14.
 
“Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA
determined on a Pro Forma Basis.  Notwithstanding the foregoing, beginning on
the Effective Date, (a) (i) prior to the end of the first Test Period or
Calculation Period, as the case may be, that includes a fiscal quarter that
occurred entirely subsequent to the Effective Date, the Adjusted Consolidated
EBITDA attributable to FS SPE 2 for Pro Forma Basis purposes shall be deemed to
be $1,968,000 for each fiscal quarter included in such Test Period or
Calculation Period, as the case may be, and (ii) on or after the end of the
first Test Period or Calculation Period, as the case may be, that includes one
fiscal quarter that occurred entirely subsequent to the Effective Date, Adjusted
Consolidated EBITDA attributable to FS SPE 2 shall be deemed to be actual
Adjusted Consolidated EBITDA attributable to FS SPE 2 during all fiscal quarters
in the applicable Test Period or Calculation Period, as the case may be, that
occurred entirely subsequent to the Effective Date, multiplied by 4, and divided
by the number of such fiscal quarters, and (b) for any Test Period or
Calculation Period, as the case may be, that includes fiscal quarters that did
not occur entirely subsequent to the Effective Date, Adjusted Consolidated
EBITDA attributable to NEJD SPE 2 for Pro Forma Basis purposes shall be deemed
to be $5,166,943 for each such fiscal quarter.  Upon the occurrence and during
the continuance of a “Cash Option Only Default” under and as defined in the NEJD
Financing Lease Agreement, Adjusted Consolidated EBITDA shall be automatically
reduced by an amount equal to the contributions to Adjusted Consolidated EBITDA
attributable to NEJD SPE 2 for the applicable Test Period or Calculation
Period.  Solely for purposes of determining the Borrowing Base and
notwithstanding anything to the contrary in this definition, (x) cash
distributions received by the Parent or any Restricted Subsidiary from
Unrestricted Subsidiaries, Joint Ventures and any Person accounted for by the
equity method of accounting or from any Person that is not a Subsidiary of the
Parent (including intercompany loan repayments) shall not be permitted to
account for more than 20% of total Adjusted Consolidated EBITDA, and (y) cash
distributions received by the Parent or any Restricted Subsidiary from NEJD SPE
2 (including intercompany loan repayments) shall not be permitted to contribute
more than $15,000,000 to total Adjusted Consolidated EBITDA, and in the case of
(x) and (y), any excess above such percentage or amount, as the case may be, as
calculated from time to time, shall not be considered Adjusted Consolidated
EBITDA for such purposes.  For purposes of including any such cash distributions
in the calculation of Adjusted Consolidated EBITDA to the extent permitted in
the preceding sentence, credit for the applicable period shall be given (a)
first, to the NEJD Borrowing Base Attributable Amount for such period to the
extent permitted by such sentence, (b) second, to the FS Borrowing Base
Attributable Amount for such period, to the extent permitted by such sentence,
and (c) third, if the sum of the NEJD Borrowing Base Attributable Amount and the
FS Borrowing Base Amount accounts for less than 20% of total Adjusted
Consolidated EBITDA for such period, to cash distributions from any other
Unrestricted Subsidiaries, Joint Ventures and any Person accounted for by the
equity method of accounting or from any Person that is not a Subsidiary of the
Parent (including intercompany loan repayments) for such period, to the extent
of such difference or, if such distributions for such period are, in the
aggregate, equal to an amount less than such difference, to the extent of such
lesser amount.
 
 
2

--------------------------------------------------------------------------------

 
 
“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means Fortis, in its capacity as administrative agent for
the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, for purposes of Section 6.09(a), the term “Affiliate” shall also
include (i) any Person that directly or indirectly owns more than 10% of any
class of Equity Interests of the person specified or (ii) any Person that is an
executive officer or director of the Person specified
 

 
3

--------------------------------------------------------------------------------

 
 
“Agreement” means the Existing Agreement, as amended and restated by this First
Amended and Restated Credit Agreement, as the same may from time to time be
amended, modified, restated, or replaced from time to time, and any annexes,
exhibits and schedules to any of the foregoing.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:  “Prime Rate”
means the rate of interest per annum publicly announced from time to time by
Fortis as its prime rate in effect at its principal office in New York City (the
Prime Rate not being intended to be the lowest rate of interest charged by
Fortis in connection with extensions of credit to debtors); and “Federal Funds
Effective Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for the day
of such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.24(a).
 
“Applicable Margin” means, with respect to any ABR Loan or Eurodollar Loan, or
with respect to the Unused Fee on Committed Amount, as the case may be, the rate
per annum set forth in the Pricing Grid below based upon the Consolidated
Leverage Ratio then in effect:
 
Pricing Grid
Level
Consolidated Leverage Ratio
LIBOR Margin
Base Rate Margin
Unused Fee on Committed Amount
I
≤ 3.00 to 1.00
1.50%
0.50%
0.300%
II
> 3.00 to 1.00
1.75%
0.75%
0.375%
III
> 3.50 to 1.00
2.25%
1.25%
0.500%
IV
> 4.00 to 1.00
2.50%
1.50%
0.500%
V
> 4.50 to 1.00
2.875%
1.875%
0.500%



 
The Applicable Margin for any date shall be determined by reference to the
Consolidated Leverage Ratio as of the last day of the fiscal quarter most
recently ended and any change shall (a) become effective upon the delivery to
the Administrative Agent of financial statements pursuant to Section 5.01 for
such quarter and (b) apply (i) in the case of ABR Loans, to ABR Loans
outstanding on such delivery date or made on and after such delivery date and
(ii) in the case of Eurodollar Loans, to Eurodollar Loans made, continued or
converted on and after such delivery date.  Notwithstanding the foregoing, at
any time during which the applicable Borrower Party has failed to deliver such
financial statements to the Administrative Agent when due, the Consolidated
Leverage Ratio shall be deemed, solely for the purpose of this definition, to be
Level V until such time as the applicable Borrower Party shall deliver such
financial statements.
 
 
4

--------------------------------------------------------------------------------

 
 
“Arkansas Real Property” means Real Property of the Borrower Parties located in
the State of Arkansas.
 
“Arrangers” means, collectively, Fortis and Deutsche Bank Securities Inc. and
“Arranger” means, individually, Fortis or Deutsche Bank Securities Inc.
 
“Assignee” has the meaning assigned to such term in Section 10.04(c).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the November 2006
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Committed Amount.
 
“Available Amount” means, for any day, the lower of (a) the then effective
Borrowing Base minus the aggregate amount of secured Indebtedness permitted
under Sections 6.01 and 6.02 outstanding as of such day, and (b) the then
effective aggregate Committed Amount.
 
“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA that is not a Plan or a Multiemployer Plan and
that is maintained or otherwise contributed to by any ERISA Affiliate.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.
 
“Borrower Parties” means the Borrower, the Restricted Subsidiaries and the
Parent.
 
“Borrower’s Business” means the business of the Parent, the Borrower and the
Restricted Subsidiaries, taken as a whole.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
 
5

--------------------------------------------------------------------------------

 
 
“Borrowing Base” means, for any Test Period, the amount equal to the product of
(a) 4.25 and (b) the Adjusted Consolidated EBITDA for such Test Period; provided
that during any Borrowing Base Multiple Increase Period when a Borrowing Base
Multiple Increase Notice is effective, “Borrowing Base” shall mean the amount
equal to the product of (i) 4.75 and (ii) Adjusted Consolidated EBITDA for such
Test Period, provided further, that (x) during any period when Denbury’s senior
unsecured non-credit enhanced publicly held debt rating is not rated both BB- or
better by S&P and B1 or better by Moody’s, the Arrangers may, in their sole and
absolute discretion, reduce the Borrowing Base by the FS Borrowing Base
Attributable Amount and the NEJD Borrowing Base Attributable Amount, and (y)
upon the occurrence of a “Cash Prepayment Only Default” under and as defined in
the NEJD Financing Lease Agreement, (A) the Borrowing Base shall be
automatically reduced by the NEJD Borrowing Base Attributable Amount for the
applicable Test Period and (B) the Arrangers may, in their sole and absolute
discretion, reduce the Borrowing Base by the FS Borrowing Base Attributable
Amount for the applicable Test Period.
 
“Borrowing Base Certification” has the meaning assigned such term in
Section 5.01(g).
 
“Borrowing Base Multiple Increase Notice” means a Borrowing Base Multiple
Increase Notice substantially in the form of Exhibit G.
 
“Borrowing Base Multiple Increase Period” means, with respect to any Borrowing
Base Multiple Increase Notice delivered in accordance with Section 2.04, the
period beginning on the date of the consummation of the Material Acquisition
applicable to such notice and ending on the last Business Day of the third
complete fiscal quarter thereafter.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03(a), substantially in the form of Exhibit H.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Calculation Period” means, with respect to any Substantial Transaction or any
other event expressly required to be calculated on a Pro Forma Basis pursuant to
the terms of this Agreement, the Test Period most recently ended prior to the
date of such Substantial Transaction or other event for which financial
statements have been delivered to the Lenders pursuant to this Agreement.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) Real Property, Pipelines or personal Property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
 
 
6

--------------------------------------------------------------------------------

 
 
“Casualty Event” means any loss of or damage to or destruction of, or any
condemnation or other taking of, any Property of the Parent or its Subsidiaries
or Joint Ventures.
 
“Change in Control” means the occurrence of any of the following events:  (i)
the Parent and the Restricted Subsidiaries (other than Restricted Subsidiaries
that are Controlled, or directly or indirectly owned (in whole or in part), by
the Borrower) shall cease to be the sole legal or beneficial owners (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
one-hundred percent (100%) of the limited partnership interests of the Borrower
(including all securities which are convertible into limited partner interests),
or (ii) the General Partner shall cease to be the sole general partner of the
Parent, or (iii) the Continuing Directors shall cease to collectively constitute
a majority of the members of the board of directors of the General Partner, or
(iv) Denbury shall either (A) cease to Control the General Partner or (B) cease
to own legally and beneficially at least 80% of the Equity Interests of the
General Partner, or (v) any Restricted Subsidiary that is a partnership shall
cease to have as its general partner either the General Partner, the Parent or
another Restricted Subsidiary.  As used herein, “Continuing Director” means any
member of the board of directors of the General Partner who (x) is a member of
such board of directors as of the date hereof or is specified in the Parent’s
filings with the SEC prior to the date hereof as a Person who is to become a
member of such board as of the Effective Date, or (y) was nominated for election
or elected to such board of directors with the approval of at least a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Charges” has the meaning assigned to such term in Section 10.13.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all collateral under or as defined in any Security Document.
 
“Committed Amount” means, with respect to each Lender, the amount of the
commitment of such Lender to make Loans and to acquire participations in Letters
of Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder at any given
time.  A Lender’s Committed Amount may be (a) reduced from time to time pursuant
to Section 2.09, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04 or (c) decreased or
increased from time to time pursuant to Section 2.04.  The amount of each
Lender’s Committed Amount as of the Effective Date is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Committed Amount.  The aggregate Committed Amount as of the
Effective Date shall be $500,000,000.
 

 
7

--------------------------------------------------------------------------------

 
 
“Committed Amount Decrease Certificate” means a Committed Amount Decrease
Certificate delivered in connection with a decrease in the Committed Amounts
substantially in the form of Exhibit B.
 
“Committed Amount Decrease Effective Date” means, with respect to a decrease in
the aggregate Committed Amounts, the date that such decrease becomes effective
pursuant to Section 2.05(b).
 
“Consolidated Capitalization Ratio” means, as at any date of determination, the
ratio of (a) Consolidated Total Funded Debt as of such date to (b) the sum of
the Consolidated Total Funded Debt plus Consolidated Net Worth as of such date.
 
“Consolidated Debt Service Coverage Ratio” means, on any date of determination,
the ratio of (a) Adjusted Consolidated EBITDA for the Test Period most recently
ended on or prior to such date to (b) Consolidated Interest Expense for such
Test Period.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (without giving effect to (without duplication) (a) any extraordinary
income or gains, (b) any interest income, (c) any non-cash income (excluding
items which represent the reversal of a non-cash charge referred to in clause
(e) below of this definition), (d) any extraordinary losses, (e) any non-cash
charges or losses (except to the extent that any such non-cash charge or loss
would require an anticipated cash payment (or a reserve for an anticipated cash
payment) in any future period), including any non-cash expenses relating to
impairments and similar write-offs and stock appreciation rights, (f) any gains
or losses from sales of assets other than inventory sold in the ordinary course
of business, (g) income or losses attributable to Unrestricted Subsidiaries,
Joint Ventures, any Person accounted for by the Parent by the equity method of
accounting, or any other Person that is not a Subsidiary of the Parent or (h)
income or losses attributable to Direct Financing Leases) adjusted by adding
thereto (in each case, to the extent deducted in determining Consolidated Net
Income for such period or deducted by operation of clause (g) or (h) above),
without duplication, the amount of (i) total interest expense (inclusive of
amortization of deferred financing fees and other original issue discount and
banking fees, charges and commissions (e.g., letter of credit fees and
commitment fees)), (ii) provision for taxes based on income (including any Texas
franchise Tax provided such franchise Tax is a Tax based on income) and foreign
withholding taxes, (iii) all depreciation, depletion and amortization expense,
(iv) any non-cash equity compensation or stock option or similar compensation
expense including all expense recorded for the Parent’s stock appreciation
rights plan in excess of cash payments for exercised rights, (v) any cash
received by the Parent or any Restricted Subsidiary pursuant to any Direct
Financing Lease and (vi) any cash distributions received by the Parent or any
Restricted Subsidiary from Unrestricted Subsidiaries, Joint Ventures, any Person
accounted for by the Parent by the equity method of accounting, or any other
Person that is not a Subsidiary of the Parent.  For the avoidance of doubt, it
is understood and agreed that to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof, any
add backs to Consolidated Net Income in determining Consolidated EBITDA as
provided above shall be limited (or denied) in a fashion consistent with the
proviso to the definition of Consolidated Net Income contained in such
definition.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Interest Expense” shall mean, for any period, (a) the sum of (i)
the total consolidated interest expense, net of consolidated interest income, of
the Parent and its Subsidiaries (including, without limitation, all commissions,
discounts and other commitment and banking fees and charges (e.g., fees with
respect to letters of credit (including the Letters of Credit) and Hedging
Agreements)) for such period (calculated without regard to any limitations on
payment thereof), adjusted to exclude (to the extent same would otherwise be
included in the calculation above in this clause (a)) the amortization of any
deferred financing costs for such period, plus (ii) without duplication, (x)
that portion of Capital Lease Obligations of the Parent and its Subsidiaries on
a consolidated basis representing the interest factor for such period and (y)
the “deemed interest expense” (i.e., the interest expense which would have been
applicable if the respective obligations were structured as on-balance sheet
financing arrangements) with respect to all Indebtedness of the Parent and its
Subsidiaries of the type described in clause (g) of the definition of
Indebtedness contained herein (to the extent same does not arise from a
financing arrangement constituting an operating lease) for such period, minus
(b) that portion of (i) and (ii) above attributable to Unrestricted
Subsidiaries.
 
“Consolidated Leverage Ratio” shall mean, on any date of determination, the
ratio of (x) Consolidated Total Funded Debt on such date to (y) Adjusted
Consolidated EBITDA for the Test Period most recently ended on or prior to such
date.
 
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded (without duplication) in computing
Consolidated Net Income:  (i) except for determinations expressly required to be
made on a Pro Forma Basis, the net income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary of the Parent or all or substantially all of
the Property or assets of such Person are acquired by a Subsidiary of the Parent
and (ii) the net income of any Subsidiary of the Parent to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.
 
“Consolidated Net Worth” means (a) the remainder of all consolidated assets, as
determined in accordance with GAAP, of the Parent and its Subsidiaries minus the
sum of (i) the consolidated liabilities, as determined in accordance with GAAP,
of the Parent and its Subsidiaries and (ii) all outstanding minority interests
(other than the minority interest in Borrower held by the General Partner) minus
(b) for any Unrestricted Subsidiaries that are included in the calculation of
clause (a) above, the remainder (not to be less than zero) of (i) the assets of
all such Unrestricted Subsidiaries minus (ii) the liabilities of all such
Unrestricted Subsidiaries.  The effect of any increase or decrease in net worth
in any period as a result of items of income or loss not reflected in the
determination of net income but reflected in the determination of comprehensive
income (to the extent provided under GAAP as in effect on the date hereof) shall
be excluded in determining Consolidated Net Worth.
 
“Consolidated Total Funded Debt” shall mean, at any time, (a) the sum of
(without duplication) (i) all Indebtedness of the Parent and its Subsidiaries
(on a consolidated basis) as would be required to be reflected as debt or
Capital Lease Obligations on the liability side of a consolidated balance sheet
of the Parent and its Subsidiaries in accordance with GAAP, (ii) all
Indebtedness of the Parent and its Subsidiaries of the type described in clauses
(b) (excluding undrawn amounts in respect of letters of credit) and (g) of the
definition of Indebtedness, and (iii) all Guarantees of the Parent and its
Subsidiaries in respect of Indebtedness of any third Person of the type referred
to in preceding clauses (a) and (b), minus (to the extent included)  (b) any
such Indebtedness or Guarantees of any Unrestricted Subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agreement” means any agreement the purpose of which is to create a
First Priority perfected Lien by control in favor of the Administrative Agent
for the benefit of the Secured Parties in respect of one or more deposit
accounts, securities accounts or commodities accounts of any Borrower Party.
 
“Davison Acquisition” means the acquisition by the Parent or its designees of,
inter alia, the Subject Assets (as defined in the Davison Contribution and Sale
Agreement).
 
“Davison Contribution and Sale Agreement” means the Contribution and Sale
Agreement by and among Davison Petroleum Products, L.L.C., Davison Transport,
Inc., Transport Company, Davison Terminal Service, Inc., Sunshine Oil & Storage,
Inc., T&T Chemical, Inc., Fuel Masters, LLC, TDC, L.L.C. and Red River Terminal,
L.L.C., as Sellers and Parent as Buyer, dated as of April 25, 2007, as amended
by Amendment No. 1 thereto dated as of July 25, 2007.
 
“Davison Information Memorandum Materials” means the information memorandum and
the other written information distributed by the Borrower in connection with the
bank meeting on or about June 15, 2007.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Denbury” means Denbury Resources Inc., a Delaware corporation.
 
“Direct Financing Lease” means any arrangement in respect of which cash received
pursuant to such arrangement is shown on the Parent’s consolidated statement of
cash flows as being attributable to “direct financing leases;” provided,
however, the NEJD Financing Lease Agreement shall not constitute a Direct
Financing Lease for purposes hereof.
 
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.07.
 
“Distributable Cash” means, with respect to any fiscal quarter, the positive
difference, if any between (a) for the eight most recent fiscal quarters
immediately preceding the relevant quarter, Adjusted Consolidated EBITDA (i)
plus (x) interest income, (y) cash proceeds from the sale of assets not being
used in the operation of the Borrower’s Business (provided that this clause (y)
shall not include insurance proceeds), and (z) any non-cash charges or losses
excluded in clause (e) of the definition of Consolidated EBITDA, (ii) minus (x)
total interest expense, (y) maintenance capital expenditures incurred to replace
or enhance partially or fully depreciated assets so as to sustain the existing
operating capacity or efficiency of the assets or extend their useful lives, and
(z) cash payments for taxes based on income (including any Texas franchise Tax
provided such franchise Tax is a Tax based on income) and foreign withholding
taxes, minus (b) all distributions made by the Parent to the holders of its
Equity Interest attributable to such eight quarter period.
 
 
10

--------------------------------------------------------------------------------

 
 
“Divestiture” means the direct or indirect sale or transfer, whether in one or
more related transactions, by the Parent or the Restricted Subsidiaries of any
Person or group of Persons (or any Equity Interest in any Person or group of
Persons) or any related group of assets, liabilities or securities of any Person
or group of Persons.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.
 
“Effective Date” means the date on which the conditions specified in 4.01 are
satisfied (or waived in accordance with Section 10.02).
 
 “Embargoed Person” has the meaning set forth in Section 6.22.
 
“Environmental Claim” means any notice, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive by any
Governmental Authority or any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material or any actual or alleged Hazardous
Material Activity, or (c) in connection with any actual or alleged damage,
injury, threat or harm to natural resources or the environment or, to the extent
arising under Environmental Laws.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments or injunctions promulgated by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnification for such matters), of any Person directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, (e) any Environmental Claim, or (f) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
 
11

--------------------------------------------------------------------------------

 
 
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, any general or limited partner
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute thereto.
 
“Exchange Consent” means the Consent and Agreement contemplated by Section
2(b)(iv) of the NEJD Consent.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.05(d) or Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).
 

 
12

--------------------------------------------------------------------------------

 
 
“Executive Order” has the meaning assigned to such term in Section 3.24(a).
 
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
 
“Existing Guarantee and Collateral Agreement” means the Guaranty and Collateral
Agreement, dated as of November 15, 2006, by and among the Borrower, the
Guarantors signatory thereto and the Administrative Agent, as amended by the
First Amendment.
 
“Existing Letters of Credit” means the Letters of Credit listed on Schedule
2.06.
 
“Facility” means any Real Property or Pipelines (including in each case all
buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by the Borrower, the Parent, any
Subsidiary or any of their respective predecessors or Affiliates.
 
“Faustina Joint Venture” means Faustina Hydrogen Products LLC, a Delaware
limited liability company expected to be formed as contemplated in the
Investment and Development Agreement dated May 1, 2006 by and among USD Syngas
LLC, Denbury Onshore, LLC and the Borrower, and the arrangements described in
such agreement.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Finance Co” means a direct, Wholly Owned Subsidiary of the Parent formed to
become a co-issuer or co-borrower of unsecured Indebtedness permitted by this
Agreement, which Restricted Subsidiary meets the following conditions at all
times: (i) the provisions of Sections 5.10 and 5.11 have been complied with with
respect to such Restricted Subsidiary and (ii) such Restricted Subsidiary has
not (A) incurred, directly or indirectly, any Indebtedness or other obligation
or liability whatsoever other than the Indebtedness that it was formed to
co-issue or co-borrow; (B) engaged in any business, activity or transaction or
owned any Property, assets or Equity Interests other than (x) performing its
obligations and activities incidental to the co-issuance or co-borrowing of the
Indebtedness that it was formed to co-issue or co-borrow, and (y) other
activities incidental to the maintenance of its existence, including legal, Tax
and accounting administration; (C) consolidated with or merged with or into any
Person; or (D) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.
 
 
13

--------------------------------------------------------------------------------

 
 
“Financial Officer” means, with respect to any Person, the chief executive
officer, president, chief accounting officer, chief financial officer,
treasurer, vice president of finance or controller of such Person and, to the
extent the Parent or any of the Subsidiaries does not have any officers (or any
such officer), any similar officer of the General Partner or such Person’s
parent or general partner.
 
“First Amendment” has the meaning assigned to such term in the recitals hereto.
 
“First Amendment Foreign Subsidiaries” means TDC Peru, TDC Energy Canada and TDC
Chile.
 
“First Amendment Unrestricted Subsidiaries” means the First Amendment Foreign
Subsidiaries, International Holdco and South America Holdco.
 
“First Priority” means, with respect to any Lien purported to be created and
granted in any Collateral pursuant to any Security Document, that such Lien is
the most senior Lien to which such Collateral is subject.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States of America or any state thereof or the District of
Columbia.
 
“Fortis” means Fortis Capital Corp.
 
“Free State Acquisition” has the meaning assigned to such term in the recitals
hereto.
 
“Free State Acquisition Documents” means the Free State Purchase and Sale
Agreement, the Free State Transportation Services Agreement, the Free State ROFR
Agreement, the Free State SRCA, the Free State Denbury Guaranty, and each other
agreement, instrument, certificate or document executed by the Borrower Parties,
FS SPE 2, Denbury and/or Onshore or any of their officers at any time in
connection with the Free State Acquisition, as such agreements may be amended,
modified, supplemented or restated from time to time in accordance with this
Agreement.
 
“Free State Denbury Guaranty” means the Guaranty, dated as of even date
herewith, by Denbury in favor of FS SPE 2.
 
“Free State Pipeline” means the “Pipeline System” as defined in the Free State
Purchase and Sale Agreement.
 
“Free State Purchase and Sale Agreement” means the Pipeline Purchase and Sale
Agreement, dated as of even date herewith, by and between Onshore and FS SPE 2.
 
 
14

--------------------------------------------------------------------------------

 
 
 “Free State ROFR Agreement” means the Right of First Refusal and Option to
Purchase Agreement, dated as of even date herewith, by and among Onshore, FS SPE
2 and the Parent.
 
“Free State SRCA” means the Special Representations and Covenants Agreement,
dated as of even date herewith, by and between the Parent and Onshore relating
to the Free State Acquisition.
 
“Free State Transportation Services Agreement” means the Transportation and
Services Agreement dated as even date herewith, by and between FS SPE 2 and
Onshore.
 
“FS Borrowing Base Attributable Amount” means, at any time, the full amount of
that portion of the Borrowing Base that is or otherwise would be attributable to
contributions to Adjusted Consolidated EBITDA made in respect of FS SPE 2.
 
“FS SPE 1” has the meaning assigned to such term in the recitals hereto.
 
“FS SPE 2” has the meaning assigned to such term in the recitals hereto.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“General Partner” means the “General Partner” of the Parent as such term is
defined in the Partnership Agreement.
 
“General Partner Pledge Agreement” means the General Partner Pledge Agreement,
dated as of even date herewith, by the General Partner in favor of the
Administrative Agent.
 
“Genesis Alabama” means Genesis Alabama Pipeline, LLC, an Alabama limited
liability company.
 
“Genesis Alabama Pipeline Project” means the crude oil gathering system to be
constructed in the Little Cedar Creek Field in Conecuh County, Alabama and the
crude oil pipeline systems connection such crude oil gathering system to the
Genesis Pipeline USA Florida Pipeline System at a point in Escambia County,
Alabama.
 
“Genesis Alabama Real Property” means all Real Property of Genesis Alabama.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Governmental Real Property Disclosure Requirements” means any Governmental
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, Pipeline,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, Pipeline, facility, establishment or business, of the actual
or threatened presence or release in or into the environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, Pipeline, facility, establishment or business to be sold, leased,
mortgaged, assigned or transferred.
 
 
15

--------------------------------------------------------------------------------

 
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or any obligation that
arises solely as a result of the relevant Person’s status as a general partner
in a partnership.
 
“Guarantee and Collateral Agreement” means the Existing Guarantee and Collateral
Agreement, as amended and restated by the First Amended and Restated Guarantee
and Collateral Agreement, dated as of even date herewith, by and among the
Borrower and the other grantors set forth therein, in favor of the
Administrative Agent.
 
“Guarantor” means each of the Parent, each Restricted Subsidiary (other than the
Borrower), and each guarantor pursuant to Sections 5.10 and 5.11.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hazardous Materials Activity” means any event or occurrence involving any
Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, release, threatened release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.
 
 
16

--------------------------------------------------------------------------------

 
 
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
 
“Indebtedness” means, as to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of Property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices and which in any event are no more than 120 days past due, or, if more
than 120 days past due, are being contested in good faith and adequate reserves
with respect thereto have been made on the books of such Person), (b) the
maximum amount available to be drawn or paid under all letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations issued for the account of such Person and all unpaid drawings and
unreimbursed payments in respect of such letters of credit, bankers’
acceptances, bank guaranties, surety and appeal bonds and similar obligations,
(c) all indebtedness of the types described in clause (a), (b), (d), (e), (f) or
(g) of this definition secured by any Lien on any Property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
fair market value of the Property to which such Lien relates), (d) all Capital
Lease Obligations of such Person, (e) all Guarantees of such Person, (f) all net
obligations under any Hedging Agreement or under any similar type of agreement
and (g) all Off-Balance Sheet Liabilities of such Person.  For the avoidance of
doubt, Indebtedness shall not include any indebtedness that arises solely as a
result of the relevant Person’s status as a general partner of a partnership.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Intellectual Property” has the meaning assigned to such term in Section 3.20.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, substantially in
the form of Exhibit D.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
 
17

--------------------------------------------------------------------------------

 
 
“International Holdco” means TDC Americas, LLC, a Delaware limited liability
company.
 
“Investment” means, with respect to any Person, any direct or indirect purchase
or other acquisition by such Person of any Equity Interest in any other Person,
or any direct or indirect loan, advance or capital contribution by such Person
to any other Person, including all Indebtedness and receivables owed by such
other Person that are not current assets or did not arise from sales to such
other Person in the ordinary course of business.
 
“Issuing Bank” means (a) Fortis Bank S.A./N.V., New York Branch in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.06(i) and (b) Bank of America in its capacity as issuer
of the Existing Letters of Credit.  Any Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Joint Venture” means (a) any Person (i) that is not a Subsidiary, and (ii) of
which the Borrower, together with its subsidiaries, is, directly or indirectly,
the beneficial owner of 5% or more of any class of Equity Interests or (b) an
Unrestricted Subsidiary formed with the express intention of establishing a
joint venture; provided that if an entity formed pursuant to this clause (b)
still constitutes a Subsidiary thirty days after formation, it shall no longer
constitute a Joint Venture.
 
“Knowledge” means knowledge; provided that to the extent used in this Agreement
to refer to the knowledge of any Borrower Party in respect of the activities or
affairs of any Joint Venture or any Person that is not an Affiliate of such
Borrower Party, the term “Knowledge” shall not require such Borrower Party to
make any inquiry to such Joint Venture or to any other holder of any Equity
Interest in such Joint Venture.
 
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Issuing Bank at any time shall be
its Ratable Portion of the total LC Exposure at such time.
 
 
18

--------------------------------------------------------------------------------

 
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or any other documentation specified in Section 2.05 or Section
2.19.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit.
 
“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit in accordance with Section 2.06(a), substantially in the form of Exhibit
C.
 
“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBOR Rate” with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, each promissory note, if any, executed in
connection herewith, the Letters of Credit, the Security Documents, the Fee
Letter, each Secured Hedging Agreement, the NEJD Intercompany Financing
Agreements, any letter of credit issued for the benefit of NEJD SPE 1, NEJD
SPE 2 or the Administrative Agent in connection with the NEJD Transaction, and
each other agreement, instrument, certificate or document executed by the
Borrower Parties or any of their officers at any time in connection with this
Agreement, as such agreements may be amended, modified, supplemented or restated
from time to time.
 
“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
 
19

--------------------------------------------------------------------------------

 
 
“Material Acquisition” means a Permitted Acquisition that, when taken together
with all other Permitted Acquisitions that have been consummated in the
immediately prior twelve months (but not counting any Permitted Acquisition
consummated prior to the beginning of the most recently commenced Borrowing Base
Multiple Increase Period), collectively have an aggregate Acquisition
Consideration in excess of $75,000,000; provided, that the Free State
Acquisition shall be deemed to be a Material Acquisition for purposes of this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Parent and the
other Borrower Parties, taken as a whole, (b) the perfection or priority of the
Liens created and granted pursuant to the Security Documents, (c) the ability of
any Borrower Party to perform any of its obligations under the Loan Documents or
(d) the rights of or benefits available to the Lenders under this Agreement or
any other Loan Document.
 
“Material Agreement” means any agreement to which any Borrower Party is a party
that is of the type either referred to as a “material definitive agreement” in
Form 8-K or required to be attached as an exhibit to a filing in accordance with
Item 6.01 of Regulation S-K, as promulgated by the SEC.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Parent and the other Borrower Parties in an
aggregate principal amount exceeding $2,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent, the Borrower or any Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
 
“Material Subsidiary” means any Restricted Subsidiary (including the Borrower)
that, on any date of determination, (a) owns tangible Property having a fair
market value in excess of 5% of the aggregate fair market value of all tangible
Property of the Parent and the Restricted Subsidiaries, in each case, as
determined in good faith by the Borrower, or (b) accounts for in excess of 5% of
Consolidated EBITDA for the Test Period most recently ended on or prior to such
date; provided that FS SPE 1 and NEJD SPE 1 shall at all times be deemed to be
Material Subsidiaries.


“Maturity Date” means November 15, 2011.


“Maximum Rate” has the meaning assigned to such term in Section 10.13.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on Real Property, Pipelines and other Property in favor of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the Loan Documents.
 
 
20

--------------------------------------------------------------------------------

 
 
“Mortgaged Property” means all Real Property and Pipelines that are subject to a
Mortgage.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any ERISA Affiliate makes or is obligated to
make contributions.
 
“NEJD Borrowing Base Attributable Amount” means, at any time, the full amount of
that portion of the Borrowing Base that is or otherwise would be attributable to
contributions to Adjusted Consolidated EBITDA made in respect of NEJD SPE 2.
 
“NEJD Consent” means the Consent and Agreement, dated as of even date herewith,
by and among Denbury, Onshore, the Administrative Agent, NEJD SPE 1, NEJD SPE 2
and the Parent.
 
“NEJD Conveyances” means, collectively, (a) Conveyance dated as of even date
herewith by Onshore to NEJD SPE 2 of property located in the certain counties in
the State of Mississippi and (b) Conveyance dated as of even date herewith by
Onshore to NEJD SPE 2 of property located in certain parishes in the State of
Louisiana.
 
“NEJD Closing Agreement” means the Closing Agreement, dated as of even date
herewith, by and between NEJD SPE 2 and Onshore.
 
“NEJD Denbury Guaranty” means the Guaranty, dated as of even date herewith, by
Denbury in favor of NEJD SPE 2.
 
“NEJD Financing Lease Agreement” means the Pipeline Financing Lease Agreement,
dated as of even date herewith, by and between NEJD SPE 2 and Onshore.
 
“NEJD Intercompany Collateral” means all collateral under or as defined in any
NEJD Intercompany Security Document.
 
“NEJD Intercompany Collateral Agreement” means the NEJD Intercompany Collateral
Agreement, dated as of even date herewith, by NEJD SPE 2 in favor of NEJD SPE 1.
 
“NEJD Intercompany Consent” means the Consent and Agreement, dated as of even
date herewith, by and among the Administrative Agent, NEJD SPE 1, NEJD SPE 2 and
the Parent.
 
“NEJD Intercompany Financing Agreements” means the NEJD Intercompany Note, the
NEJD Intercompany Security Documents, and each other agreement, instrument,
certificate or document executed by NEJD SPE 1 or NEJD SPE 2 or any of their
respective officers at any time in connection with the NEJD Intercompany Note,
as such agreements may be amended, modified supplemented or restated from time
to time.
 
“NEJD Intercompany Note” means the promissory note, dated as of even date
herewith, in the original principal amount of $175,000,000, executed and
delivered by NEJD SPE 2 and payable to the order of NEJD SPE 1.
 
 
21

--------------------------------------------------------------------------------

 
 
“NEJD Intercompany Security Documents” means the NEJD Intercompany Collateral
Agreement and any and all other agreements, documents, instruments or
certificates executed by NEJD SPE 2 or any of its officers at any time in
connection with securing the obligations under the NEJD Intercompany Financing
Agreements, as such agreements may be amended, modified, supplemented or
restated from time to time.
 
“NEJD Memoranda of Lease” means, collectively, (a) the Memorandum of Lease, Deed
of Trust, Security Agreement and UCC Fixture Filing, dated as of even date
herewith, among Onshore, as Lessee, Grantor and Debtor, and the trustee named
therein; and NEJD SPE 2, as Lessor, Beneficiary and Secured Party and (b) Notice
of Lease, Mortgage and Security Agreement dated as of even date herewith, among
Onshore, as Lessee and Mortgagor, Grantor and Debtor and NEJD SPE 2, as Lessor,
Mortgagee and Secured Party.
 
“NEJD Pipeline” means the “Pipeline System” as defined in the NEJD Closing
Agreement.
 
“NEJD SPE 1” has the meaning assigned to such term in the recitals hereto.
 
“NEJD SPE 2” has the meaning assigned to such term in the recitals hereto.
 
“NEJD SRCA” means the Special Representations and Covenants Agreement, dated as
of even date herewith, by and between the Parent and Onshore relating to the
NEJD Transaction.
 
“NEJD Transaction” has the meaning assigned to such term in the recitals hereto.
 
“NEJD Transaction Documents” means the NEJD Closing Agreement, the NEJD
Financing Lease Agreement, the NEJD Memoranda of Lease, the NEJD Conveyances,
the NEJD Denbury Guaranty, the NEJD SRCA, and each other agreement, instrument,
certificate or document executed by the Borrower Parties, NEJD SPE 2, Denbury
and/or Onshore or any of their officers at any time in connection with the NEJD
Transaction (other than the NEJD Intercompany Financing Agreements), as such
agreements may be amended, modified, supplemented or restated from time to time.
 
“Non-Controlled Unrestricted Subsidiary” means any Unrestricted Subsidiary that
meets both of the following criteria: (a) the Parent does not own, directly or
indirectly, securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests, of such Unrestricted Subsidiary, and (b) the
Parent and/or one or more subsidiaries of the Parent do not Control such
Unrestricted Subsidiary.
 
“Non-Recourse Obligations” means Indebtedness, Guarantees and other obligations
of any type as to which (a) neither the Borrower nor any other Borrower Party
(except, as this defined term is used in Section 6.01(h), the applicable
Restricted Subsidiary) (i) is obligated to provide credit support in any form or
(ii) is directly or indirectly liable and (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Unrestricted Subsidiary or Joint Venture) would permit (upon
notice, lapse of time or both) any holder of any Indebtedness or Guarantees of
the Borrower or any other Borrower Party (except, as this defined term is used
in Section 6.01(h), the applicable Restricted Subsidiary) to declare a default
on such Indebtedness or Guarantees of the Borrower or any such other Borrower
Party or cause the payment of any such Indebtedness to be accelerated or payable
prior to its stated maturity or cause any such Guarantees to become payable, in
the case of (a) and (b) above, except for obligations that arise solely as a
result of such Person’s status as a general partner of a partnership.
 

 
22

--------------------------------------------------------------------------------

 
 
“November 2006 Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
 
“November 2006 Effective Date” means November 15, 2006.
 
“November 2006 Lenders” has the meaning assigned to such term in the recitals
hereto.
 
“OFAC” has the meaning assigned to such term in Section 3.24(b)(v).
 
“Off-Balance Sheet Liabilities” means, as to any Person, any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person.
 
“Onshore” has the meaning assigned to such term in the recitals hereto.
 
“Organic Growth” means maintenance and other capital expenditures, including
maintaining and expanding facilities, in each case other than pursuant to an
Acquisition.
 
“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation or bylaws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such person, (d) in
the case of any general partnership, the partnership agreement (or similar
document) of such person and (e) in any other case, the functional equivalent of
the foregoing.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Parent” has the meaning assigned to such term in the introductory paragraph
hereof.
 
“Parent Obligations” means the collective reference to (a) the Secured
Obligations and (b) all obligations and liabilities of the Parent that may arise
under or in connection with any Loan Document to which the Parent is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, loan obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to any Lender under any Loan
Document).
 

 
23

--------------------------------------------------------------------------------

 
 
“Participant” has the meaning assigned to such term in Section 10.04(b).
 
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Parent, as amended, dated as of June 9, 2005 by and
between the General Partner and the limited partners party thereto.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Perfection Certificate” means a Perfection Certificate substantially in the
form of Exhibit F provided to the Administrative Agent that provides certain
information with respect to the Borrower, the Parent, the General Partner and
each Restricted Subsidiary; including information relating to its Property
(including Real Property and Pipelines) as such certificate shall be
supplemented from time to time.
 
“Permitted Acquisition” shall mean an Acquisition that meets the following
conditions:
 
(a)           such Acquisition shall not constitute or include an Acquisition
that results in a Joint Venture or an Acquisition that is consummated through an
Unrestricted Subsidiary;
 
(b)           no Default or Event of Default then exists or would result
therefrom;
 
(c)           all representations and warranties contained in the Loan Documents
shall be true and correct in all material respects immediately after giving
effect to the consummation of such Acquisition;
 
(d)           with respect to any Acquisition that constitutes a Substantial
Transaction, if requested by the Administrative Agent, the Borrower shall have
provided the Arrangers, the Administrative Agent and the Lenders with historical
financial statements for the last three fiscal years of the Person or business
to be acquired (audited if available) and unaudited financial statements thereof
for the interim periods since the most recent annual financial statements that
are available;
 
(e)           with respect to any Acquisition that constitutes a Substantial
Transaction, (i) the Borrower shall have submitted to the Arrangers reasonably
detailed financial projections of the Parent and the Subsidiaries and a
calculation of Adjusted Consolidated EBITDA in each case taking into account
such Substantial Transaction on a Pro Forma Basis for the most recent
Calculation Period and for the period from the end of such Calculation Period
through the later of (A) the date that is three years after the end of such
Calculation Period or (B) the Maturity Date, (ii) the Arrangers shall have
approved such financial projections and Adjusted Consolidated EBITDA
calculation, (iii) the Administrative Agent shall have submitted such financial
projections and Adjusted Consolidated EBITDA calculation to the Lenders and
received approval of the Required Lenders (provided that (A) solely for purposes
of this approval, any Lender that does not affirmatively state in writing that
it will not approve such projections and calculation within five Business Days
after submission to it by the Administrative Agent for approval will be deemed
to have approved such projections and calculations and, for the avoidance of
doubt, if an Arranger is also a Lender, the prior approval of such Arranger (in
its capacity as a Lender) of such projections and calculation shall be included
for purposes of determining Required Lender approval, and (B) to the extent the
approval required by either clause (ii) or (iii) above is not obtained, the
Acquisition may be consummated if otherwise permitted by the Loan Documents;
provided that such Acquisition shall not be accounted for hereunder on a Pro
Forma Basis until such approvals are obtained (and, if commercially reasonable
and requested by the Arrangers, the parties hereto will continue to cooperate to
determine if such approvals can be obtained based on good faith adjustments to
such projections or calculations)), and (iv) the Borrower shall have made and
submitted to the Arrangers calculations with respect to the financial covenants
contained in Section 6.15 for the respective Calculation Period on a Pro Forma
Basis as if the respective Acquisition (as well as the other Acquisitions
theretofore consummated after the first day of such Calculation Period) had
occurred on the first day of such Calculation Period, and such calculations
shall show that such financial covenants would have been complied with if the
Acquisition had occurred on the first day of such Calculation Period;
 

 
24

--------------------------------------------------------------------------------

 
 
(f)            no Borrower Party shall, in connection with any such Acquisition,
assume or remain liable with respect to any Indebtedness of the related seller
or the business, person or properties acquired, except to the extent permitted
under Section 6.01;
 
(g)           the Acquisition shall not cause the Borrower to be in violation of
Section 6.03(b) and the applicable Property acquired in connection with any such
Acquisition shall be made subject to the Lien of the Security Documents to the
extent required by the Loan Documents and shall be free and clear of any Liens
other than Liens permitted by Section 6.02;
 
(h)           such Acquisition shall not be hostile;
 
(i)            such Acquisition shall be consummated in all material respects in
accordance with all applicable Governmental Requirements;
 
(j)            with respect to any Acquisition that constitutes a Substantial
Transaction, the Borrower shall have provided to the Administrative Agent, the
Arrangers and the Lenders a reasonably detailed description of all customary due
diligence information relating to any such Acquisition and all such information
and data relating to such Acquisition as may be reasonably requested thereby;
and
 
(k)           at least seven Business Days prior to the proposed date of
consummation of an Acquisition that constitutes a Substantial Transaction, the
Borrower shall have delivered to the Administrative Agent and the Lenders a
certificate executed by a Responsible Officer certifying that (i) such
Acquisition complies with this definition (including obtaining all approvals
required by clause (e) above) and (ii) such transaction could not reasonably be
expected to have an adverse effect on the Administrative Agent, any Issuing
Bank, the Arrangers or the Lenders;
 
provided, that the Free State Acquisition shall be deemed to be a Permitted
Acquisition for purposes of this Agreement.
 
“Permitted Encumbrances” means:
 

 
25

--------------------------------------------------------------------------------

 
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than sixty days or are
being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds in an amount not to
exceed $3,000,000, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;
(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)           easements, zoning restrictions, rights-of-way, restrictions and
similar encumbrances on Real Property and Pipelines imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not (i) materially detract from the value of (A) the Real Property and
Pipelines that are part of the Borrower’s Business or (B) the Real Property and
Pipelines, taken as a whole, owned by any Material Subsidiary, or (ii) interfere
with the ordinary conduct of business of the Parent or any Subsidiary;
 
(g)           Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ Liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution; and
 
(h)           Liens described in Sections 6.02(c), 6.02(f), or 6.02(h).
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
 
26

--------------------------------------------------------------------------------

 
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940 (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
“Permitted Joint Venture” shall mean any Joint Venture (a) in which the other
investors, participants and holders of Equity Interests therein participate on
terms no more favorable than those applicable to the Parent and its Subsidiaries
(other than due to their percentage ownership of Equity Interests therein or
rights to operate the relevant Joint Venture (and, in both cases, rights
incidental thereto)), (b) that is not a Borrower Party, that does not Control,
or own directly or indirectly any Equity Interests in, any Borrower Party, (c)
in which no Borrower Party shall be under any obligations to make Investments or
incur Guarantees that would be in violation of this Agreement, (d) relating to
which the Borrower shall have provided to the Administrative Agent and the
Lenders a reasonably detailed description of all customary due diligence
information relating to the Joint Venture and all such information and data
relating to such Joint Venture as may be reasonably requested by the
Administrative Agent or the Lenders, (e) after giving effect to which, no
Default exists or would result therefrom, and (f) at least seven Business Days
prior to the proposed date of Investment in the Joint Venture, the Borrower
shall have delivered to the Administrative Agent and the Lenders a certificate
executed by a Responsible Officer certifying that (i) the Joint Venture complies
with this definition and (ii) such transaction could not reasonably be expected
to have an adverse effect on the Administrative Agent, any Issuing Bank, the
Arrangers or the Lenders.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pipeline” means gathering systems and pipelines, together with all contracts,
Rights-of-Way, easements, servitudes, fixtures, equipment, improvements,
permits, records and other real Property appertaining thereto.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Planned Reorganization” means any transaction or series of transactions
pursuant to which the General Partner contributes either or both of (a) its
general partner interests in the Borrower to a Wholly Owned Subsidiary that is
directly owned and Controlled by the Parent or (b) its general partner interests
in any subsidiary of the Borrower to any Restricted Subsidiary.
 

 
27

--------------------------------------------------------------------------------

 
 
“Principal Office” has the meaning assigned to such term in Section 2.18(a).
 
“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance an Acquisition or Divestiture that
constitutes a Substantial Transaction) after the first day of the relevant
Calculation Period or Test Period, as the case may be, as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of such
Test Period or Calculation Period, as the case may be, (y) the permanent
repayment of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the relevant Test Period or Calculation Period, as the case may be,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, and (z) any Substantial
Transaction then being consummated as well as any other Substantial Transaction
if consummated after the first day of the relevant Test Period or Calculation
Period, as the case may be, and on or prior to the date of the respective
Substantial Transaction then being effected, with the following rules to apply
in connection therewith:
 
(i)            with respect to such Substantial Transaction, all Indebtedness
(x) (other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance Acquisitions) incurred or
issued after the first day of the relevant Test Period or Calculation Period
(whether incurred to finance an Acquisition, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period shall be
deemed to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination;
 
(ii)           with respect to such Substantial Transaction, all Indebtedness
assumed to be outstanding pursuant to preceding clause (i) shall be deemed to
have borne interest at (x) the rate applicable thereto, in the case of fixed
rate indebtedness, or (y) the rates which would have been applicable thereto
during the respective period when same was deemed outstanding, in the case of
floating rate Indebtedness (although interest expense with respect to any
Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); provided that all Indebtedness (whether
actually outstanding or deemed outstanding) bearing interest at a floating rate
of interest shall be tested on the basis of the rates applicable at the time the
determination is made pursuant to said provisions; and
 

 
28

--------------------------------------------------------------------------------

 
 
(iii)           with respect to such Substantial Transaction, in making any
determination of Adjusted Consolidated EBITDA, pro forma effect shall be given
to any such Substantial Transaction if effected during the respective
Calculation Period or Test Period as if same had occurred on the first day of
the respective Calculation Period or Test Period, as the case may be, and taking
into account factually supportable and identifiable cost savings and expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.
 
“Process Agent” has the meaning assigned to such term in Section 10.09(d).
 
“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired.
 
“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
Property (including Equity Interests of any Person) or the cost of installation,
construction or improvement of any Property and any refinancing thereof;
provided that (a) such Indebtedness is incurred prior to, or contemporaneously
with or within one year after such acquisition of such Property by such Person
and (b) the amount of such Indebtedness does not exceed 100% of the cost of such
acquisition, installation, construction or improvement, as the case may be,
including related costs, fees and expenses.
 
“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Lender at any time of determination, the
percentage obtained by dividing (a) the Committed Amount of such Lender at such
time by (b) the aggregate Committed Amounts of all Lenders at such time (or, if
such date of determination is after the Maturity Date, the percentage obtained
by dividing the aggregate outstanding principal balance of the aggregate
Revolving Credit Exposure owing to such Lender at such time by the aggregate
principal balance of the aggregate Revolving Credit Exposures owing to all
Lenders at such time).
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real Property owned, leased or operated by any person, whether by
leased, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.  Real Property does not include Pipelines.
 
“Real Property Requirements” means the following:
 
(a)           with respect to each Mortgaged Property:
 
(i)            a Mortgage encumbering each Mortgaged Property in favor of
the Administrative Agent, for the benefit of the Secured Parties, duly executed
and acknowledged by each Borrower Party that is the owner of or holder of any
interest in such Mortgaged Property, and otherwise in form for recording in the
recording office of each applicable political subdivision where each such
Mortgaged Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Governmental Requirements,
and such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Administrative Agent;
 

 
29

--------------------------------------------------------------------------------

 
 
(ii)           with respect to each Mortgaged Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination agreements
or other instruments as shall reasonably be deemed necessary by
the Administrative Agent in order for the owner or holder of the fee or
leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property; and
 
(iii)           with respect to each Mortgage, opinions of local counsel to the
Borrower Parties, which opinions (A) shall be addressed to the Administrative
Agent and each of the Lenders and be dated the Effective Date, (B) shall cover
the enforceability of the respective Mortgage and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request and (C) shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
(b)           evidence reasonably acceptable to the Administrative Agent of
payment by  a Borrower Party of all search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages referred to above; and
 
(c)           with respect to each Mortgaged Property, the Parent and each
Restricted Subsidiary shall have made all notifications, registrations and
filings, to the extent required by, and in accordance with, all Governmental
Real Property Disclosure Requirements applicable to such Mortgaged Property.
 
(d)           to the extent requested by the Administrative Agent for each
Mortgaged Property that is not a Pipeline, (i) ALTA mortgagee title insurance
policies or unconditional commitments therefor with extended coverage
guaranteeing over the standard exceptions to title customarily contained in such
policies, survey exceptions, parties in possession exception, and mechanic’s and
materialman’s lien exceptions, issued by one or more title companies reasonably
satisfactory to the Administrative Agent with respect to each such Mortgaged
Property that is material to the Borrower’s Business and constitutes interests
owned in “fee” (each, a “Title Policy”), in amounts not less than the fair
market value of each such Mortgaged Property, together with a title report
issued by a title company with respect thereto, dated not more than thirty (30)
days prior to the applicable Mortgage date and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to the Administrative Agent and (ii) evidence
satisfactory to the Administrative Agent that such Borrower Party has paid to
the title company or to the appropriate governmental authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy; and
 
 
30

--------------------------------------------------------------------------------

 
 
(e)           to the extent requested by the Administrative Agent for each
Mortgaged Property that is not a Pipeline, ALTA surveys of all such Mortgaged
Properties that are material to the Borrower’s Business and on which
improvements are located, in form and substance satisfactory to Administrative
Agent, certified to the Administrative Agent and dated not more than thirty (30)
days prior to the applicable Mortgage date.
 
“Register” has the meaning set forth in Section 10.04(d).
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder and thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder and thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder and thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Remedial Work” has the meaning assigned to such term in Section 5.09(a).
 
“Required Lenders” means, at any time, Lenders having combined Revolving Credit
Exposures and unused Committed Amounts representing at least sixty-six and
two-thirds percent (66⅔%) of the sum of the total combined Revolving Credit
Exposures and unused Committed Amounts at such time.
 
“Responsible Officer” means, with respect to any Person, the Chief Executive
Officer, the President, any Executive Officer, any Financial Officer or any Vice
President of such Person.  Unless otherwise indicated herein, each reference to
a Responsible Officer herein shall mean a Responsible Officer of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest of the
Borrower, the Parent or any Subsidiary, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interest of the Borrower, the Parent or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interest of the Borrower, the Parent or any Subsidiary.
 
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.  Subject to the right to redesignate certain Restricted Subsidiaries
as Unrestricted Subsidiaries in accordance with the definition of “Unrestricted
Subsidiary,” all of the Subsidiaries as of the date hereof, other than the First
Amendment Unrestricted Subsidiaries, FS SPE 2 and NEJD SPE 2, are Restricted
Subsidiaries.  Any Subsidiary designated as an Unrestricted Subsidiary may be
redesignated as a Restricted Subsidiary with the consent of the Required
Lenders; provided that, after giving effect to such redesignation, (a) no
Default or Event of Default shall have occurred and be continuing and (b) the
Parent and the Borrower shall be in pro forma compliance with Section 6.15.
 
 
31

--------------------------------------------------------------------------------

 
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
“Rights-of-Way” means any and all rights-of-way, easements, permits, licenses,
franchises or other rights of ingress and egress.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. or any successor ratings organization.
 
“Sandhill Joint Venture” means Sandhill Group, LLC, a Mississippi limited
liability company.
 
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Secured Hedging Agreement” means each Hedging Agreement between any Borrower
Party and any Person that was a Lender or an Affiliate of a Lender at the time
it entered into such Hedging Agreement.
 
“Secured Obligations” shall mean, collectively, all Indebtedness, liabilities
and obligations of the Borrower and each Guarantor to the Administrative Agent,
each Issuing Bank, the Lenders and each Affiliate of a Lender party to a Secured
Hedging Agreement, of whatsoever nature and howsoever evidenced, due or to
become due, now existing or hereafter arising, whether direct or indirect,
absolute or contingent, which may arise under, out of, or in connection with
this Agreement, the other Loan Documents (other than the NEJD Intercompany
Financing Agreements), each Secured Hedging Agreement (to the extent that the
Secured Obligations arise under, out of, or in connection with such Secured
Hedging Agreement during such time as the Lender party to such Secured Hedging
Agreement is a party to this Agreement, or in the case of an Affiliate of a
Lender party to such Secured Hedging Agreement, the Lender affiliated with such
Affiliate, is a party to this Agreement) and all other agreements, guarantees,
notes and other documents entered into by any party in connection therewith, and
any amendment, restatement or modification of any of the foregoing, including,
but not limited to, the full and punctual payment when due of any unpaid
principal of the Loans and LC Exposure, any amounts payable in respect of an
early termination under any Secured Hedging Agreement, interest (including,
without limitation, interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced by any Secured Party,
including all out of pocket expenses incurred in order to preserve any
collateral or security interest, whether after acceleration or otherwise.
 
 
32

--------------------------------------------------------------------------------

 
 
"Secured Parties" means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders and any Affiliate of any Lender that is a party to a Secured
Hedging Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security Documents” means, collectively, this Agreement (as it pertains to the
Guarantee of the Secured Obligations by the Parent herein), the Guarantee and
Collateral Agreement, the Perfection Certificate, the General Partner Pledge
Agreement, the Control Agreements, the Mortgages, the NEJD Intercompany Security
Documents, the NEJD Consent, the NEJD Intercompany Consent, and any and all
other agreements, documents, instruments or certificates executed by the General
Partner or any Borrower Party or any of their respective officers at any time in
connection with securing the obligations under the Loan Documents, as such
agreements may be amended, modified, supplemented or restated from time to time.
 
“South America Holdco” means TDC South America, LLC, a Delaware limited
liability company.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.
 
 
33

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any subsidiary of the Parent (including the Borrower).
 
“Substantial Transaction” means any Permitted Acquisition or Divestiture in
respect of which the aggregate Acquisition Consideration (or, in the case of a
Divestiture, the consideration paid by the purchaser if calculated in the same
manner as the definition of Acquisition Consideration) is in excess of
$25,000,000.
 
“Syndication Agent” means Deutsche Bank Securities Inc.
 
“T&P Syngas Joint Venture” means T&P Syngas Supply Company, a Delaware general
partnership.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“TDC Chile” means an entity to be formed as a (direct or indirect) Subsidiary of
International Holdco and/or South America Holdco under the laws of Chile.
 
“TDC Energy Canada” means 0790683 B.C. Ltd., a Canadian company.
 
“TDC Peru” means TDC Peru S.A.C., a Peruvian company.
 
“Test Period” means each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.
 
“Transactions” means the execution, delivery and performance by the Borrower and
the Parent of this Agreement (including for the avoidance of doubt any
amendments, modifications, supplements or restatements thereof), the borrowing
of Loans, the use of the proceeds thereof (including to refinance loans under
the Existing Credit Agreement, to pay Acquisition Consideration for any
Permitted Acquisition and to make any Investment permitted hereby) and the
issuance of Letters of Credit hereunder, and the execution, delivery and
performance of the other Loan Documents by the Borrower Parties.
 
“Transferee” has the meaning assigned to such term in Section 10.04(f).
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.
 
“Units” means the units of limited partnership interests in the Parent.
 
“Unrestricted Subsidiary” means any Subsidiary (a) that becomes a Subsidiary
after the date hereof and, at the time it becomes a Subsidiary, is designated as
an Unrestricted Subsidiary, in each case pursuant to a written notice from the
Borrower to the Administrative Agent, (b) which has not acquired any assets
(other than cash made available pursuant to this Agreement) from the Borrower or
any Restricted Subsidiary, and (c) that has no Indebtedness, Guarantee
obligations or other obligations other than Non-Recourse Obligations, except as
expressly permitted pursuant to Sections 5.13(c) and 6.04(g) and, in the case of
NEJD SPE 2, except for recourse pursuant to the NEJD SRCA, the NEJD Intercompany
Financing Agreements and the NEJD Consent (subject to limitations on amendment
of such documents set forth in the Loan Documents, the NEJD Intercompany
Financing Agreements and the NEJD Consent).  Any Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary with the consent of the Required
Lenders; provided that, after giving effect to such redesignation, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Borrower shall be in pro forma compliance with Section 6.15.
 
 
34

--------------------------------------------------------------------------------

 
 
“Unused Fee(s) on Committed Amount” has the meaning assigned to such term in the
definition of Applicable Margin.
 
“Wholly Owned Subsidiary” means any Restricted Subsidiary, all of the Equity
Interests of which (other than the director’s qualifying shares, as may be
required by law) are owned by the Parent, either directly or indirectly through
one or more Wholly Owned Subsidiaries of the Parent.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, d) all
references herein to Articles, Sections, Exhibits and Schedules shall, unless
otherwise stated, be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement and e) the word “asset” shall be
construed to have the same meaning as the defined term “Property” set forth
herein.
 
SECTION 1.04     Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE II
THE CREDITS
 
SECTION 2.01     Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Committed Amount; provided, however, that at no time shall any Lender be
obligated to make Loans in an aggregate principal amount in excess of such
Lender’s Ratable Portion of the Available Amount at such time.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.
 
SECTION 2.02     Loans and Borrowings.
 
(a)         Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Committed
Amounts.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Committed Amounts of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)         Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
(c)         At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of  $300,000 and not less than $2,000,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Committed Amount or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of six
Eurodollar Revolving Borrowings outstanding.
 
(d)         Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 2.03     Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone f) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or g) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)          the date of such Borrowing, which shall be a Business Day;
 
(iii)         whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(v)         the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Each Borrowing Request shall constitute a representation that the
amount of the Borrowing requested thereunder will not cause the sum of the total
Revolving Credit Exposures to exceed the Available Amount.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04     Borrowing Base.
 
(a)         Initial Borrowing Base.  On the Effective Date, the Borrower shall
deliver a certificate setting forth the Borrowing Base on such date, which shall
(subject to Section 2.04(c)), be the Borrowing Base for the period from and
including the Effective Date to but excluding the Business Day following the
first delivery by the Borrower of a Borrowing Base Certification.
 
(b)         Redetermination of Borrowing Base.  Upon the Borrower delivering a
Borrowing Base Certification to the Administrative Agent and the Lenders, the
Borrowing Base set forth therein will become effective and applicable to the
Borrower.
 
(c)         Material Acquisitions.  Prior to the consummation of a Material
Acquisition but after approval of the Required Lenders is received pursuant to
clause (e) of the definition of Permitted Acquisition with respect to Adjusted
Consolidated EBITDA, the Borrower may, by delivery of a Borrowing Base Multiple
Increase Notice to the Administrative Agent and the Lenders, increase the then
effective Borrowing Base as described in the first proviso to the definition of
Borrowing Base effective on the date of the consummation of such Material
Acquisition, but only if such Material Acquisition is actually consummated;
provided, however, that, with respect to the Free State Acquisition, the
approval of the Required Lenders described above with respect to Adjusted
Consolidated EBITDA shall be deemed given and the Borrower may deliver a
Borrowing Base Multiple Increase Notice with respect to the Free State
Acquisition at any time on or prior to the Effective Date.  The increased
Borrowing Base will be effective during the Borrowing Base Multiple Increase
Period relating to the applicable Material Acquisition.  If, during any
Borrowing Base Multiple Increase Period, the Borrower consummates another
Material Acquisition, then upon compliance with the procedure described in the
first sentence of this subsection (c), the Borrowing Base Multiple Increase
Period shall become such period relating to such additional Material
Acquisition.  The amount of the Borrowing Base shall, on the last day of the
then-applicable Borrowing Base Multiple Increase Period, automatically revert to
the amount thereof as calculated based on the multiple described in clause (a)
of the definition of Borrowing Base.
 
 
37

--------------------------------------------------------------------------------

 
 
(d)         Unscheduled Reductions in Borrowing Base.  In the event of a
reduction in the Borrowing Base made pursuant to proviso (x) or (y) of the
definition of Borrowing Base, the Borrower shall promptly, but in any event
within ten (10) Business Days, make any prepayments required by Section 2.11(c)
as a result of such reduction.
 
SECTION 2.05     Committed Amount.
 
(a)         Initial Committed Amount; General Provisions.  On the Effective
Date, the aggregate Committed Amounts shall be $500,000,000.  The aggregate
Committed Amounts shall at all times be in a minimum amount and an integral
multiple of $5,000,000.  Any decrease (other than termination thereof pursuant
to Section 2.09) of the aggregate Committed Amounts may only be made in
accordance with Section 2.05(b) and any such reduction of the Committed Amounts
shall be permanent.
 
(b)         Decreases of Committed Amount.  The Borrower may decrease the
aggregate Committed Amounts by delivering to the Administrative Agent a
Committed Amount Decrease Certificate electing a decrease of the aggregate
Committed Amounts.  Any such decrease in the aggregate Committed Amounts shall
be effective from the third Business Day after receipt of the applicable
Committed Amount Decrease Certificate by the Administrative Agent as provided
above, unless such Committed Amount Decrease Certificate requests such decrease
to become effective on a later date, not to exceed ten Business Days after
receipt thereof by the Administrative Agent.  Any such decrease in the aggregate
Committed Amounts shall be applied to each Lender’s Committed Amount pro
rata.  The Administrative Agent shall deliver to each Lender a copy of such
Committed Amount Decrease Certificate together with a schedule showing each
Lender’s Ratable Portion of the decrease to the aggregate Committed Amounts.
 
SECTION 2.06     Letters of Credit.
 
 
38

--------------------------------------------------------------------------------

 
 
(a)         General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account from
any Issuing Bank pursuant to a Letter of Credit Request, at any time and from
time to time during the Availability Period (subject to Section 2.06(c)).  In
the event of any inconsistency between the terms and conditions of this
Agreement or the Letter of Credit Request, on the one hand, and the terms and
conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, on the other hand, the terms and
conditions of this Agreement and the Letter of Credit Request shall control.
 
(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to any Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by an Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$100,000,000 and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the Available Amount.
 
(c)         Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the date requested (which shall be a Business Day),
which shall not be later than the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
 
(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the Lenders, each Issuing Bank that issues a Letter of Credit hereunder
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Ratable
Portion of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of each Issuing Bank that issues a Letter of Credit hereunder,
such Lender’s Ratable Portion of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Committed Amounts, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  At least
once per quarter, the Administrative Agent shall provide each Lender with a
schedule showing the amount of such Lender’s participations in outstanding
Letters of Credit; provided, that the Administrative Agent shall have no
liability for any failure to comply with this provision.
 
 
39

--------------------------------------------------------------------------------

 
 
(e)         Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on (i)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Ratable Portion thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Ratable Portion of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank that issued
such Letter of Credit the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f)         Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Governmental Requirements) suffered by the Borrower that are caused
by such Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
that issued such Letter of Credit may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 

 
40

--------------------------------------------------------------------------------

 
 
(g)         Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h)         Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.
 
 
41

--------------------------------------------------------------------------------

 
 
(i)         Replacement of an Issuing Bank.  Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, v)
the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and vi) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
 
(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, or to the extent required by Section 2.11(c), the Borrower shall,
within two Business Days, deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Secured
Parties, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  The Borrower hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such account and cash collateral.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
under this Agreement.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
 
SECTION 2.07     Funding of Borrowings.
 
(a)         Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank that made such
LC Disbursement.
 
 
42

--------------------------------------------------------------------------------

 
 
(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
vii) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or viii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08     Interest Elections.
 
(a)         Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)         To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
 
(c)         Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
 
43

--------------------------------------------------------------------------------

 
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing ix) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and x)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.09     Termination and Reduction of Committed Amounts.
 
(a)         Unless previously terminated, each Committed Amount shall terminate
on the Maturity Date.
 
(b)         The Borrower may at any time terminate in full the aggregate
Committed Amounts.  The Borrower may reduce the aggregate Committed Amounts from
time to time pursuant to Section 2.05(b), provided that the Borrower shall not
terminate or reduce the aggregate Committed Amounts if, after giving effect to
any concurrent prepayment of the Loans in accordance with Section 2.11, the sum
of the Revolving Credit Exposures would exceed the aggregate Committed Amounts.
 
(c)         The Borrower shall notify the Administrative Agent of any election
to terminate all Committed Amounts at least three Business Days prior to the
effective date of such termination, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Committed Amounts delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination of the aggregate Committed Amounts
shall be permanent.
 

 
44

--------------------------------------------------------------------------------

 
 
SECTION 2.10     Repayment of Loans; Evidence of Debt.
 
(a)         The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
 
(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)         The Administrative Agent shall maintain accounts in which it shall
record xi) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, xii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and xiii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)         The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)         Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after an
increase or reduction in such Lender’s Committed Amount pursuant to an
assignment made pursuant to Section 10.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
SECTION 2.11     Prepayment of Loans.
 
(a)         The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)         The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder xiv) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or xv) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Committed Amounts as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and any break funding payments required by
Section 2.16(a).
 
(c)         If, at any time, the total Revolving Credit Exposure outstanding at
such time exceeds the Available Amount then the Borrower shall prepay the Loans
to the extent of such excess on the date such excess first occurs (unless such
excess occurs pursuant to Section 2.04(d), in which case the Borrower shall
prepay such excess no later than as required by Section 2.04(d)) and, if such
prepayment does not result in such excess being $0 because of outstanding
Letters of Credit, then the Borrower shall cash collateralize such Letters of
Credit pursuant to Section 2.06(j) to the extent of such remaining excess.
 
SECTION 2.12     Fees.
 
(a)         The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee which shall accrue at an annual rate
equal to the applicable Unused Fee on Committed Amount, on the daily amount of
such Lender’s unused Committed Amount during the period from and including the
Effective Date to but excluding the date on which its Committed Amount
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure (other than un-reimbursed LC Disbursements) after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure (other than un-reimbursed LC
Disbursements) from and including the date on which its Commitment terminates to
but excluding the date on which such Lender ceases to have any Revolving Credit
Exposure (other than un-reimbursed LC Disbursements).  Accrued Unused Fees on
Committed Amounts shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the aggregate
Committed Amounts terminate, commencing on the first such date to occur after
the date hereof, shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first but
excluding the last day).
 
(b)         The Borrower agrees to pay xvi) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
November 2006 Effective Date to but excluding the later of the date on which
such Lender’s Committed Amount terminates and the date on which such Lender
ceases to have any LC Exposure, and xvii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of that portion of the LC Exposure attributable to such Issuing Bank (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the November 2006 Effective Date to but excluding the
later of the date of termination of the Committed Amounts and the date on which
there ceases to be any LC Exposure attributable to such Issuing Bank, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued shall be payable on
the third Business Day following the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Committed Amounts terminate and any such fees accruing after the date
on which the Committed Amounts terminate shall be payable on demand.  Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
 
46

--------------------------------------------------------------------------------

 
 
(c)         The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)         All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.13     Interest.
 
(a)         The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.
 
(b)         The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.
 
(c)         Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to xviii) in the case of overdue principal of any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or xix) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
 
47

--------------------------------------------------------------------------------

 
 
(d)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Committed
Amounts; provided that xx) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, xxi) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and xxii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
(e)         All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBOR Rate or LIBOR Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
(f)         In the event that any financial statements delivered pursuant to
this Agreement, or any certificate delivered pursuant to Section 5.01(d), is
shown to be inaccurate (regardless of whether this Agreement or the Committed
Amounts are in effect when such inaccuracy is discovered), and such inaccuracy,
if corrected, would have led to the application of a higher Applicable Margin
and/or a higher Unused Fee on Committed Amount for any period (an “Applicable
Period”) than the Applicable Margin or Unused Fee on Committed Amount, as
applicable, applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct certificate in the
form of the certificate described in Section 5.01(d), (ii) such higher
Applicable Margin and/or higher Unused Fee on Committed Amount shall be applied
to such Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest and expense owing as a
result of such increased Applicable Margin and Unused Fee on Committed Amount
for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 7.02.   This Section 2.13(f)
shall not limit the rights of the Administrative Agent and the other Secured
Parties with respect to Section 2.13(c) or Article VII.
 
SECTION 2.14     Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable,
for such Interest Period; or
 
(b)         the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
 
48

--------------------------------------------------------------------------------

 
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.15     Increased Costs.
 
(a)         If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or any Issuing Bank; or
 
(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)        If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.
 
(c)        A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 

 
49

--------------------------------------------------------------------------------

 
 
(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16     Break Funding Payments.  In the event of h) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), i) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, j) the failure to borrow, convert, continue or prepay
any Eurodollar Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.11(b)
and is revoked in accordance therewith) or k) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19 or Section 2.05(d),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBOR Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
SECTION 2.17     Taxes.
 
(a)        Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, ii) the Borrower shall make such deductions and iii)
the Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Governmental Requirements.
 

 
50

--------------------------------------------------------------------------------

 
 
(b)        In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Governmental Requirements.
 
(c)        The Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.
 
(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable
Governmental Requirements, such properly completed and executed documentation
prescribed by applicable Governmental Requirements or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f)         If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 2.18     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)         The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16 or Section
2.17, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without set off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at the address set
forth for the Administrative Agent in Section 10.01 in the State of New York
(its “Principal Office”), except payments to be made directly to an Issuing Bank
as expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16(a), Section 2.17 and Section 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.
 
(b)         If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c)         If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that iv) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and v) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Governmental Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 

 
52

--------------------------------------------------------------------------------

 
 
(d)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(e)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(d) or (e), Section 2.07(b), Section 2.18(d) or
Section 10.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
SECTION 2.19     Mitigation Obligations; Replacement of Lenders.
 
(a)         If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment vi) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and vii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)         If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that viii) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Committed Amount is being assigned, each Issuing Bank), which consent shall
not unreasonably be withheld, ix) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and x) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
 
53

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
The Parent and the Borrower, in each case with respect to itself and, as
applicable, its subsidiaries (other than Non-Controlled Unrestricted
Subsidiaries) and, to its Knowledge, Joint Ventures and Non-Controlled
Unrestricted Subsidiaries, each represents and warrants to the Lenders that:
 
SECTION 3.01     Organization; Powers.  It and each of its subsidiaries and
Joint Ventures is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization (in each case, except, with
respect to each Unrestricted Subsidiary or Joint Venture, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), has all requisite power and authority to carry on its business
as now conducted and to own and lease its Property (in each case, except, with
respect to each Unrestricted Subsidiary or Joint Venture, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect) and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.  There is no existing default under any
Organizational Document of it or any of its Restricted Subsidiaries or event
which, with the giving of notice or passage of time or both, would constitute a
default by any party thereunder.  There is no existing default under any
Organizational Document of any Unrestricted Subsidiary or Joint Venture or event
which, with the giving of notice or passage of time or both, would constitute a
default thereunder except, in each case, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.02    Authorization; Enforceability.  The Transactions are within its
and the other Borrower Parties’ corporate, limited liability company or
partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership and, if required, stockholder, member
or limited partner action.  This Agreement has been duly executed and delivered
by it and constitutes a legal, valid and binding obligation of it, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
 
54

--------------------------------------------------------------------------------

 

SECTION 3.03    Governmental Approvals; No Conflicts.  The Transactions l) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (1) such as have been
obtained or made and are in full force and effect and (2) filings necessary to
perfect the Liens created and granted under the Security Documents, m) will not
violate any Governmental Requirement, (c) will not violate the Organizational
Documents of it or any of its subsidiaries or Joint Ventures, except, if no
Borrower Party is a party to such an Organizational Document pertaining to an
Unrestricted Subsidiary or Joint Venture, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon it or any of its subsidiaries or Joint Ventures or their
respective assets, or give rise to a right thereunder to require any payment to
be made by it or any of its Restricted Subsidiaries, except, with respect to
indentures, agreements or other instruments of Unrestricted Subsidiaries or
Joint Ventures, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any Property of it or any of its
Restricted Subsidiaries, except Liens created and granted under the Security
Documents.
 
SECTION 3.04     Financial Condition; No Material Adverse Change.
 
(a)         The Parent has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, partners’ equity and cash flows (1)
as of and for the fiscal year ended December 31, 2007, reported on by Deloitte &
Touche LLP, independent public accountants, and (2) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2008, certified by
one of its Financial Officers.
 
(b)         The Parent has heretofore furnished to the Lenders the consolidated
balance sheet and statements of income, partners’ equity and cash flows of the
Borrower (3) as of and for the fiscal year ended December 31, 2007, reported on
by Deloitte & Touche LLP, independent public accountants and (4) as of and for
the fiscal quarter and the portion of the fiscal quarter ended March 31, 2008,
certified by one of its Financial Officers.
 
(c)         Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of, with respect
to Section 3.04(a), the Parent and its consolidated subsidiaries and, with
respect to Section 3.04(b), the Borrower and its consolidated subsidiaries, as
of such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in Sections 3.04(a)(ii) and 3.04(b)(ii).
 
(d)         Since December 31, 2007, there has been no event, circumstance or
occurrence that has had or could reasonably be expected to have a Material
Adverse Effect.
 
 
55

--------------------------------------------------------------------------------

 

SECTION 3.05     Other Obligations and Restrictions.  Except for Indebtedness
not prohibited by Section 6.01 and other liabilities incurred in the ordinary
course of business, neither it nor any of its Restricted Subsidiaries has any
outstanding liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which are, in the
aggregate, material to the Parent or material with respect to the Parent’s
consolidated financial condition and that are not shown in the financial
statements delivered pursuant to Section 3.04 or shown on Schedule 3.05.  It and
each of its Restricted Subsidiaries has paid all material Taxes, assessments,
and other governmental charges or levies imposed upon it or upon its income,
profits or Property, except to the extent that any of the foregoing is not yet
due or is being in good faith contested as permitted by Section 5.04(a).
 
SECTION 3.06     Properties.
 
(a)         Generally.  Except as set forth on Schedule 3.06(a), it, each of its
Restricted Subsidiaries and FS SPE 2 has good title to, or valid leasehold
interests in, all its Property material to the Borrower’s Business or, in the
case of a Material Subsidiary or FS SPE 2, material to its business, free and
clear of all Liens except for Liens permitted by Section 6.02 and minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct such business as currently
conducted or to utilize such Properties for their intended purposes.  Its
tangible personal Property and the tangible personal Property of each of its
Restricted Subsidiaries that is material to the Borrower’s Business or, in the
case of a Material Subsidiary or FS SPE 2, material to its business, is in good
operating order and condition (ordinary wear and tear occurring in the ordinary
course of business or caused by Casualty Events excepted) in accordance with
industry standards.
 
(b)         Real Property.  Schedules 8(a) and 8(b) to the Perfection
Certificate dated as of the Effective Date contain a true, correct and complete
list of each interest in Real Property and Pipelines owned by it and each of its
Restricted Subsidiaries as of the Effective Date that do not constitute
Mortgaged Property and describes the type of interest therein held by such
Person and whether such owned Real Property or Pipeline is leased and if leased
whether the underlying lease contains any option to purchase all or any portion
of such Real Property or Pipeline or any interest therein or contains any right
of first refusal relating to any sale of such Real Property or Pipeline or any
interest therein; provided, however, that such Schedules are not required to
list Rights-of-Way that are not subject to the Liens granted in the Mortgages
solely because such Rights-of-Way contain transfer restrictions that prohibit
such grant.  As of the Effective Date, with respect to all Real Property and
Pipelines, there are no leases in which it or any of its Restricted Subsidiaries
holds the lessor’s interest for which the annual rent or similar payment exceeds
$5,000 per year per arrangement.
 
(c)         Collateral.  It and each of its Restricted Subsidiaries owns or has
rights to use all of the Collateral and all rights with respect to any of the
foregoing of, necessary for or material to the Borrower’s Business or, in the
case of a Material Subsidiary, material to its business, in each case as
currently conducted.  The use by it and each of its Restricted Subsidiaries of
such Collateral and all rights with respect to the foregoing do not infringe on
the rights of any Person other than such infringement that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No claim has been made and remains outstanding asserting that
it or any of its subsidiaries’ use of any Collateral does or may violate the
rights of any third party that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
56

--------------------------------------------------------------------------------

 

(d)         Permits, etc.  It, each of its Restricted Subsidiaries, FS SPE 2 and
NEJD SPE 2 has all permits, licenses and authorizations required in connection
with the conduct of its businesses, and is in compliance with the terms and
conditions of all such permits, licenses and authorizations, except where the
failure to have or comply with such permits, licenses and authorizations would
not, individually or in the aggregate, have a Material Adverse Effect.
 
SECTION 3.07     Litigation.
 
(a)         There are no actions, suits or proceedings at law or in equity by or
before any arbitrator or Governmental Authority pending against or, to the
Knowledge of it, threatened against or affecting it or any of its subsidiaries,
Joint Ventures or any business, Property or rights of it or any of its
subsidiaries or Joint Ventures that ii) if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (other than the Disclosed Matters) or iii) could reasonably be
expected to adversely affect any rights or remedies of the Secured Parties under
any Loan Document or the Transactions.
 
(b)         Since the Effective Date, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
(c)         No Casualty Event has occurred that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.08    Compliance with Laws and Agreements.  It and each of its
subsidiaries and Joint Ventures is in compliance with all laws, regulations and
orders of any Governmental Authority and all indentures, agreements and other
instruments applicable to or binding upon it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.09     Default.  No Default has occurred and is continuing.
 
SECTION 3.10     Investment Company Status.  Neither it nor any of its
subsidiaries or Joint Ventures is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, except, with
respect to each Unrestricted Subsidiary or Joint Venture, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or otherwise adversely affect the Lenders.  The Borrower is not
subject to regulation under any Federal or State statute or regulation which
limits its ability to incur Indebtedness.
 
SECTION 3.11     Taxes.  It and each of its subsidiaries and Joint Ventures has
(a) timely filed or caused to be timely filed, or an extension has been obtained
for the filing of, all material federal Tax returns and all material state,
local and foreign Tax returns or materials required to have been filed by it or
such subsidiary and (b) duly and timely paid, collected or remitted or caused to
be duly and timely paid, collected or remitted all material Taxes (whether or
not shown on any Tax return) due and payable, collectible and remittable by it
or such subsidiary and all assessments received by it or such subsidiary or
Joint Ventures, except Taxes that (i)  if Taxes of a Borrower Party, are being
contested in good faith by appropriate proceedings and for which it or such
Restricted Subsidiary has set aside on its books and records adequate reserves
in accordance with GAAP and (ii) could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  It and each of its
subsidiaries and Joint Ventures (other than those Joint Ventures that do not
prepare GAAP financial statements) has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable, except where the failure to do
so, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither it nor any of its Restricted Subsidiaries is
aware of any proposed or pending Tax assessments, deficiencies or audits
relating to it or any of its subsidiaries or Joint Ventures that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
 
57

--------------------------------------------------------------------------------

 

SECTION 3.12    ERISA.  Except as could not reasonably be expected to have a
Material Adverse Effect, each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan.  Except as could not
reasonably be expected to have a Material Adverse Effect, no ERISA Affiliate has
n) sought a waiver of the minimum funding standard under Section 412 of the Code
in respect of any Plan, o) failed to make any contribution or payment to any
Plan or Multiemployer Plan or in respect of any Benefit Arrangement or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code or p) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.
 
SECTION 3.13    Disclosure; No Material Misstatements.  It has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its subsidiaries is subject (and all other matters known to it)
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  No written information, report, financial statement,
certificate, Borrowing Request, exhibit or schedule furnished by or on behalf of
it or any of its subsidiaries or Joint Ventures to the Administrative Agent or
any Lender in connection with the negotiation of the Loan Documents or included
therein or delivered thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except, to the
extent such information relates to the business of an Unrestricted Subsidiary or
Joint Venture, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided that, with respect to
projected financial information, it represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
SECTION 3.14    Insurance.  Schedule 3.14 hereto contains an accurate and
complete description of all material policies of fire, liability, worker’s
compensation and other forms of insurance that are owned or held by or could
accrue to the account of it and its subsidiaries and Joint Ventures as of the
Effective Date.  All such policies are in full force and effect, all premiums
with respect thereto covering all periods up to and including the Effective Date
have been paid, and no notice of cancellation or termination has been received
with respect to any such policy, in each case, except with respect to any such
policies of an Unrestricted Subsidiary or Joint Venture as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Such policies q) are sufficient for compliance with all
Governmental Requirements and all agreements to which it is a party, r) are
valid, outstanding and enforceable policies, s) provide adequate insurance
coverage for the assets and operations of it and its subsidiaries in at least
such amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or similar business, t) will remain in full force and effect
through the respective dates set forth in Schedule 3.14 without the payment of
additional premiums, except for policies for which premiums were based on
estimated amounts and are subject to periodic adjustments, and u) will not in
any way be affected by, or terminate or lapse by reason of, the Transactions
except, in the case of (a) through (e) to the extent such policies relate to the
business of any Unrestricted Subsidiary or Joint Venture, as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  On or prior to the Effective Date, the Borrower shall have used
commercially reasonable efforts to cause such insurance policies relating to the
Parent, the Borrower or any Restricted Subsidiary to (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty days after receipt by the
Administrative Agent of written notice thereof, and (ii) name the Administrative
Agent as mortgagee (in the case of Real Property or, as applicable, Pipeline
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of personal Property
insurance), as applicable.
 
 
58

--------------------------------------------------------------------------------

 

SECTION 3.15    Material Agreements.  Schedule 3.15 hereto contains a complete
and correct list of all Material Agreements of it and its Restricted
Subsidiaries (other than the Loan Documents) in effect as of the Effective
Date.  Copies of such documents have been provided to the Administrative
Agent.  All Material Agreements are in full force and effect (except any such
Material Agreement that has expired by its terms) and neither it nor any of its
Restricted Subsidiaries is in default thereunder, and there is no uncured
default by any affiliate predecessor in interest to it or any of its Restricted
Subsidiaries or, to its Knowledge, by any predecessor in interest to it or any
of its Restricted Subsidiaries (other than an affiliate predecessor) or
counterparty thereto and neither it nor any of its Restricted Subsidiaries has
altered or amended any material item or provision of any Material Agreement
except where such alterations or amendments, individually or in the aggregate,
could not reasonably be expected to have an adverse effect on the Administrative
Agent, the Issuing Banks or the Lenders.
 
SECTION 3.16     Imbalances.  As of the Effective Date, except as set forth on
Schedule 3.16, on a net basis there are no imbalances under its Material
Agreements or with respect to which it could reasonably be expected to incur a
material liability.
 
SECTION 3.17    Solvency.  After giving effect to the Transactions and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan, v) the fair value of the Properties of
it and each of its subsidiaries (individually as to any Borrower Party, and on a
consolidated basis with its and its subsidiaries’ respective subsidiaries and
determined on a going concern basis) will exceed the probable liability of its
debts and other liabilities, subordinated, contingent or otherwise; w) the
present fair saleable value of the Property of it and each of its subsidiaries
(individually as to any Borrower Party, and on a consolidated basis with its and
its subsidiaries’ respective subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; x) it and each of its subsidiaries
(individually as to any Borrower Party, and on a consolidated basis with its and
its subsidiaries’ respective subsidiaries) will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and y) it and each of its subsidiaries
(individually as to any Borrower Party, and on a consolidated basis with its and
its subsidiaries respective subsidiaries) will not have unreasonably small
capital with which to conduct business in which it is engaged as such business
is now conducted and is proposed to be conducted.
 

 
59

--------------------------------------------------------------------------------

 

SECTION 3.18    Labor Disputes and Acts of God.  z) As of the Effective Date,
there are no strikes, lockouts or slowdowns against it or any of its Restricted
Subsidiaries pending or, to the Knowledge of it or any of its Restricted
Subsidiaries, threatened.  The hours worked by and payments made to employees of
it or any of its subsidiaries or Joint Ventures have not been in violation of
the Fair Labor Standards Act of 1938, as amended, or any other applicable
federal, state, local or foreign law dealing with such matters in any manner
that could reasonably be expected to have a Material Adverse Effect.  All
payments due from it or any of its subsidiaries or Joint Ventures or for which
any claim may be made against it or any of its subsidiaries or Joint Ventures on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of it or such subsidiary
or Joint Venture, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it or any of its Restricted Subsidiaries is bound.
 
(b)         Except as disclosed in Schedule 3.18, neither the business nor the
Properties of it nor any of its subsidiaries or Joint Ventures has been affected
by any fire, explosion, accident, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance), which could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.19     Equity Interests and Subsidiaries.  aa)  Schedule 3.19(a) dated
as of the Effective Date sets forth a list of (1) all of the Subsidiaries and
Joint Ventures and their jurisdictions of organization as of the Effective Date
and (2) the number of each class of its Equity Interests authorized, and the
number outstanding, as of the Effective Date and the number of shares covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights as of the Effective Date, and Schedule 10 to the Perfection Certificate
dated as of the Effective Date sets forth the same information with respect to
each Restricted Subsidiary as of the Effective Date.  All Equity Interests of
each of its Restricted Subsidiaries are duly and validly issued and are fully
paid and non-assessable, except as such non-assessability may be affected by
Sections 17-303 and 17-607 of the Delaware Revised Uniform Partnership Act (or
any similar provision of any similar statute), and, other than the Equity
Interests owned by the General Partner, are owned by the Parent directly or
indirectly through Wholly Owned Subsidiaries.  All of the general partner Equity
Interests of the Parent are owned directly or indirectly by the General
Partner.  Except as set forth on Schedule 6.02, it and each of its Restricted
Subsidiaries is the record and beneficial owner of, and has good and defensible
title to, the Equity Interests pledged by it under the Guarantee and Collateral
Agreement, free of any and all Liens, rights or claims of other Persons, except
the security interest created by the Guarantee and Collateral Agreement, and
there are no outstanding options, warrants or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
Property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests.  All Restricted Subsidiaries, other than the Borrower,
are Guarantors.
 
 
60

--------------------------------------------------------------------------------

 

(b)         No Consent of Third Parties Required.  No consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or reasonably desirable (from the perspective of a secured party) in
connection with the creation, perfection or First Priority status of the Lien
granted to the Administrative Agent for the benefit of the Secured Parties on
the Equity Interests pledged under the Guarantee and Collateral Agreement or the
exercise by the Administrative Agent of the voting or other rights with respect
to such Equity Interests provided for in the Guarantee and Collateral Agreement
or the exercise of remedies in respect thereof, except for those consents set
forth on Schedule 3.19(b) and consents that have been obtained.
 
(c)         Organizational Chart.  An accurate organizational chart, showing the
ownership structure of the Parent, the Borrower and each Subsidiary and Joint
Venture as of the  Effective Date and after giving effect to the Transactions is
set forth on Schedule 3.19(c).
 
SECTION 3.20     Intellectual Property.
 
(a)         Ownership/No Claims.  It and each of its Restricted Subsidiaries
owns, or is licensed to use, all patents, patent applications, trademarks, trade
names, servicemarks, copyrights, technology, trade secrets, proprietary
information, domain names, know-how and processes necessary for the conduct of
its business as currently conducted (the “Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  No claim
has been asserted and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does it nor any of its Restricted Subsidiaries
know of any valid basis for any such claim, in each case that could reasonably
be expected to have a Material Adverse Effect.  The use of such Intellectual
Property by it and each of its subsidiaries does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(b)         Registrations.  Except pursuant to licenses and other user
agreements entered into by it and each of its Restricted Subsidiaries in the
ordinary course of business that are listed in Schedule 12(a) or 12(b) to the
Perfection Certificate, on and as of the Effective Date ii) it and each of its
Restricted Subsidiaries owns and possesses the right to use, and has done
nothing to authorize or enable any other person to use, any copyright, patent or
trademark material to the Borrower’s Business and listed in Schedule 12(a) or
12(b) to the Perfection Certificate and iii) all registrations material to the
Borrower’s Business and listed in Schedule 12(a) or 12(b) to the Perfection
Certificate are valid and in full force and effect.
 

 
61

--------------------------------------------------------------------------------

 

(c)         No Violations or Proceedings.  To its Knowledge, on and as of the
Effective Date, there is no material violation by others of any right of it or
any of its Restricted Subsidiaries with respect to any copyright, patent or
trademark material to the Borrower’s Business listed in Schedule 12(a) or 12(b)
to the Perfection Certificate, pledged by it under the name of it or any such
Restricted Subsidiary except as may be set forth on Schedule 3.20(c).
 
SECTION 3.21     Environmental Matters.  Neither it nor any of its subsidiaries
or Joint Ventures nor any of their respective Facilities or operations for which
they are liable bb) has any Environmental Liability or cc) is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, in each case, individually or in the
aggregate, could reasonably be expected to have a Material Adverse
Effect.  Neither it nor any of its subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9604) (“CERCLA”) or any
comparable state law which it reasonably expects will lead to liability having a
Material Adverse Effect.  None of its or any of its subsidiaries’ or Joint
Ventures’ Real Property, Pipelines or Facilities is (i) listed or proposed for
listing on the National Priorities List promulgated pursuant to CERCLA, (ii)
listed on the Comprehensive Environmental Response, Compensation and Liability
Information System promulgated pursuant to CERCLA or (iii) included on any
similar list maintained by any Governmental Authority, including any such
listing relating to petroleum, where the inclusion on such list(s) could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.  To its Knowledge, there are and have been no
conditions, occurrences or Hazardous Materials Activities which could reasonably
be expected to form the basis of an Environmental Claim against it or any of its
subsidiaries or Joint Ventures that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  Compliance with
reasonably foreseeable future requirements pursuant to or under Environmental
Laws is not reasonably expected to result in, individually or in the aggregate,
a Material Adverse Effect.  To its Knowledge, no event or condition has occurred
or is occurring with respect to it or any of its subsidiaries relating to any
Environmental Law, any release of Hazardous Materials, or any Hazardous
Materials Activity that individually or in the aggregate has resulted in or
could reasonably be expected to have a Material Adverse Effect.  No material
Lien has been recorded or, to its Knowledge, threatened, under any Environmental
Law with respect to any Property, including Real Property and Pipelines, of it
or any Restricted Subsidiary.  It has made or has caused its Restricted
Subsidiaries to make available to the Administrative Agent all material records
and files in their possession concerning compliance with or liability under
Environmental Law, including those concerning the existence of Hazardous
Material at Facilities or Real Property or Pipelines currently or formerly
owned, operated, leased or used by it or any of its Restricted
Subsidiaries.   It has made, has caused its Unrestricted Subsidiaries to make,
and has used commercially reasonable efforts to cause its Joint Ventures to make
available to the Administrative Agent all records and files in their possession
concerning compliance by it and its subsidiaries and Joint Ventures, as
applicable, with or liability under Environmental Law, including those
concerning the existence of Hazardous Material at Facilities or Real Property or
Pipelines currently or formerly owned, operated, leased or used by it or any of
its Unrestricted Subsidiaries or Joint Ventures, if the contents of such records
and files relate to events or occurrences that could reasonably be expected to
have a Material Adverse Effect.
 
 
62

--------------------------------------------------------------------------------

 

SECTION 3.22     Reserved.
 
SECTION 3.23     Security Documents.  dd)  Guarantee and Collateral
Agreement.  The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral and,
(i) when financing statements and other filings in appropriate form are filed in
the offices specified on Schedule 7 to the Perfection Certificate and (ii) upon
the taking of possession or control by the Administrative Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Guarantee and Collateral Agreement), the Liens created
by the Guarantee and Collateral Agreement shall constitute fully perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Collateral (other than such Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction), in each case with no other Liens except for
Permitted Encumbrances.
 
(b)         Mortgages.  Each Mortgage is effective to create, in favor of the
Administrative Agent for the benefit of the trustee named therein and the
Lenders, legal, valid and enforceable First Priority Liens on, and security
interests in, all of its and its Restricted Subsidiaries’ right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
subject only to Permitted Encumbrances, and when the Mortgages are filed in the
offices specified on Schedule 8(a) to the Perfection Certificate dated as of the
Effective Date (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Sections 5.10 and 5.11, when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Sections
5.10 and 5.11), the Mortgages shall constitute First Priority fully perfected
Liens on, and security interests in, all right, title and interest of it and its
Restricted Subsidiaries in the Mortgaged Properties and the proceeds thereof, in
each case prior and superior in right to any other person, other than Liens
permitted by such Mortgage.
 
(c)         Valid Liens.  Each Security Document delivered pursuant to Sections
5.10 and 5.11, upon execution and delivery thereof, be effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of its and
its Restricted Subsidiaries’ right, title and interest in and to the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable Governmental
Requirements, such Security Document will constitute First Priority fully
perfected Liens on, and security interests in, all right, title and interest of
it and its Restricted Subsidiaries in such Collateral, in each case with no
other Liens except for applicable Permitted Encumbrances.
 
SECTION 3.24     Anti-Terrorism Law.
 
(a)         Neither it nor any of its subsidiaries or Joint Ventures nor, to its
Knowledge, any of its Affiliates, is in violation of any law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.
 

 
63

--------------------------------------------------------------------------------

 

(b)         Neither it nor any of its subsidiaries or Joint Ventures nor, to its
Knowledge, any of its Affiliates or broker or other agent of it or any of its
subsidiaries or Joint Ventures acting or benefiting in any capacity in
connection with the Loans is any of the following:
 
(i)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
(ii)         a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
 
(iii)        a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)        a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v)         a Person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
 
(c)         Neither it nor any of its subsidiaries or Joint Ventures nor, to its
Knowledge, any broker or other agent of it or any of its subsidiaries acting in
any capacity in connection with the Loans i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in paragraph (b) above, ii) deals in, or
otherwise engages in any transaction relating to, any Property or interests in
Property blocked pursuant to the Executive Order or iii) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.
 
(d)         Notwithstanding anything in Section 3.24(a) through (c) to the
contrary, such representations to the extent applying to the actions of a Person
that is not a Borrower Party shall not be deemed breached unless the
circumstances giving rise to such breach could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or otherwise
adversely affect the Lenders.
 
SECTION 3.25    Federal Reserve Regulations.  Neither it nor any of its
subsidiaries or Joint Ventures is engaged principally or as one of its important
activities in the business of extending credit for the purpose of buying or
carrying Margin Stock, except, with respect to each Unrestricted Subsidiary or
Joint Venture, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or otherwise adversely affect the
Lenders.  No part of the proceeds of any Loan or Letter of Credit will be used
directly or indirectly, whether used immediately, incidentally or ultimately,
for any purpose that entails a violation of or that is inconsistent with the
provisions of the regulations of the Board, including Regulation T, Regulation U
or Regulation X.  The pledge of the Equity Interests pledged pursuant to the
Guarantee and Collateral Agreement does not violate such regulations.
 
 
64

--------------------------------------------------------------------------------

 

SECTION 3.26     Use of Proceeds.  The Borrower has used the proceeds of the
Loans in accordance with Section 5.08.
 
ARTICLE IV
CONDITIONS
 
SECTION 4.01    Effective Date.  The obligations of the Lenders to make
additional Loans and of any Issuing Bank to issue additional Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
 
(a)         The Administrative Agent (or its counsel) shall have received from
each party hereto either iv) a counterpart of this Agreement signed on behalf of
such party or v) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)         The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Akin Gump Strauss Hauer & Feld LLP, counsel for the
Borrower Parties, substantially in the form of Exhibit E, and covering such
other matters relating to the Borrower Parties, this Agreement, the other Loan
Documents or the Transactions as the Required Lenders shall reasonably request,
(ii) Brunini, Grantham, Grower & Hewes, PLLC, local Mississippi counsel for the
Borrower Parties, substantially in the form of Exhibit K-1 and Exhibit K-2,
(iii) Baker Hostetler LLP, counsel for Denbury and Onshore, substantially in the
form of Exhibit L, and (iv) Liskow & Lewis, local Louisiana counsel for the
Borrower Parties, substantially in the form of Exhibit M.  The Borrower hereby
requests such counsels to deliver such opinions.
 
(c)         The Administrative Agent shall have received the following, in each
case in form and substance satisfactory to the Arrangers and their counsel: vi)
copies of each Organizational Document executed and delivered by each Borrower
Party, FS SPE 2, NEJD SPE 2 and the General Partner, as applicable, and, to the
extent applicable, certified as of a recent date by the appropriate governmental
official, each dated the Effective Date or a recent date prior thereto, vii)
signature and incumbency certificates of the officers of each Borrower Party,
NEJD SPE 2 and the General Partner executing any Loan Document on behalf of such
Borrower Party, NEJD SPE 2 or the General Partner, viii) resolutions of the
board of directors or similar governing body of each Borrower Party, NEJD SPE 2
or the General Partner or a Borrower Party’s general partner approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which such Borrower Party, NEJD SPE 2 or the General
Partner is a party or by which its assets may be bound as of the Effective Date
by its secretary or any assistant secretary as being in full force and effect
without modification or amendment; ix) a good standing certificate from the
applicable Governmental Authority of each Borrower Party’s, FS SPE 2, NEJD SPE
2’s and the General Partner’s jurisdiction of organization or formation and in
each jurisdiction in which FS SPE 1, FS SPE 2, NEJD SPE 1 or NEJD SPE 2 is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Effective Date; and x) such other documents as either
Arranger may reasonably request.
 
 
65

--------------------------------------------------------------------------------

 

(d)         The organizational structure of the Parent and the Subsidiaries, as
it pertains to FS SPE 1, FS SPE 2, NEJD SPE 1 and NEJD SPE 2, shall be
reasonably satisfactory to the Arrangers.
 
(e)         The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and certifying compliance with Section
3.17 (including in respect of each of FS SPE 1, FS SPE 2, NEJD SPE 1 and NEJD
SPE 2, individually) as of the Effective Date after giving effect to the Loans
hereunder made on the Effective Date.
 
(f)         The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder.
 
(g)         The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower either xi) attaching copies of all consents,
licenses and approvals required in connection with the execution, delivery and
performance by and the validity against each Borrower Party and the General
Partner of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or xii) stating that
no such consents, licenses or approvals are so required.
 
(h)         The Administrative Agent shall have received a letter duly executed
and delivered by the Process Agent dated on or prior to the Effective Date
pursuant to which it accepts its appointment as Process Agent for FS SPE 1 and
NEJD SPE 1 hereunder and under the other Loan Documents.
 
(i)         The Administrative Agent shall have received the Guarantee and
Collateral Agreement and the NEJD Intercompany Security Documents, including
financing statements, duly completed and executed (as applicable) in sufficient
number of counterparts and in proper form for recording, if necessary, and
perfecting Liens in the Collateral satisfactory to it.
 
(j)         The Administrative Agent shall have received a completed Perfection
Certificate dated the Effective Date and executed by a Responsible Officer of
the Parent, together with all attachments contemplated thereby, including xiii)
certified copies of UCC, Tax and judgment Lien searches, bankruptcy and pending
lawsuit searches or equivalent reports or searches, each of a recent date
listing all effective financing statements, Lien notices or comparable documents
that name FS SPE 1, NEJD SPE 1 or NEJD SPE 2 as debtor and that are filed in the
state and county jurisdiction in which FS SPE 1, NEJD SPE 1 or NEJD SPE 2 is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate (including in
respect of the assets being acquired in the NEJD Transaction, in respect of
Onshore, and in respect of prior owners of such assets), none of which encumber
the Collateral and xiv) UCC termination statements (or similar documents) duly
authorized or executed, as appropriate, by all applicable Persons for filing in
all applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search.
 
 
66

--------------------------------------------------------------------------------

 

(k)         The Administrative Agent shall have received the certificates, if
any, representing the limited liability company interests first pledged on the
Effective Date pursuant to the Security Documents, together with an undated
stock power or equivalent for each such certificate executed in blank by a
Responsible Officer of the pledgor thereof.
 
(l)         All other Property in respect of FS SPE 1 and NEJD SPE 1 which the
Administrative Agent shall, at such time, be entitled to have a Lien in its
favor for the benefit of the Secured Parties pursuant to any Loan Document shall
have been physically delivered to the possession of the Administrative Agent or
any bailee accepted by the Administrative Agent to the extent that such
possession is necessary or desirable for the purpose of perfecting the
Administrative Agent’s Lien in such Collateral for the benefit of the Secured
Parties, including the NEJD Intercompany Note.
 
(m)        The Administrative Agent shall have received a certificate of
insurance coverage of FS SPE 1 and NEJD SPE 1 evidencing that FS SPE 1 and NEJD
SPE 1 are carrying insurance in accordance with Section 5.12, and the Borrower
shall have used commercially reasonable efforts (as determined in the discretion
of the Administrative Agent) to cause such certificates to (i) show that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty days after receipt by the
Administrative Agent of written notice thereof, and (ii) name the Administrative
Agent as mortgagee (in the case of Real Property or, as applicable, Pipeline
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of personal Property
insurance), as applicable.
 
(n)         The Administrative Agent and the Lenders shall have completed and be
satisfied with their due diligence review of FS SPE 1, FS SPE 2, NEJD SPE 1 and
NEJD SPE 2, the transactions to be entered into thereby, and their operations,
including title, environmental, engineering, marketing, financial condition and
such other matters as the Administrative Agent or the Lenders may reasonably
determine.
 
(o)         The Administrative Agent (and, if requested by a Lender, each such
Lender) shall have received and be reasonably satisfied with all existing
reports and similar documents of FS SPE 1, FS SPE 2, NEJD SPE 1 and NEJD SPE 2
relating to environmental matters, other than such documents that are either (i)
immaterial or (ii) solely ministerial and ordinary course in nature.
 
(p)         The Parent and the Subsidiaries shall have paid or made arrangements
to pay all applicable recording taxes, fees, charges, costs and expenses
required for the recording of the Security Documents to be recorded on or about
the Effective Date.
 
 
67

--------------------------------------------------------------------------------

 

(q)         The Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent certifying: (i) that the Free State
Acquisition shall be consummated substantially contemporaneously with the
Effective Date, in compliance with applicable law and substantially in
accordance with the terms of the Free State Acquisition Documents (with all of
the material conditions precedent thereto having been satisfied in all material
respects by the parties thereto), (ii) that the NEJD Transaction shall be
consummated substantially contemporaneously with the Effective Date, in
compliance with applicable law and substantially in accordance with the terms of
the NEJD Transaction Documents (with all of the material conditions precedent
thereto having been satisfied in all material respects by the parties thereto),
(iii) that attached thereto are true and complete executed copies of each of the
Free State Acquisition Documents and the NEJD Transaction Documents, (iv) that
(A) attached thereto are copies of all material consents, licenses and approvals
required in connection with the execution, delivery and performance by and the
validity against FS SPE 1, FS SPE 2 and/or its Affiliates of the Free State
Acquisition Documents to which FS SPE 1, FS SPE 2 and/or its Affiliate is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required, and (v) that (A) attached thereto are copies of all material consents,
licenses and approvals required in connection with the execution, delivery and
performance by and the validity against NEJD SPE 1, NEJD SPE 2 and/or their
Affiliates of the NEJD Transaction Documents to which NEJD SPE 1, NEJD SPE 2
and/or their Affiliates is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required.
 
(r)         The Administrative Agent shall have received and be reasonably
satisfied with the fairness opinions being delivered in connection with each of
the Free State Acquisition and the NEJD Transaction.
 
(s)         The Administrative Agent shall have received a duly executed and
delivered Borrowing Base Certification in compliance with Section 5.01(g) of
this Agreement.
 
(t)         The Arrangers shall have received financial projections and
historical throughput information with respect to the NEJD Transaction
satisfactory to each of them.
 
(u)         The Administrative Agent shall have received a duly executed and
delivered Borrowing Request for $225,000,000 in compliance with Section 2.03 of
this Agreement.
 
(v)         The Administrative Agent shall have received a duly executed and
delivered Borrowing Base Multiple Increase Notice in compliance with Section
2.04 of this Agreement.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
additional Loans and of any Issuing Bank to issue additional Letters of Credit
under this Agreement shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.02).
 

 
68

--------------------------------------------------------------------------------

 

Without limiting the generality of the provisions of Article IX, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent, the Arrangers or the Lenders unless
the Administrative Agent and the Arrangers shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.
 
SECTION 4.02    Each Credit Event.  The obligation of each Lender to make a Loan
(including conversions and continuations of Loans) on the occasion of any
Borrowing, and of any Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:
 
(a)        The representations and warranties of the Parent, the Borrower, the
General Partner or any Subsidiary set forth in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except such representations and
warranties that are stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).
 
(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(c)        The Administrative Agent shall have received each additional
document, instrument, legal opinion or item of information reasonably requested
by it.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Parent
and the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 4.02.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
Commencing on the date of this Agreement, until the Committed Amount has expired
or been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full and all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Parent and the Borrower each covenant and agree with the Lenders that (it
being understood that to the extent such covenants and agreements apply to Joint
Ventures or Non-Controlled Unrestricted Subsidiaries, such covenants and
agreements shall only require that the Borrower and the Restricted Subsidiaries
vote (to the extent such vote would not constitute a breach of fiduciary duty)
their respective voting Equity Interests in such Joint Venture or Non-Controlled
Unrestricted Subsidiary, and that any directors and managers appointed by such
Person also vote (to the extent such vote would not constitute a breach of
fiduciary duty), (a) in favor of actions that could reasonably be expected to
cause compliance with such covenants or agreements as written (if compliance
could not reasonably be expected without such action) and (b) against actions
that could reasonably be expected to cause a violation of such covenants or
agreements as written):
 
 
69

--------------------------------------------------------------------------------

 

SECTION 5.01     Financial Statements; Ratings Change and Other Information.  It
will furnish to the Administrative Agent:
 
(a)         no later than 15 days following the date required by applicable SEC
rules (without giving effect to any extensions available thereunder) for the
filing of such financial statements after the end of each fiscal year of the
Parent:
 
(i)           the audited consolidated balance sheet and related statements of
operations, partners’ capital and cash flows of the Parent as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition, results of operations and cash flows of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.
 
(ii)           the audited consolidated balance sheet and related statements of
operations, partners’ capital and cash flows of the Borrower as of the end of
and for such year, setting forth in each case in comparative form the figures
from the previous fiscal year, all reported on by Deloitte and Touche LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition, results and operations and cash flows of the Borrower and the
Borrower’s consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied.
 
(b)         as soon as available, but in any event within forty-five days of the
end of the first three fiscal quarters of the Parent and the Borrower, the
unaudited consolidated balance sheet as of the end of such fiscal quarter, the
unaudited consolidated statements of operations for such fiscal quarter and the
then-elapsed portion of the fiscal year and the unaudited consolidated
statements of cash flows for the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of the
previous fiscal year) and the unaudited consolidated statement of partners’
capital for the then elapsed portion of the fiscal year, all certified by a
Financial Officer of the Parent as presenting fairly in all material respects
the financial condition and results of operations of the Parent and the Parent’s
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(c)         (i) together with the financial statements delivered in clause (a)
above, the unaudited balance sheet and related statements of operations, owners’
capital and cash flows of each of the Parent’s Unrestricted Subsidiaries as of
the end of and for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, and (ii)  together with the
financial statements delivered in clause (b) above, for each of the Parent’s
Unrestricted Subsidiaries, the unaudited balance sheet as of the end of such
fiscal quarter, the unaudited statements of operations for such fiscal quarter
and the then-elapsed portion of the fiscal year and the unaudited statements of
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of the previous
fiscal year) and the unaudited statement of owners’ capital for the then elapsed
portion of the fiscal year, in the case of (i) and (ii) all certified by a
Financial Officer of the Parent as presenting fairly in all material respects
the financial condition and results of operations of such Unrestricted
Subsidiaries in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;
 
 
70

--------------------------------------------------------------------------------

 

(d)         concurrently with any delivery of financial statements under clause
(a), (b) or (c) above, a certificate of a Financial Officer of the Parent xv)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, xvi) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.15, and xvii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
 
(e)         concurrently with any delivery of financial statements under clause
(a), (b) or (c) above, a certificate of a Financial Officer of the Borrower
either (i) attaching a supplement to the Perfection Certificate showing all
changes and updates to the information disclosed in the Perfection Certificate
since the later of the date of the Perfection Certificate or the date the
Perfection Certificate was last supplemented or (ii) confirming that there has
been no change in the information disclosed in the Perfection Certificate since
the later of the date of the Perfection Certificate or the date the Perfection
Certificate was last supplemented;
 
(f)         concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and such
accounting firm’s internal policies and procedures);
 
(g)         concurrently with the delivery of the certificate required by clause
(d) above, and additionally on any other day when the Borrowing Base changes,
including because of any change to Adjusted Consolidated EBITDA intra-quarter
because of transactions being accounted for on a Pro Forma Basis or the
redesignation of a Restricted Subsidiary or an Unrestricted Subsidiary, a
certificate of a Financial Officer of the Borrower setting forth the Borrower’s
calculation of the Borrowing Base based on the Test Period most recently ended
(the “Borrowing Base Certification”).
 
(h)         promptly upon their becoming available, true and correct copies of
(i) all financial statements, reports, notices and proxy statements sent by the
Parent to its unitholders and all registration statements, periodic reports and
other statements and schedules filed by the Parent or the Subsidiaries with and
as required by the SEC and made available on EDGAR, which shall be made
available on the Parent’s website, and (ii) as reasonably requested by the
Administrative Agent, all reports, forms and notices filed by the Parent or the
Subsidiaries with FERC or any similar Governmental Authority;
 
 
71

--------------------------------------------------------------------------------

 

(i)         promptly upon the receipt thereof by the Borrower or any other
Borrower Party, a copy of any “management letter” received by any such Person
from its certified public accountants that indicates, in the reasonable good
faith judgment of the General Partner’s board of directors (or the board of
directors of the general partner of the Borrower), a potential material weakness
in such Person’s internal controls or procedures and the management’s responses
thereto;
 
(j)         on or before the first day of each fiscal year of the Parent, a copy
of the annual budget and projections for such fiscal year for the Parent and the
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of a Financial Officer of the
Borrower to the effect that such budget and projections have been prepared on
the basis of sound financial planning practice and that such Financial Officer
has no reason to believe they are incorrect or misleading in any material
respect;
 
(k)         within thirty days after the end of any fiscal quarter of the
Borrower, a hedging position report in a form reasonably satisfactory to the
Administrative Agent;
 
(l)         at any time upon or after the Parent or any Restricted Subsidiary
having Indebtedness rated by Moody’s or S&P, prompt written notice of such
rating or change in such rating;
 
(m)       a notice within the time period required by applicable SEC rules of it
or any Restricted Subsidiary entering into or terminating a Material Agreement,
including, upon the request of the Administrative Agent, a copy of any new
Material Agreement;
 
(n)         promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Parent, any Subsidiary or Joint Venture (including unaudited consolidating
financial statements), or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
 
Any information that Borrower is required to deliver to the Administrative Agent
or any Lender pursuant to this Section 5.01 shall be deemed delivered if and
when such information is filed on EDGAR or the equivalent thereof with the SEC.
 
SECTION 5.02     Notices of Material Events.  The Parent and the Borrower will
furnish to the Administrative Agent prompt written notice of the following:
 
(a)         the occurrence of any Default;
 
(b)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority or any other claim xviii)
against or affecting the Parent or any Subsidiary or Joint Venture, that, if
adversely determined, could reasonably be expected to result in liability of the
Borrower Parties, taken as a whole, in an aggregate amount exceeding $500,000 or
xix) relating to any Loan Document;
 
 
72

--------------------------------------------------------------------------------

 

(c)         if and when any ERISA Affiliate xx) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which could reasonably be expected to constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; xxi) receives notice of complete or partial
Withdrawal Liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; xxii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; xxiii) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; xxiv) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; xxv) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or xxvi) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of a Financial Officer of each of the
Borrower and the Parent setting forth details as to such occurrence and action,
if any, which the Borrower, the Parent or applicable ERISA Affiliate is required
or proposes to take, but only to the extent occurrences described in the
preceding clauses (i) through (vii), individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;
 
(d)         any Environmental Claim or Environmental Liability that could
reasonably be expected to exceed $500,000 or more, or any notice of potential
liability under Environmental Laws that might reasonably be expected to exceed
such amount;
 
(e)         the occurrence of (i) any material Casualty Event relating to
Property of the Parent or any Restricted Subsidiary or (ii) any Casualty Event
relating to the Property of an Unrestricted Subsidiary or Joint Venture if such
Casualty Event could reasonably be expected to have a Material Adverse Effect;
 
(f)         the incurrence of any material Lien against the Collateral unless
such Liens are permitted by Section 6.02; and
 
(g)         any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03     Existence; Conduct of Business.
 
 
73

--------------------------------------------------------------------------------

 

(a)         It will, and will cause its subsidiaries and Joint Ventures to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise permitted under
Section 6.03 or Section 6.06 or, in the case of any subsidiary or Joint Venture,
where the failure to perform such obligation, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
(b)         xxvii) It will do or cause to be done all things necessary to
obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, leases, servitudes, easements, permits, privileges, franchises,
authorizations, patents, copyrights, trademarks and trade names necessary for
the conduct of its and its subsidiaries’ business; (1) it will or will cause its
Restricted Subsidiaries to maintain and operate such business in substantially
the manner in which it is presently conducted and operated; (2) it will and will
cause its subsidiaries and Joint Ventures to comply with all applicable
Governmental Requirements (including any and all zoning, building, Environmental
Law, ordinance, code or approval or any building permits or restrictions of
record or agreements affecting the Real Property or Pipelines) and decrees and
orders of any Governmental Authority, whether now in effect or hereafter
enacted; (3) it will pay and perform and cause its Restricted Subsidiaries to
pay and perform its and their respective obligations under all leases and Loan
Documents; and (4) it will at all times and will cause its subsidiaries and
Joint Ventures at all times to preserve and protect all Property material to the
conduct of such business and keep all such Property in good working order
and condition (other than wear and tear occurring in the ordinary course of
business or caused by Casualty Events) and from time to time make or cause to be
made all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except in the case
of each of clause (i) through (v) above, where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; provided that nothing in this Section 5.03(b) shall
prevent (x) sales of Property, consolidations or mergers by or involving it or
any of its subsidiaries in accordance with Section 6.03 and Section 6.06, (y)
the withdrawal by it or any of its subsidiaries of its or their respective
foreign qualification in any jurisdiction where such withdrawal, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (z) the abandonment by it or any of its subsidiaries or Joint Ventures
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such Person reasonably determines are not useful to such Person’s
business or are no longer commercially desirable.
 
SECTION 5.04    Payment of Obligations and Taxes.  It will, and will cause each
of its Restricted Subsidiaries to, pay its and their respective material
Indebtedness and obligations promptly and in accordance with their terms and pay
and discharge promptly when due all material Taxes, assessments and governmental
charges or levies imposed upon it or them or its or their respective income or
profits in respect of its or their respective Property, before the same shall
become delinquent or in default, as well as all material lawful claims for
labor, services, materials and supplies or otherwise that, if unpaid, might give
rise to a Lien other than any Lien permitted by Section 6.02 upon such
Properties or any part thereof, except where ee) the validity or amount thereof
is being contested in good faith by appropriate proceedings, ff) it or such
Restricted Subsidiary has set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP and gg) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect.  It will and will cause each of its subsidiaries
and Joint Ventures to timely file all material Tax returns, unless the failure
to file such Tax returns of an Unrestricted Subsidiary or Joint Venture could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
74

--------------------------------------------------------------------------------

 

SECTION 5.05     Material Agreements.  It will, and will cause each of its
Restricted Subsidiaries to hh) maintain in full force and effect each Material
Agreement to which it is party except any such Material Agreement as shall
expire by its terms, ii) observe and comply with the terms of each such Material
Agreement and enforce the observance and compliance thereof by the
counterparties thereto, jj) maintain in full force and effect its Organizational
Documents including the Partnership Agreement, and kk) observe and comply with
the terms of such Organizational Documents and enforce the observance and
compliance thereof by the counterparties thereto, except, in each case, where
the failure to so maintain, observe or comply, individually or in the aggregate,
could not reasonably be expected to have an adverse effect on the Administrative
Agent, the Issuing Banks or the Lenders.
 
SECTION 5.06    Books and Records; Inspection Rights.  It will, and will cause
each of its subsidiaries and Joint Ventures to, in all material respects, keep
proper books of record and account in which full, true and correct entries (in
conformity with Governmental Requirements, as applicable) allowing for financial
statements to be prepared in conformity with GAAP are made of all dealings and
transactions in relation to the Borrower’s Business and the business of each
Material Subsidiary, except, with respect to any Unrestricted Subsidiary or
Joint Venture, where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Upon
reasonable notice, it will, and will cause each of its Restricted Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, to visit and inspect the financial records and Property of such Person
at reasonable times during normal business hours and as often as reasonably
requested and at such time to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender to discuss the affairs, finances, accounts and condition of such
Person with the officers and employees thereof and advisors thereof (including
independent accountants).
 
SECTION 5.07    Compliance with Laws.  It will, and will cause each of its
subsidiaries and Joint Ventures to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.08     Use of Proceeds and Letters of Credit.  The proceeds of the
Loans will be used only for working capital and general partnership purposes of
the Borrower and the other Borrower Parties (including for distributions to its
holders of Equity Interests to allow the Parent to make distributions to its
holders of Equity Interests, in each case, to the extent permitted by Section
6.08, to make Investments to the extent permitted by Section 6.04 and to make
Acquisitions to the extent permitted by Section 6.05).  The Letters of Credit
shall be used for general business purposes in the ordinary course of
business.  Notwithstanding anything in this Section 5.08 to the contrary, no
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulation T, Regulation U and Regulation X.
 

 
75

--------------------------------------------------------------------------------

 

SECTION 5.09     Environmental Laws.
 
(a)         It shall at its sole expense: i) comply and cause its and its
subsidiaries’ and Joint Ventures’ Properties and operations to comply with all
Environmental Laws, the breach of which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, ii) not dispose or
permit any of its subsidiaries to dispose of or otherwise release any oil, oil
and gas waste, Hazardous Material or solid waste on, under, about or from any of
its or its subsidiaries’ or Joint Ventures’ Property or any other Property to
the extent caused by its or any of its subsidiaries’ or Joint Ventures’
operations, the disposal or release of which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, iii) timely
obtain or file and cause each of its subsidiaries and Joint Ventures to timely
obtain and file all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under Environmental Law
to be obtained or filed in connection with operation or use of its or its
subsidiaries’ or Joint Ventures’ Properties, which failure to obtain or file
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, iv) promptly commence or cause each of its subsidiaries
and Joint Ventures to promptly commence and diligently prosecute to completion
any assessment, evaluation, investigation, monitoring, containment, clean-up,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under Environmental Law because of or in connection with
the actual or alleged past, present or future disposal or other release or any
oil, oil and gas waste, Hazardous Material or solid waste on, under, about or
from any of its or any of its subsidiaries’ or Joint Ventures’ Properties, which
failure to commence and diligently prosecute to completion could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and v) establish and implement and cause each of its subsidiaries and Joint
Ventures to establish and implement such procedures as may be necessary to
continuously determine and assure that its and its subsidiaries’ and Joint
Ventures’ obligations under this Section 5.10(a) are timely and fully satisfied,
which failure to establish and implement could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)         If a Default caused by reason of a breach of Section 3.21 or Section
5.09(a) shall have occurred and be continuing for more than twenty days after it
or its subsidiaries or Joint Ventures become aware of such Default without it or
its subsidiaries or Joint Ventures commencing activities reasonably likely to
cure such Default or otherwise responding to such Default as required by
Environmental Laws, then at the reasonable request of the Administrative Agent
or the Required Lenders, it will provide or cause its subsidiaries or Joint
Ventures to provide, at its expense, an environmental assessment report
regarding the matters that are the subject of such Default, prepared by an
environmental consulting firm and in form and substance reasonably acceptable to
the Administrative Agent indicating the environmental conditions creating the
Default and the estimated cost of any compliance or response to address them;
provided, however, that it will not be required to conduct any invasive
procedures in connection with any such assessment.  If any invasive procedures
are performed in connection with any such assessment, it will provide or cause
its Subsidiaries to provide information relating to such invasive procedures to
the Administrative Agent.
 
SECTION 5.10     Additional Collateral; Additional Guarantors.
 
 
76

--------------------------------------------------------------------------------

 

(a)         With respect to any right, title or interest of it or any of its
Restricted Subsidiaries in (x) any Equity Interests, Real Property, Pipelines or
other Property of a type subject to the Security Documents and acquired after
the date of this Agreement, (y) any Property of a type subject to the Security
Documents and arising from Organic Growth, or (z) Real Property or Pipelines
located in the State of Oklahoma and owned by the Borrower Parties on the
Effective Date if the Consolidated EBITDA contributed by the operation of such
Real Property and Pipelines located in the State of Oklahoma at any time exceeds
$50,000 in the aggregate in any fiscal quarter, it will, in the case of (x), (y)
or (z), prior to or concurrently with any delivery of financial statements under
Section 5.01(a), (b) or (c) (or, if sooner, within ten Business Days after such
acquisition is consummated if the aggregate fair market value of all Equity
Interests, Real Property or other Property so acquired since financial
statements were last delivered under Section 5.01(a), (b) or (c) is greater than
$10,000,000) vi) provide an updated Perfection Certificate to the Administrative
Agent showing all changes and updates to the information disclosed in the
Perfection Certificate since the later of the date of the Perfection Certificate
or the date the Perfection Certificate was last supplemented or confirming that
there has been no change in the information disclosed in the Perfection
Certificate since the later of the date of the Perfection Certificate or the
date the Perfection Certificate was last supplemented, and vii) grant or cause
to be granted to the Administrative Agent for the benefit of the Secured Parties
a First Priority Lien of record on all such Equity Interests, Real Property,
Pipelines and Property (other than such Equity Interests, Real Property,
Pipelines and Property encumbered by prior Liens in existence at the time of the
acquisition thereof and not created in anticipation of such acquisition, in
which case the Lien of the Administrative Agent for the benefit of the Secured
Parties shall be of such priority as is permitted by such prior Lien), upon
terms substantially the same as those set forth in the Security Documents for
Property of a similar type, and complete such other actions as would have been
necessary to satisfy the conditions set forth in Section 4.01 or in the
definition of Real Property Requirements had such Property been owned thereby on
the date of this Agreement.  It, at its own expense, shall execute, acknowledge
and deliver, or cause its Restricted Subsidiaries to execute, acknowledge and
deliver, and thereafter register, file or record, or cause its Restricted
Subsidiaries to register, file or record, in an appropriate governmental office,
any document or instrument deemed by the Administrative Agent to be necessary or
desirable for the creation and perfection of the foregoing Liens and deliver
Uniform Commercial Code or other Lien searches in jurisdictions requested by the
Administrative Agent with respect to such Equity Interests and other Property
and legal opinions reasonably requested by the Administrative Agent or any
Lender and shall pay, or cause to be paid, all taxes and fees related to such
registration, filing or recording.
 
(b)         It will cause each Restricted Subsidiary that is created or acquired
subsequent to the date of this Agreement to become a party to each applicable
Loan Document, including the Guarantee and Collateral Agreement, and to promptly
execute and deliver to the Administrative Agent all such documents, agreements
and instruments necessary to accomplish such obligation, including supplements
to the Perfection Certificate and legal opinions (if requested by the
Administrative Agent or any Lender) relating to such Restricted Subsidiary,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.  It will, or will cause its Restricted
Subsidiaries to, or, in the case of NEJD SPE 1, the Parent will, pledge all of
the Equity Interests of such newly created or acquired Restricted Subsidiary
(including delivery of original stock certificates or other certificates
evidencing the Equity Interests of such Restricted Subsidiary, if any, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof) to the Administrative Agent.  The Parent
and the Borrower shall cause 100% of the Equity Interests in all Restricted
Subsidiaries to be pledged to the Administrative Agent at all times pursuant to
the Guarantee and Collateral Agreement or, if the pledgor thereof is the General
Partner, pursuant to the General Partner Pledge Agreement or a substantially
similar agreement satisfactory to the Administrative Agent.
 

 
77

--------------------------------------------------------------------------------

 

(c)         With respect to each Unrestricted Subsidiary and Joint Venture, it
will pledge or cause its Restricted Subsidiaries to pledge its Equity Interests
in each such Unrestricted Subsidiary and Joint Venture; provided that a pledge
of such Equity Interests shall not be required (i) with respect to the Equity
Interests of NEJD SPE 2 owned by NEJD SPE 1, (ii) with respect to the Equity
Interests of FS SPE 2 owned by FS SPE 1, or (iii) if (x) such Equity Interests
are otherwise required to be pledged in order to secure the Non-Recourse
Obligations of such Unrestricted Subsidiary or Joint Venture or to secure the
obligations of the Borrower Party that directly owns such Equity Interests
pursuant to a Guarantee permitted by Section 6.01(e), or (y) with respect to
Joint Ventures, (A) the Organizational Documents of such Joint Venture prohibit
such pledge or (B) such Equity Interests are otherwise required to be pledged to
secure obligations to the other holders of Equity Interests in such Joint
Venture; provided further that in the event such Equity Interests are required
to be so pledged, the direct parent of the Restricted Subsidiary that owns such
pledged Equity Interests shall have pledged (pursuant to the Guarantee and
Collateral Agreement) 100% of the Equity Interests of such Restricted
Subsidiary.
 
(d)         With respect to the requirements of this Section 5.10 set forth in
clauses (a) through (c) above, such requirements are hereby modified in respect
of any Genesis Alabama Real Property as follows:
 
(i)            on or prior to the earliest of (A) the acquisition of
substantially all of the Real Property necessary for the operation of the
Genesis Alabama Pipeline Project, (B) the completion of the Genesis Alabama
Pipeline Project, and (C) June 30, 2008, the Borrower and the Parent shall
fulfill all requirements of Section 5.10 in respect of the Genesis Alabama Real
Property (the date such requirements are so fulfilled, the “Genesis Alabama Real
Property Compliance Date”);
 
(ii)            at all times prior to the Genesis Alabama Real Property
Compliance Date, Genesis Alabama shall not be permitted to have rights to any
Real Property other than Real Property that is reasonably necessary for the
construction and operation of the Genesis Alabama Pipeline Project that has a
collective value not in excess of $10,000,000, which value shall be determined
based on its value at the time it is first acquired by Genesis Alabama; and
 
(iii)            from and after the Genesis Alabama Real Property Compliance
Date, the Borrower and the Parent will comply with the requirements of this
Section 5.10 with respect to all Genesis Alabama Real Property.
 
(e)         With respect to the requirements of this Section 5.10 set forth in
clauses (a) through (c) above, such requirements shall not apply to any Arkansas
Real Property for so long as the value of such Real Property does not exceed
$200,000 in the aggregate, which value shall be determined based on its value at
the time it is first acquired by a Borrower Party.  Within ten (10) days
following the first date upon which the value of the Arkansas Real Property
exceeds $200,000 in the aggregate and at all times thereafter, the Borrower and
the Parent will comply with the requirements of this Section 5.10 with respect
to such Arkansas Real Property.
 

 
78

--------------------------------------------------------------------------------

 

SECTION 5.11    Security Interests; Further Assurances.  Promptly upon the
reasonable request of the Administrative Agent or any Lender, at its expense, it
will execute, acknowledge and deliver, and cause its Restricted Subsidiaries to
execute, acknowledge and deliver and thereafter register, file or record, and
cause its Restricted Subsidiaries to register, file or record, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent
reasonably necessary or desirable for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby with no other Liens
thereon except as permitted by the Loan Documents, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith.  It will and
will cause its Restricted Subsidiaries to deliver or cause to be delivered to
the Administrative Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Security Documents.  Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority, it will and will cause its
Restricted Subsidiaries to execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require.  If the Administrative Agent or the Required Lenders
determine that they are required by law to have appraisals prepared in respect
of the Real Property of any Restricted Subsidiary constituting or about to
become Collateral, it shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
 
SECTION 5.12     Insurance.  Except as disclosed in Schedule 5.12:
 
(a)         Generally.  It will and will cause its Restricted Subsidiaries to
keep its and their respective insurable Property adequately insured at all times
by reputable insurers that are, to the respective Knowledge of it or such
Restricted Subsidiary, financially sound; and maintain other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the Borrower’s Business or material to the business of any Material Subsidiary
against such casualties and contingencies and of such types and in such amounts
with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations.
 
(b)         Requirements of Insurance.  The Borrower shall use commercially
reasonable efforts to cause such insurance to viii) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty days after receipt by the
Administrative Agent of written notice thereof, and ix) name the Administrative
Agent as mortgagee (in the case of Real Property or, as applicable, Pipeline
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of personal Property
insurance), as applicable.   All such insurance shall be reasonably satisfactory
in all other respects to the Administrative Agent.
 

 
79

--------------------------------------------------------------------------------

 

(c)         Certificates.  Concurrently with the annual renewal of the insurance
required to be maintained pursuant to this Section 5.12, if requested by the
Administrative Agent, the Borrower shall deliver a certificate or certificates
of insurance showing that all insurance required to be maintained pursuant to
this Section 5.12 has been obtained and is in effect to the Administrative
Agent.
 
(d)         Flood Insurance.  With respect to each portion of Mortgaged Property
(other than Pipelines) on which improvements are located, it will and will cause
its Restricted Subsidiaries to obtain flood insurance in such total amount as
the Administrative Agent or the Required Lenders may from time to time require,
if at any time the area in which any improvements located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.
 
SECTION 5.13     Agreements Respecting Unrestricted Subsidiaries.
 
(a)         It will operate each Unrestricted Subsidiary in such a manner as to
make it apparent to all creditors of such Unrestricted Subsidiary that such
Unrestricted Subsidiary is a legal entity separate and distinct from the
Borrower or any Restricted Subsidiary and as such is solely responsible for its
debts and other obligations.
 
(b)         It will, in connection with any Indebtedness or Guarantee
obligations incurred by each Unrestricted Subsidiary, except as permitted
pursuant to Section 5.13(c) and Section 6.04(g) and except in respect of the
NEJD Transaction Documents or the NEJD Intercompany Financing Agreements, (i)
cause such Unrestricted Subsidiary to incur such Indebtedness only as a
Non-Recourse Obligation, and (ii) cause such Unrestricted Subsidiary to incur
any such Indebtedness or Guarantee obligations relating to borrowed money in
excess of $1,000,000 only under a loan agreement, note, lease, instrument or
other agreement that expressly states that such Indebtedness is being incurred
by such Unrestricted Subsidiary as a Non-Recourse Obligation (for the avoidance
of doubt, this clause (ii) is not intended to limit the restrictions set forth
in Section 5.13 or Section 6.04 or elsewhere in the Loan Documents); provided
that no such agreement, note, lease, instrument or other agreement shall be
required to include such statement if such agreement, note, lease, instrument or
other agreement was in effect on the date such Person became an Unrestricted
Subsidiary.
 
(c)         Notwithstanding any provision of the Loan Documents to the contrary,
the Borrower and the other Borrower Parties may incur Guarantee obligations in
the ordinary course of business consisting of Guarantees of performance
obligations of Unrestricted Subsidiaries as long as such Guarantees do not
constitute Guarantees of payment or Guarantees of performance of obligations
that would result in the payment of any Indebtedness; provided, that the amount
that has been or could reasonably be expected to be incurred pursuant to all
such performance Guarantees is not greater than $200,000 in the aggregate.
 

 
80

--------------------------------------------------------------------------------

 

SECTION 5.14     Disposition of FS SPE 2 or NEJD SPE 2 Property.
 
(a)         Without limiting the restrictions set forth in Section 6.03, upon
any conveyance, sale, lease, sublease, assignment, transfer or other disposition
of any Property of FS SPE 2, it will cause FS SPE 1 to cause FS SPE 2 to (i)
convey, sell, lease, sublease, assign, transfer or otherwise dispose of such
Property for fair market value and (ii) distribute the net cash proceeds of such
conveyance, sale, lease, sublease, assignment, transfer or other disposition to
FS SPE 1.
 
(b)         Without limiting the restrictions set forth in Section 6.03, upon
any conveyance, sale, lease, sublease, assignment, transfer or other disposition
of any Property of NEJD SPE 2, it will cause NEJD SPE 1 to cause NEJD SPE 2 to
(i) conduct such conveyance, sale, lease, sublease, assignment, transfer or
other disposition only to the extent permitted by and in compliance with the
terms and provisions of the NEJD Transaction Documents, (ii) convey, sell,
lease, sublease, assign, transfer or otherwise dispose of such Property for fair
market value, and (iii) after payment in full of the NEJD Intercompany Note,
distribute the net cash proceeds of such conveyance, sale, lease, sublease,
assignment, transfer or other disposition to NEJD SPE 1.
 
SECTION 5.15    Post-Effective Date Items.  It will execute and deliver the
documents and complete the tasks set forth on Schedule 5.14, in each case within
the time limits specified on such schedule, as such time limits may be extended
by the Administrative Agent in its reasonable discretion.
 
ARTICLE VI
NEGATIVE COVENANTS
 
Commencing on the date of this Agreement, until the Committed Amount has expired
or been terminated and the principal of and interest on each Loan and all fees
payable hereunder have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements shall have been reimbursed, the Parent
and the Borrower each covenant and agree with the Lenders that:
 
SECTION 6.01     Indebtedness.  It will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)         Indebtedness incurred pursuant to this Agreement (including the
Existing Letters of Credit);
 
(b)         Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;
 
(c)         Indebtedness of the Borrower to any Restricted Subsidiary of the
Borrower and of any Restricted Subsidiary of the Borrower to the Borrower or any
other Restricted Subsidiary of the Borrower;
 

 
81

--------------------------------------------------------------------------------

 

(d)         Guarantees by any Borrower Party of obligations of the Borrower or
any Restricted Subsidiary of the Borrower that are otherwise permitted
hereunder, and by any Restricted Subsidiary of the Borrower of obligations of
the Borrower or any other Restricted Subsidiary of the Borrower that are
otherwise permitted hereunder;
 
(e)         Guarantees by any Borrower Party of up to (i) an aggregate of
$7,500,000 of Indebtedness of the Sandhill Joint Venture outstanding at any
time, and (ii) an additional aggregate $10,000,000 of Indebtedness of one or
more Joint Ventures, including the Sandhill Joint Venture, outstanding at any
time;
 
(f)         Indebtedness pursuant to Hedging Agreements permitted pursuant to
Section 6.07;
 
(g)         Indebtedness of any Borrower Party owing in connection with deferred
payments of insurance premiums; provided that all such Indebtedness of all
Borrower Parties shall not exceed $15,000,000 outstanding at any one time;
 
(h)         Indebtedness not to exceed $20,000,000 in the aggregate outstanding
at any one time consisting of Non-Recourse Obligations of a Restricted
Subsidiary assumed by such Restricted Subsidiary in connection with any
Acquisition permitted pursuant to Section 6.05 (or, if such Restricted
Subsidiary is acquired as part of such Acquisition, existing prior thereto);
provided that such Indebtedness exists at the time of such Acquisition at least
in the amounts assumed in connection therewith and is not drawn down, created or
increased in contemplation of or in connection with or subject to such
Acquisition;
 
(i)         Indebtedness in respect of Purchase Money Obligations and
refinancings or renewals thereof, in an aggregate amount not to exceed
$1,000,000 at any one time outstanding;
 
(j)         other unsecured Indebtedness; provided that (i) such other unsecured
Indebtedness is on terms no less favorable to the Borrower Parties than the Loan
Documents and (ii) such other Indebtedness has a maturity not earlier than the
Maturity Date; and
 
(k)         Indebtedness constituting current trade liabilities in an aggregate
outstanding amount at any one time not to exceed $150,000.
 
SECTION 6.02     Liens.  It will not, and will not permit any of its Restricted
Subsidiaries, FS SPE 2 or NEJD SPE 2 to, create, incur, assume or permit to
exist any Lien on any Property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
 
(a)         Permitted Encumbrances;
 
(b)         Liens entered into under the Loan Documents, including the Security
Documents;
 
(c)         any Lien on any Property or asset of it or any other Borrower Party
existing on the Effective Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other Property or asset of the Borrower or any
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
 
 
82

--------------------------------------------------------------------------------

 

(d)         Liens created pursuant to construction, operating, reciprocal
easements, farmout and maintenance agreements, space lease agreements, joint
venture agreements and related documents (to the extent requiring a Lien on the
Equity Interest owned by any Borrower Party in the applicable Joint Venture is
required thereunder), division order, contracts for sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements and other similar agreements, in
each case having ordinary and customary terms (including with respect to Liens)
and entered into in the ordinary course of business and securing obligations
other than Indebtedness;
 
(e)         Liens x) represented by the escrow of cash or Permitted Investments
securing the obligations of any Borrower Party under any agreement to acquire,
or pursuant to which it acquired, any Property, which Liens secure the
obligations of such Borrower Party to the seller of such Property, or xi) on
assets pursuant to merger agreements, stock or asset purchase agreements and
similar agreements in respect of the disposition of such assets, provided that
such acquisition or agreement is permitted pursuant to the terms of this
Agreement; and provided, further, with respect to clauses (i) and (ii) above,
that such obligations shall not exceed $2,000,000 in the aggregate at any one
time outstanding;
 
(f)         purchase-money Liens on Property acquired or held by any Borrower
Party in the ordinary course of business to secure the purchase price of such
Property or to secure Indebtedness incurred solely for the purpose of financing
the acquisition of such Property to be subject to such Liens, or renewals or
refinancings of any of the foregoing Liens for the same or a lesser amount;
provided, however, that (i) no such Lien may extend to or cover any Property
other than the Property being acquired and improvements and accessions thereto
and proceeds thereof, (ii) no such renewal or refinancing may extend to or cover
any Property not previously subject to the Lien being renewed or refinanced,
(iii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the Property being acquired on the date of
acquisition and (iv) the aggregate purchase price or Indebtedness incurred to
finance the same secured by all such purchase-money Liens shall not exceed
$10,000,000 at any one time outstanding;
 
(g)         Liens expressly permitted by Section 5.10(c)(x);
 
(h)         Liens securing Indebtedness permitted by Section 6.01(h); provided
that any such Liens attach only to the Property being financed pursuant to such
Indebtedness and do not encumber any other Property of any Borrower Party; and
 
(i)         in the case of FS SPE 2, Liens created by the Free State Acquisition
Documents as in effect on the Effective Date.
 
SECTION 6.03     Fundamental Changes; Limitations on Business; Limited Purpose
of the Parent.
 

 
83

--------------------------------------------------------------------------------

 

(a)         It will not, and will not permit any of its Restricted Subsidiaries,
FS SPE 2 or NEJD SPE 2 to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the Equity Interests of any of its Restricted Subsidiaries, FS SPE 2 or
NEJD SPE 2 (in each case, whether now owned or hereafter acquired), or liquidate
or dissolve, except in the case of FS SPE 2 pursuant to the Free State ROFR
Agreement, except (other than in respect of, FS SPE 2 or NEJD SPE 2) for
transactions permitted by Section 6.06, and except (other than in respect of FS
SPE 2 or NEJD SPE 2) that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing xii) any
Restricted Subsidiary of the Borrower may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, xiii) any
Restricted Subsidiary of the Borrower may merge into any other Restricted
Subsidiary of Borrower in a transaction in which the surviving entity is a
Borrower Party and xiv) any immaterial Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Issuing Banks or the Lenders; provided that any such merger involving a Person
that is not a Wholly Owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.
 
(b)         It will not and will not permit any of its subsidiaries or Joint
Ventures to engage to any material extent in any business other than xv)
refining services, gathering, transporting (by barge, pipeline, ship, truck or
other modes of transportation), terminalling, storing, producing, acquiring,
developing, exploring for, processing, dehydrating, marketing, trading,
fractionating and otherwise handling hydrocarbons (including crude oil, natural
gas, condensate, natural gas liquids, liquefied natural gas, refined petroleum
products and petrochemicals), sulfur, sodium chloride, carbon dioxide, sodium
hydrosulfide and caustic soda, including constructing pipeline, platform,
dehydration, processing and other related facilities, activities, services or
derivative products related or ancillary thereto, xvi) businesses of the type
conducted by it and its subsidiaries and Joint Ventures as of the date of this
Agreement and businesses reasonably related thereto, xvii) bulk commodity
transportation that the Sellers or the Acquired Companies (each as defined in
the Davison Contribution and Sale Agreement) have historically transported,
xviii) any other businesses as long as the consolidated total assets principally
relating to such other businesses, taken together, would not constitute greater
than 5% of consolidated total assets, xix) in the case of NEJD SPE 1 and NEJD
SPE 2, the transactions evidenced by the NEJD Transaction Documents and the NEJD
Intercompany Financing Agreements as in effect on the date hereof, or as amended
as permitted by the Loan Documents and xx) in the case of FS SPE 1 and FS SPE 2,
the transactions evidenced by the FS Acquisition Documents, as amended.
 
(c)         It will not permit any Restricted Subsidiary which is a general
partner in or owner of a general partnership interest in an Unrestricted
Subsidiary or a Joint Venture to acquire any Property after the Effective Date
(or, if later, the date of acquisition or formation of such Joint Venture)
except for distributions made to it by such Unrestricted Subsidiary or Joint
Venture or other rights or interests relating to such Unrestricted Subsidiary or
Joint Venture; or permit any Restricted Subsidiary which is a general partner in
or owner of a general partnership interest in an Unrestricted Subsidiary or
Joint Venture to engage in any business or activity other than holding the
Equity Interest in and other rights or interests relating to such Unrestricted
Subsidiary or Joint Venture held by it on the Effective Date (or, if later, the
date of formation or acquisition of such Joint Venture).   With respect to
Unrestricted Subsidiaries and Joint Ventures formed after the Effective Date, it
will not, and will not permit any other Borrower Party to, permit any Restricted
Subsidiary to be the general partner in or owner of a general partnership
interest in such Joint Venture or Unrestricted Subsidiary, unless such
Restricted Subsidiary is a corporation or a limited liability company.
 
 
84

--------------------------------------------------------------------------------

 

(d)         It will not and will not permit any of its subsidiaries or Joint
Ventures to Control, or own directly or indirectly any Equity Interests in, the
General Partner.
 
(e)         Notwithstanding anything to the contrary set forth in the Loan
Documents other than Section 10.17, the Parent shall not (i) own any Equity
Interests other than Equity Interests in the Borrower and NEJD SPE 1 (and
Finance Co, after its formation), (ii) own Property such that if it were a
Restricted Subsidiary, such ownership would result in it owning tangible
Property having a fair market value in excess of 5% of the aggregate fair market
value of all tangible Property of the Parent and its Restricted Subsidiaries,
(iii) consolidate with or merge with or into any Person; or (iv) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.
 
(f)         Notwithstanding anything to the contrary set forth in the Loan
Documents, the Parent and the other Borrower Parties shall be permitted to enter
into (i) intercompany receivables and payables arrangements with other Borrower
Parties that are in the ordinary course of business and are consistent with past
practice and (ii) performance guarantees permitted by Section 5.13(c).
 
(g)         (i) it will not permit FS SPE 1 or FS SPE 2 to (A) enter into any
business or transactions other than the FS Acquisition, the FS Acquisition
Documents and the Loan Documents to which FS SPE 1 is a party, and activities
incidental to the foregoing or (B) own Property except as is necessary to
conduct the business and transactions described in clause (i)(A); and (ii) it
will not permit NEJD SPE 1 or NEJD SPE 2 to (A) enter into any business or
transactions other than the NEJD Transaction, the NEJD Transaction Documents (as
in effect on the date hereof or as amended in accordance with the Loan
Documents), the NEJD Intercompany Financing Agreements and the Loan Documents
related thereto, and activities incidental to the foregoing or (B) own Property
except as is necessary to conduct the business and transactions described in
clause (ii)(A).
 
SECTION 6.04    Investments, Loans, Advances, and Guarantees.  It will not, and
will not permit any of its Restricted Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary prior to such merger) any Equity Interest, evidences of Indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any Investment or any
other interest in, any other Person, except:
 
(a)         Permitted Investments;
 
 
85

--------------------------------------------------------------------------------

 

(b)         Investments by it existing on the date hereof in the amounts
existing on the November 2006 Effective Date, and additional Investments in the
Equity Interests of its Restricted Subsidiaries;
 
(c)         loans or advances made by the Parent or the Borrower to any
Restricted Subsidiary of the Borrower and by any Restricted Subsidiary of the
Borrower to the Borrower or to any other Restricted Subsidiary of the Borrower;
 
(d)         performance Guarantees issued by any Borrower Party guaranteeing the
obligations of (i) the Borrower or any Restricted Subsidiary of the Borrower and
by any Restricted Subsidiary of the Borrower guaranteeing the obligations of the
Borrower or any other Restricted Subsidiary of the Borrower and (ii)
Unrestricted Subsidiaries as permitted by Section 5.13(c);
 
(e)         Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f)         Permitted Acquisitions;
 
(g)         Investments in Permitted Joint Ventures or Unrestricted Subsidiaries
(in addition to the Investments described in clause (b) above and clause (k)
below), in an amount not to exceed $10,000,000 in the aggregate during the term
of this Agreement;
 
(h)         Investments evidenced by Hedging Agreements permitted by
Section 6.07;
 
(i)         the contribution by the Borrower or any Restricted Subsidiary of the
Equity Interests owned by it in a Joint Venture to another Joint Venture or the
investment by the Borrower or any Restricted Subsidiary in another Joint Venture
to the extent made with Equity Interests in a Joint Venture owned by it as long
as (i) the Borrower or such Restricted Subsidiary receives in exchange equity
interests in such transferee Joint Venture and (ii) unless otherwise agreed by
the Required Lenders, if the transferred Equity Interests are subject to a Lien
under the Loan Documents, the equity interests received in exchange become
subject to a Lien under the Loan Documents;
 
(j)         Investments xxi) consisting of extensions of credit in the nature of
accounts receivable arising from the grant of trade credit in the ordinary
course of business and Investments by the Borrower or any other Borrower Party
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to prevent or limit financial loss or xxii) consisting of the
acquisition of securities in connection with the bankruptcy or reorganization of
suppliers and customers; and
 
(k)         (i) an equity contribution to FS SPE 2 in an aggregate amount not to
exceed $50,000,000 during the term of this Agreement and (ii) a term loan made
by NEJD SPE 1 to NEJD SPE 2 in a principal amount equal to $175,000,000, made on
the Effective Date pursuant to the terms of the NEJD Intercompany Note, for the
purpose of enabling NEJD SPE 2 to pay an equal amount to Onshore pursuant to the
NEJD Transaction Documents on the Effective Date; provided, that such loan shall
at all times be evidenced by the NEJD Intercompany Note and be secured by the
NEJD Intercompany Collateral pursuant to the NEJD Intercompany Security
Documents.
 
 
86

--------------------------------------------------------------------------------

 

SECTION 6.05    Acquisitions.  It will not, and will not permit any of its
Restricted Subsidiaries to, purchase or otherwise acquire (in one transaction or
a series of transactions) any assets of any other Person outside of the ordinary
course of business except (a) Permitted Acquisitions, (b) Organic Growth and (c)
Investments permitted pursuant to Section 6.04.
 
SECTION 6.06     Sale of Assets.  It will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Divestiture or any other conveyance,
sale, lease, sublease, assignment, transfer, or other disposition of any
Property, except:
 
(a)         sales of inventory and cash or Permitted Investments in the ordinary
course of business;
 
(b)         disposition of used, worn out, obsolete or surplus Property in the
ordinary course of business;
 
(c)         leases of Real Property or personal Property to third parties in the
ordinary course of business;
 
(d)         any disposition of assets by any Restricted Subsidiary of the
Borrower to the Borrower or any other Restricted Subsidiary of the Borrower;
 
(e)         transfers of assets into a Joint Venture or Unrestricted Subsidiary
so long as such Joint Venture or Unrestricted Subsidiary is permitted pursuant
to Section 6.04; provided that the fair market value of the assets transferred
shall count against the amount of investments permitted by Section 6.04(g);
 
(f)         the sale or other disposition of any Unrestricted Subsidiary, other
than FS SPE 2 or NEJD SPE 2, or any Joint Venture;
 
(g)         sales or discounts of overdue accounts receivable in the ordinary
course of business in connection with the compromise or collection thereof; and
 
(h)         as long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower Parties may sell or otherwise
dispose of Property (other than Equity Interests in FS SPE 2 or NEJD SPE 2) if
100% of the consideration therefor is cash paid to a Borrower Party; provided,
that the aggregate cash proceeds (excluding customary fees, expenses, costs and
Taxes paid in connection with the consummation of such sale or disposition)
received by the Borrower Parties in any twelve month period resulting from all
such sales or dispositions shall not exceed $10,000,000.
 
To the extent the Required Lenders waive the provisions of this Section 6.06
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.06, such Collateral (unless sold to a Borrower
Party) shall be sold free and clear of the Liens created by the Security
Documents, and the Administrative Agent shall take all actions it deems
appropriate in order to effect the foregoing.
 

 
87

--------------------------------------------------------------------------------

 

SECTION 6.07    Hedging Agreements.  It will not, and will not permit any of its
subsidiaries or Joint Ventures to, enter into any Hedging Agreement, except for
Hedging Agreements that are for the sole purpose of hedging in the normal course
of business consistent with industry practices and not for speculative purposes.
 
SECTION 6.08    Restricted Payments.  It will not, and will not permit any of
its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except ll) any Restricted
Subsidiary of the Borrower may declare and make Restricted Payments to the
Borrower and its Restricted Subsidiaries, and NEJD SPE 1 may declare and make
Restricted Payments to the Parent and mm) the Borrower may make Restricted
Payments to holders of its Equity Interests and the Parent may make Restricted
Payments to the owners of its Equity Interests once per fiscal quarter, in each
case set forth in this clause (b), to the extent of the amount of Distributable
Cash for such quarter; provided, with respect to clauses (a) and (b) above, that
no Default has occurred and is continuing or would result therefrom.
 
SECTION 6.09     Transactions with Affiliates.  It will not, and will not permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
Property or assets to, or purchase, lease or otherwise acquire any Property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except nn) in the ordinary course of business at prices and on terms
and conditions not less favorable to it or such Restricted Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, oo)
transactions between or among the Borrower Parties not involving any other
Affiliate, pp) any Restricted Payment permitted by Section 6.08,  and qq)
pursuant to agreements that are in effect as of the Effective Date, as set forth
on Schedule 6.09.
 
SECTION 6.10     Restrictive Agreements.  It will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement, other than the Loan
Documents, that prohibits, restricts or imposes any condition upon rr) except
for Liens on Equity Interests in Joint Ventures owned by a Restricted Subsidiary
created by the customary provisions in Joint Venture agreements and other
similar agreements applicable to Joint Ventures or created by agreements
evidencing Indebtedness of Joint Ventures, the ability of it or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its Property or assets, or ss) the ability of any of its Restricted Subsidiaries
to make Restricted Payments with respect to any of its Equity Interests or to
make or repay loans or advances to it or any other Restricted Subsidiary or it
or any of its Restricted Subsidiaries to Guarantee Indebtedness of it or any
other Restricted Subsidiary; provided that (1) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (2) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a subsidiary pending such sale, provided such
restrictions and conditions apply only to the subsidiary that is to be sold and
such sale is permitted hereunder, (3) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (4) clause (a) above shall not apply to such prohibitions,
restrictions and conditions contained in the Free State Acquisition Documents
applicable to FS SPE 1, subject to the limitations on amendment set forth in the
Loan Documents, and so long as the Liens created under the Security Documents
are not prohibited, restricted or conditioned in any manner, and (5) clause (a)
above shall not apply to such prohibitions, restrictions and conditions
contained in the NEJD Transaction Documents applicable to NEJD SPE 1, subject to
the limitations on amendment set forth in the Loan Documents, and so long as the
Liens created under the Security Documents are not prohibited, restricted or
conditioned in any manner (other than a condition requiring the execution of the
NEJD Consent which has been satisfied as of the Effective Date).
 
 
88

--------------------------------------------------------------------------------

 

SECTION 6.11    Limitation on Modifications of Material Agreements.  It will not
and will not permit its Restricted Subsidiaries, FS SPE 2 or NEJD SPE 2 to tt)
amend, modify or change, or consent to any amendment, modification or change to,
any of the terms of any Material Agreement, any Free State Acquisition Document
or any NEJD Transaction Document, or uu) amend, modify or change, or consent to
any amendment, modification or change to, any of the terms of its or their
Organizational Documents, including the Partnership Agreement, except, with
respect to clauses (a) and (b) above (provided that this exception shall not be
applicable in respect of any NEJD Transaction Document or the Organizational
Documents of NEJD SPE 2) to the extent the same, individually or in the
aggregate, could not reasonably be expected to have an adverse effect on the
Administrative Agent, the Issuing Banks or the Lenders.
 
SECTION 6.12    Creation of Subsidiaries.  It will not, and will not permit any
of its subsidiaries or Joint Ventures to, at any time create or acquire any vv)
Restricted Subsidiary unless (1) such Restricted Subsidiary is a Wholly Owned
Subsidiary of Borrower (or, in the case of Finance Co or NEJD SPE 1, a Wholly
Owned Subsidiary of the Parent), (2) it has caused such Restricted Subsidiary to
comply with the requirements of Sections 5.10 and 5.11, and (3) such creation or
acquisition complies with Section 6.04; ww) Unrestricted Subsidiary or Joint
Venture except as permitted pursuant to Section 6.04; or xx) any Foreign
Subsidiary (other than the First Amendment Foreign Subsidiaries) without the
prior written consent of the Required Lenders. Notwithstanding the foregoing, it
will not permit any Unrestricted Subsidiary to own, directly or indirectly, any
Equity Interests in any Restricted Subsidiary.
 
SECTION 6.13    Limitation on Leases.  It will not and will not permit any of
its Restricted Subsidiaries to create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Lease Obligations and leases of
hydrocarbon interests otherwise permitted under this Agreement), under operating
leases that would cause the aggregate amount of all payments made by it and its
Restricted Subsidiaries pursuant to all such leases including any residual
payments at the end of any lease, to exceed $25,000,000 in any period of twelve
consecutive calendar months during the life of such leases.
 
SECTION 6.14     Sale and Leasebacks.  It will not and will not permit any of
its Restricted Subsidiaries to enter into any arrangement, directly or
indirectly, with any Person whereby it or any of its Restricted Subsidiaries
shall sell or transfer any of its Property, whether now owned or hereafter
acquired, and whereby it or any of its Restricted Subsidiaries shall then or
thereafter rent or lease such Property or any part thereof or other Property
that it or such Restricted Subsidiary intend to use for substantially the same
purpose or purposes as the Property sold or transferred.
 

 
89

--------------------------------------------------------------------------------

 

SECTION 6.15     Financial Condition Covenants.
 
(a)         Leverage Ratio.  The Parent will not permit its Consolidated
Leverage Ratio to be in excess of 5.50 to 1 at any time; provided that, upon the
consummation of a Material Acquisition that is a Permitted Acquisition, the
Parent will not permit such ratio to exceed 6.00 to 1.00 until the end of the
last day of the third full fiscal quarter of the Borrower after the consummation
of such Material Acquisition, at which time the maximum Leverage Ratio permitted
to be maintained by the Parent will automatically revert back to 5.50 to 1.
 
(b)         Debt Service Coverage.  The Parent will not permit its Consolidated
Debt Service Coverage Ratio to be less than 3.00 to 1.00 at any time; provided
that, upon the consummation of a Material Acquisition that is a Permitted
Acquisition, the Parent will not permit such ratio to be less than 2.75 to 1.00
until the end of the last day of the third full fiscal quarter of the Borrower
after the consummation of such Material Acquisition, at which time the lowest
Debt Service Coverage Ratio permitted to be maintained by the Parent will
automatically revert back to 3.00 to 1.00.
 
(c)         Capitalization.  The Parent will not permit its Consolidated
Capitalization Ratio to be greater than 0.65 to 1.00 at any time; provided that,
upon the consummation of a Material Acquisition that is a Permitted Acquisition,
the Parent will not permit such ratio to exceed 0.80 to 1.00 until the end of
the last day of the third full fiscal quarter of the Borrower after the
consummation of such Material Acquisition, at which time the maximum
Capitalization Ratio permitted to be maintained by the Parent will automatically
revert back to 0.65 to 1.00.
 
SECTION 6.16    Gas Imbalances.  It will not, and will not permit any of its
Restricted Subsidiaries to, allow the incurrence of any gas imbalances other
than those arising in the ordinary course of business and those that on a net
basis could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
SECTION 6.17     Accounting Changes; Fiscal Year.  It will not and will not
permit any of its Restricted Subsidiaries to yy) make any material change in
accounting treatment or reporting practices, except as required by GAAP or zz)
change the fiscal year of such Person.
 
SECTION 6.18     Control Agreements.  Neither it nor any of its Restricted
Subsidiaries shall open any deposit account, securities account or commodities
account without subjecting such account to a First Priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, pursuant to a
Control Agreement in form and substance satisfactory to the Administrative
Agent; provided, that the Borrower Parties shall be permitted to maintain
operating accounts not subject to the requirements of this Section 6.18 if the
aggregate balance of such accounts does not exceed $150,000 at any time.
 
SECTION 6.19     Prepayments on Indebtedness.  It will not and will not permit
any of its Restricted Subsidiaries to, directly or indirectly make (or give any
notice in respect of) any voluntary or optional payment or prepayment on or
redemption or acquisition for value of, any prepayment or redemption as a result
of any asset sale, change of control or similar event of, any outstanding
Indebtedness, except prepayments of the Secured Obligations, prepayments of
immaterial Indebtedness in the ordinary course of business, or as otherwise
permitted by this Agreement.
 
 
90

--------------------------------------------------------------------------------

 

SECTION 6.20    Limitation on Issuance of Capital Stock.  It will not, with
respect to the Borrower or any Restricted Subsidiary, permit such Person to
issue any Equity Interest (by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except aaa) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of Borrower or any
Restricted Subsidiary in any class of the Equity Interest of such Restricted
Subsidiary and bbb) Restricted Subsidiaries formed after the date of this
Agreement in accordance with Section 6.12 may issue Equity Interests to Borrower
or any other Restricted Subsidiary which is to own such Equity Interests.  All
Equity Interests issued in accordance with this Section 6.20 shall, to the
extent required by Sections 5.10 and 5.11 or any Security Document, be delivered
to the Administrative Agent for pledge pursuant to the applicable Security
Document.
 
SECTION 6.21     Anti-Terrorism Law; Anti-Money Laundering.
 
(a)         It will not and will not permit any of its subsidiaries or Joint
Ventures to, directly or indirectly, i) knowingly conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Section 3.24, ii) knowingly deal in, or
otherwise engage in any transaction relating to, any Property or interests in
Property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and it and
its subsidiaries shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming their compliance with this Section 6.21).
 
(b)         It will not and will not permit any of its subsidiaries or Joint
Ventures to cause or permit any of the funds of any Borrower Party that are used
to repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any law.
 
(c)         Notwithstanding anything in Section 6.21(a) or (b) to the contrary,
such covenants and agreements to the extent related to any Person that is not a
Borrower Party shall not be deemed breached unless the circumstances giving rise
to such breach could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or otherwise adversely affect the Lenders.
 
SECTION 6.22     Embargoed Person.  It will not and will not permit any of its
subsidiaries or Joint Ventures to cause or permit ccc) any of the funds or
properties of the Borrower Parties that are used to repay the Loans to
constitute Property of, or be beneficially owned directly or indirectly by, any
person subject to sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the “List
of Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or
on any other similar list maintained by OFAC pursuant to any authorizing statute
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Order or Requirement of Law promulgated thereunder, with
the result that the investment in the Borrower Parties (whether directly or
indirectly) is prohibited by a Requirement of Law, or the Loans made by the
Lenders would be in violation of a Requirement of Law or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
ddd) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Borrower Parties, with the result that the investment in the
Borrower Parties (whether directly or indirectly) is prohibited by law or the
Loans are in violation of any law, except, with respect to actions of any
Unrestricted Subsidiary or Joint Venture, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or otherwise
adversely affect the Lenders.
 

 
91

--------------------------------------------------------------------------------

 

SECTION 6.23     Excess Cash.  If, collectively, the Parent and the Restricted
Subsidiaries, on a consolidated basis, shall at any time own cash or Permitted
Investments in an aggregate amount exceeding $20,000,000 for a period of time of
ten consecutive days, the Borrower shall prepay outstanding ABR Loans in the
amount of such excess (to the extent such excess continues to exist) on such
tenth day, and such prepayment shall be subject to the provisions of Section
2.11.   Without limiting the first sentence of this Section 6.23, if,
collectively, the Parent and the Restricted Subsidiaries, on a consolidated
basis, shall at any time own cash or Permitted Investments in an aggregate
amount exceeding $20,000,000 for a period of time exceeding ten consecutive
days, the Borrower shall prepay outstanding Eurodollar Loans in the amount of
such excess (to the extent such excess continues to exist) on the earlier of (a)
the date that is sixty days after any such excess first existed and (b) the
first occurrence of the end of an Interest Period for outstanding Eurodollar
Borrowings, and such prepayment shall be subject to the provisions of Section
2.11.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01     Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:
 
(a)         the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment (whether voluntary or mandatory) thereof or by acceleration
thereof or otherwise;
 
(b)         the Borrower shall fail to pay any interest on any Loan or the
Borrower or any other Borrower Party or the General Partner shall fail to pay
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
 
(c)         any representation or warranty made or deemed made by or on behalf
of the Borrower, the Parent, the General Partner or any Subsidiary in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;
 

 
92

--------------------------------------------------------------------------------

 

(d)         the Parent or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, Section 5.03 (with
respect to the Parent’s or the Borrower’s existence), Section 5.04, the last
sentence of Section 5.06, Section 5.08, Section 5.14 or in Article VI;
 
(e)         any Borrower Party or the General Partner shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of thirty days after receipt of
written notice thereof from the Administrative Agent or any Lender;
 
(f)         the Parent, the Borrower or any Restricted Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (other than the Secured Obligations);
 
(g)         the Parent, the Borrower or any Restricted Subsidiary shall fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing such Indebtedness, which
failure results in, or any event or condition occurs that results in, any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;
 
(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking i) liquidation, reorganization or other relief
in respect of the General Partner, the Parent, the Borrower, any Guarantor or
any Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the Parent, the Borrower, any Guarantor or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(i)         the General Partner, the Parent, the Borrower, any Guarantor or any
Subsidiary shall iii) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, iv) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, v) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the Parent, the Borrower, any Guarantor or any Subsidiary or for a
substantial part of its assets, vi) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, vii) make a
general assignment for the benefit of creditors or viii) take any action for the
purpose of effecting any of the foregoing;
 
 
93

--------------------------------------------------------------------------------

 

(j)         the General Partner, the Parent, the Borrower, any Guarantor or any
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;
 
(k)         one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Parent, any
Subsidiary or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of thirty consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Parent or any
Subsidiary to enforce any such judgment;
 
(l)         an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Parent and
its Subsidiaries in an aggregate amount exceeding $2,000,000;
 
(m)       a Change in Control shall occur;
 
(n)         any Loan Document or any material provision thereof after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof (or as waived by the Lenders in accordance with Section 10.02), cease to
be valid, binding and enforceable in accordance with its terms against the
Borrower, the General Partner, the Parent, any Guarantor or any Subsidiary party
thereto or shall be repudiated by any of them, or the Borrower, the General
Partner, the Parent, any Guarantor or any Subsidiary shall so state in writing;
 
(o)         any security interest or Lien purported to be created and granted by
any Security Document with respect to any Collateral shall cease to be in full
force and effect, or shall cease to give the Administrative Agent, for the
benefit of the Secured Parties, the Liens, rights, powers and privileges
purported to be created and granted under such Security Document (including a
perfected First Priority security interest and Lien on all of such Collateral
(except as otherwise expressly provided in this Agreement or such Security
Document)) in favor of the Administrative Agent, or shall be asserted by the
Borrower or any other Borrower Party or the General Partner not to be a valid,
perfected, First Priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on such
Collateral;
 
(p)         the Borrower Parties shall be collectively subject to any
Environmental Liability in excess of $5,000,000, other than those Environmental
Liabilities disclosed to the Administrative Agent and the Lenders prior to the
Effective Date;
 
(q)         the General Partner shall voluntarily liquidate or dissolve;
 
(r)         (i) the Free State Transportation Services Agreement or the Free
State Denbury Guaranty shall be terminated or modified in a manner having
similar effect (collectively, “Terminated” or “Termination”, as applicable),
except (A) upon expiration of the stated term of the Free State Transportation
Services Agreement or (B) upon exercise of an FS Onshore Purchase Right;
provided that if upon such Termination, FS SPE 1 receives from FS SPE 2 the FS
Borrowing Base Attributable Amount for the then applicable Test Period, then
such termination shall not constitute an Event of Default under this Section
7.01(r).
 
 
94

--------------------------------------------------------------------------------

 

(s)         (i) any event or condition occurs as a result of any action or
failure to act by NEJD SPE 2 or any Borrower Party that would enable Onshore or
its assignee to exercise any of the NEJD Onshore Purchase Rights (as defined in
the NEJD Consent); or (ii) Denbury, Onshore, any Borrower Party or NEJD SPE 2
shall fail to observe or perform any term, covenant, condition or agreement
contained in the NEJD Consent;
 
(t)         (i) NEJD SPE 2 shall fail to make any payment (whether of principal
or interest or any other amount and regardless of amount) in respect of any NEJD
Intercompany Financing Agreement, within two (2) days after the same shall
become due and payable; or (ii) NEJD SPE 2 shall fail to observe or perform any
term, covenant, condition or agreement contained in any NEJD Intercompany
Financing Agreement or the NEJD Intercompany Consent, which failure results in,
or any event or condition occurs that results in, the NEJD Intercompany Note
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of the NEJD Intercompany Note or any trustee or agent on its or their behalf to
cause the NEJD Intercompany Note to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
 
(u)         any security interest or Lien purported to be created and granted by
any NEJD Intercompany Security Document with respect to any NEJD Intercompany
Collateral shall cease to be in full force and effect, or shall cease to give
NEJD SPE 1 the Liens, rights, powers and privileges purported to be created and
granted under such NEJD Intercompany Security Document (including a perfected
First Priority security interest and Lien on all of such NEJD Intercompany
Collateral (except as otherwise expressly provided in the NEJD Intercompany Note
or such NEJD Intercompany Security Document)) in favor of NEJD SPE 1, or shall
be asserted by NEJD SPE 2 or any Borrower Party or the General Partner not to be
a valid, perfected, First Priority (except as otherwise expressly provided in
the NEJD Intercompany Note or such NEJD Intercompany Security Document) security
interest in or Lien on such NEJD Intercompany Collateral;
 
(it being understood that any event or occurrence described in clauses (s)
through (u) above (other than failures to promptly pay amounts due that do not
constitute principal or interest under the NEJD Intercompany Note) shall not be
deemed an Event of Default if payment in full of the NEJD Intercompany Note has
occurred in accordance with the terms thereof, and any Event of Default pursuant
to clauses (s) through (u) above (other than failures to promptly pay amounts
due that do not constitute principal or interest under the NEJD Intercompany
Note) may be immediately cured by payment in full of the NEJD Intercompany Note
in accordance with the terms thereof)


then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times:  (1) terminate the Committed Amounts, and thereupon
the Committed Amounts shall terminate immediately, (2) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, or other notice of any kind, all of which
are hereby waived by the Borrower, and (3) enforce any and all security
interests, Liens and other remedies pursuant to the Security Documents; and in
case of any event described in clause (h) or (i) of this Article, the Committed
Amounts shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, or other notice of any kind, all of which
are hereby waived by the Borrower, and the Administrative Agent may, and at the
request of the Required Lenders shall, enforce any and all security interests,
Liens and other remedies pursuant to the Security Documents.
 
 
95

--------------------------------------------------------------------------------

 

SECTION 7.02    Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:
 
(a)         First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
or an Arranger in connection therewith and all amounts for which the
Administrative Agent or such Arranger is entitled to indemnification pursuant to
the provisions of any Loan Document, together with interest on each such amount
at the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;
 
(b)         Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including compensation to the other
Lenders and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Lenders in connection therewith, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
 
(c)         Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting obligations hereunder (other than
principal and reimbursement obligations hereunder) and any fees, premiums and
scheduled periodic payments due under Secured Hedging Agreements and any
interest accrued thereon, in each case equally and ratably in accordance with
the respective amounts thereof then due and owing;
 

 
96

--------------------------------------------------------------------------------

 

(d)         Fourth, to the indefeasible payment in full in cash, pro rata, of
the principal amount of the obligations hereunder (including reimbursement
obligations) and any breakage, termination or other payments under Secured
Hedging Agreements and any interest accrued thereon; and
 
(e)         Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Borrower Party or its successors or assigns) or as a
court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 7.02, the Borrower Parties
shall remain liable, jointly and severally, for any deficiency.  Each Borrower
Party acknowledges the relative rights, priorities and agreements of the
Administrative Agent, the Arrangers, the Lenders and counterparties to Secured
Hedging Agreements, as set forth in this Agreement, including as set forth in
this Section 7.02.
 
ARTICLE VIII
PARENT GUARANTEE
 
SECTION 8.01     Parent Guarantee.
 
(a)         The Parent ix) absolutely, unconditionally and irrevocably,
guarantees to the Administrative Agent for the ratable benefit of the Lenders
and their respective successors, endorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations and
x)indemnifies and holds harmless each Lender from, and agrees to pay to such
Lender, all reasonable costs and expenses (including reasonable counsel fees and
expenses) incurred by such Lender in enforcing any of its rights under the
guarantee contained in this Section 8.01.  The Parent agrees that
notwithstanding any stay, injunction or other prohibition preventing the payment
by the Borrower of all or any portion of the Secured Obligations and
notwithstanding that all or any portion of the Secured Obligations may be
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower, such Secured
Obligations shall nevertheless be due and payable by the Parent for the purposes
of this guarantee at the time such Secured Obligations would by payable by the
Borrower under the provisions of this Agreement.  Notwithstanding the foregoing,
any enforcement of this guarantee with respect to the rights of any Lender shall
be accomplished by the Administrative Agent acting on behalf of such
Lender.  The guarantee contained in this Section 8.01 is a guarantee of payment
and not collection, and the liability of the Parent is primary and not
secondary.
 
(b)         The Parent agrees that if the maturity of the Secured Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to the
Parent.  The guarantee contained in this Section 8.01 is a continuing guarantee
and shall remain in full force and effect until all the Secured Obligations and
the obligations of the Parent under the guarantee contained in this Section 8.01
shall have been satisfied by payment in full in cash, no Letter of Credit shall
be outstanding and the Committed Amount shall be terminated, notwithstanding
that from time to time during the term of this Agreement the Borrower may be
free from any Secured Obligations.
 
 
97

--------------------------------------------------------------------------------

 

(c)         No payment made by the Borrower, the Parent, any other guarantor or
any other Person or received or collected by any Lender from the Borrower, the
Parent, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Parent hereunder which shall, notwithstanding any such payment (other than any
payment made by the Borrower or Parent in respect of the Secured Obligations or
any payment received or collected from the Borrower or Parent in respect of the
Secured Obligations), remain liable for the Secured Obligations until, subject
to Section 8.05, the Secured Obligations are paid in full in cash, no Letter of
Credit shall be outstanding and the Committed Amount are terminated.
 
SECTION 8.02    Subrogation.  The Parent shall be subrogated to all the rights
of any Lender against the Borrower in respect of any amounts paid by the Parent
pursuant to the provisions of the guarantee contained in Section 8.01; provided
that the Parent shall not be entitled to enforce or to receive any payments
arising out of, or based upon, such right of subrogation with respect to any of
the Secured Obligations until all of the Secured Obligations and the Guarantees
thereof shall have been indefeasibly paid in full in cash or discharged.
 
SECTION 8.03     Amendments, etc. with respect to the Secured Obligations.  The
Parent shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Parent and without notice to or further assent
by the Parent, any demand for payment of any of the Secured Obligations made by
any Lender may be rescinded by such Lender and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Lender, and any Loan Document and any other
document executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any Collateral security, guarantee or right of
offset at any time held by any Lender for the payment of the Secured Obligations
may be sold, exchanged, waived, surrendered or released.  Except as required by
applicable Governmental Requirements, no Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in 0 or any Property
subject thereto.
 
SECTION 8.04    Guarantee Absolute and Unconditional.  To the fullest extent
permitted by applicable Governmental Requirements, the Parent hereby (1) waives
diligence, presentment, demand of payment, notice of intent to accelerate,
notice of acceleration, notice of acceptance, filing of claims with a court in
the event of the merger, insolvency or bankruptcy of the Borrower or the Parent,
and all demands and notices whatsoever, (2) acknowledges that any agreement,
instrument or document evidencing the Parent Obligations may be transferred and
that the benefit of its obligations hereunder shall extend to each holder of any
agreement, instrument or document evidencing the Parent Obligations without
notice to them and (3) covenants that the Parent Obligations will not be
discharged except by complete performance thereof.  The Parent further agrees
that to the fullest extent permitted by applicable Governmental Requirements, if
at any time all or any part of any payment theretofore applied by any Person to
any of the Parent Obligations is, or must be, rescinded or returned for any
reason whatsoever, including without limitation, the insolvency, bankruptcy or
reorganization of the Parent, such Parent Obligations shall, to the extent that
such payment is or must be rescinded or returned, be deemed to have continued in
existence notwithstanding such application, and the Parent Obligations shall
continue to be effective or be reinstated, as the case may be, as though such
application had not been made.
 
 
98

--------------------------------------------------------------------------------

 

To the fullest extent permitted by applicable Governmental Requirements, the
obligations of the Parent under this guarantee shall be as aforesaid full,
irrevocable, unconditional and absolute and shall not be impaired, modified,
discharged, released or limited by any occurrence or condition whatsoever,
including, without limitation, (i) any compromise, settlement, release, waiver,
renewal, extension, indulgence or modification of, or any change in, any of the
obligations and liabilities of the Borrower or the Parent contained in any of
the Secured Obligations or this Agreement, (ii) any impairment, modification,
release or limitation of the liability of the Borrower, the Parent or any of
their estates in bankruptcy, or any remedy for the enforcement thereof,
resulting from the operation of any present or future provision of any
applicable bankruptcy law, as amended, or other statute or from the decision of
any court, (iii) the assertion or exercise by the Borrower or the Parent of any
rights or remedies under any of the Secured Obligations or this Agreement or
their delay in or failure to assert or exercise any such rights or remedies,
(iv) the assignment or the purported assignment of any Property as security for
any of the Secured Obligations, including all or any part of the rights of the
Borrower or the Parent under this Agreement, (v) the extension of the time for
payment by the Borrower or the Parent of any payments or other sums or any part
thereof owing or payable under any of the terms and provisions of any of the
Secured Obligations or this Agreement or of the time for performance by the
Borrower or the Parent of any other obligations under or arising out of any such
terms and provisions or the extension or the renewal of any thereof, (vi) the
modification or amendment (whether material or otherwise) of any duty, agreement
or obligation of the Borrower or the Parent set forth in this Agreement, (vii)
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all of the assets, marshaling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
proceeding affecting, the Borrower or any of the Parent or any of their
respective assets, or the disaffirmance of any of the Secured Obligations, or
this Agreement in any such proceeding, (viii) the release or discharge of the
Borrower or the Parent from the performance or observance of any agreement,
covenant, term or condition contained in any of such instruments by operation of
law, (ix) the unenforceability of any of the Secured Obligations or this
Agreement, (x) any change in the name, business, capital structure, corporate
existence, or ownership of the Borrower or the Parent, or (xi) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, a surety or the Parent.
 
SECTION 8.05     Reinstatement.  The guarantee contained in Section 8.01 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or the
Parent, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or the Parent or
any substantial part of its Property, or otherwise, all as though such payments
had not been made.
 

 
99

--------------------------------------------------------------------------------

 

SECTION 8.06    Payments.  The Parent hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim and
without deduction for any taxes and in immediately available funds and in
dollars at the Administrative Agent’s payment office at the address provided in
10.01 of this Agreement.
 
ARTICLE IX
THE ADMINISTRATIVE AGENT; THE ARRANGERS
 
SECTION 9.01    Appointment.  Each Lender hereby irrevocably designates and
appoints Fortis as Administrative Agent of such Lender under this Agreement and
the other Loan Documents and as Administrative Agent of the Secured Parties
under and pursuant to the Security Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Each Lender hereby irrevocably designates and appoints the Arrangers
in their capacity as such under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes the Arrangers, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Arrangers by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.    Notwithstanding any provision to the contrary contained
elsewhere in this Agreement, none of the Administrative Agent, the Syndication
Agent or the Arrangers shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent, the Syndication Agent or the
Arrangers.
 
SECTION 9.02    Delegation of Duties.  The Administrative Agent and the
Arrangers may execute any of their respective duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Neither the Administrative Agent nor the Arrangers shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
 
SECTION 9.03    Exculpatory Provisions.  None of the Administrative Agent or the
Arrangers nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (4) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except for its or such Person’s own
gross negligence or willful misconduct) or (5) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Borrower Party or the General Partner or any officer thereof contained in
this Agreement or any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent or the Arrangers under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Borrower Party or the General Partner to
perform its obligations hereunder or thereunder.  Neither the Administrative
Agent nor the Arrangers shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower Party or the General
Partner.
 
 
100

--------------------------------------------------------------------------------

 


SECTION 9.04     Reliance by the Administrative Agent and the Arrangers.  The
Administrative Agent and the Arrangers shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower Parties), independent accountants and other experts selected by
the Administrative Agent or the Arrangers.  The Administrative Agent may deem
and treat the payee of any note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent and the Arrangers
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless the Administrative Agent or the
Arrangers, as applicable, shall first receive such advice or concurrence of the
Required Lenders (or, where unanimous consent of the Lenders is expressly
required hereunder, such Lenders) as the Administrative Agent or the Arrangers,
as applicable, deem appropriate or the Administrative Agent or the Arrangers, as
applicable, shall first be indemnified to their respective satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent and the Arrangers shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, where unanimous consent
of the Lenders or the Required Lenders is expressly required hereunder, such
Lenders or Required Lenders, as applicable), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.
 
SECTION 9.05    Notice of Default.  Neither the Administrative Agent nor either
Arranger shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or such
Arranger, respectively, has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent or either Arranger receives such a notice, the
Administrative Agent or such Arranger shall give notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
 
 
101

--------------------------------------------------------------------------------

 

SECTION 9.06     Non-Reliance on Administrative Agent or the Arrangers and Other
Lenders.  Each Lender expressly acknowledges that none of the Administrative
Agent or the Arrangers, nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates, has made any representations
or warranties to it and that no act by the Administrative Agent or the Arrangers
hereafter taken, including any review of the affairs of any Borrower Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or the Arrangers to any Lender.  Each Lender represents to
the Administrative Agent and the Arrangers that it has, independently and
without reliance upon the Administrative Agent, the Arrangers or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of each
Borrower Party and made its own decision to make Loans and issue Letters of
Credit hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent,
the Arrangers or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Loan Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of each Borrower
Party.  Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent or the Arrangers hereunder,
none of the Administrative Agent nor the Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Borrower Party which may come
into the possession of the Administrative Agent or the Arrangers or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
SECTION 9.07     Indemnification.  The Lenders agree to indemnify the
Administrative Agent and the Arrangers in their capacities as such (to the
extent not reimbursed by the Borrower and without limiting the obligation the
Borrower to do so), ratably according to their respective Committed Amounts in
effect on the date on which indemnification is sought, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
obligations under this Agreement) be imposed on, incurred by or asserted against
the Administrative Agent or the Arrangers in any way relating to or arising out
of, the Committed Amounts, this Agreement, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent or the Arrangers under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s or the Arrangers’ gross negligence or willful
misconduct.  The agreements in this subsection shall survive the payment of all
obligations under this Agreement and all other amounts payable hereunder.
 
SECTION 9.08     Administrative Agent and Arrangers in Their Respective
Individual Capacities.  The Administrative Agent and the Arrangers and its or
their Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Borrower Party as though the Administrative Agent
were not the Administrative Agent, and the Arrangers were not the Arrangers,
hereunder and under the other Loan Documents.  With respect to the Loans made
and Letters of Credit issued by it, the Administrative Agent and the Arrangers
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though the Administrative
Agent was not the Administrative Agent, and the Arrangers were not the
Arrangers, and the terms “Lender” and “Lenders” shall include each of the
Administrative Agent and each Arranger in its individual capacity.
 

 
102

--------------------------------------------------------------------------------

 

SECTION 9.09    Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon thirty days’ notice to the Lenders.  If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents (or as Administrative Agent for the Secured Parties
under the Security Documents), then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent, with
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed), shall succeed to the rights, powers and duties of the Administrative
Agent hereunder and or thereunder, as applicable.  Effective upon such
appointment and approval, the term “Administrative Agent” shall mean such
successor agent, and the former Administrative Agent’s rights, powers and duties
as Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement, any holders of the Loans or any Secured Party.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.  The Administrative Agent may be removed
at any time with or without cause by the Required Lenders (which for this
purpose, shall not include the Loans or the Committed Amount of the
Administrative Agent), provided that on the effectiveness of such removal the
Secured Obligations owing to such Administrative Agent as a Lender are repaid in
full and as an Issuing Bank are cash collateralized or otherwise secured.  If
the Administrative Agent is removed, the procedures set forth in this Section
9.09 shall apply in appointing a successor Administrative Agent.
 
SECTION 9.10     Successor Arranger.  Either Arranger may resign as Arranger
upon thirty days’ notice to the Lenders.  If an Arranger shall resign as
Arranger under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor arranger for the
Lenders, which successor arranger, with the consent of the Borrower (such
consent not to be unreasonably withheld or delayed), shall succeed to the
rights, powers and duties of such Arranger hereunder and or thereunder, as
applicable.  Effective upon such appointment and approval, the term “Arranger”
shall include such successor arranger, and the former Arranger’s rights, powers
and duties as Arranger shall be terminated, without any other or further act or
deed on the part of such former Arranger or any of the parties to this
Agreement, any holders of the Loans or any Secured Party.  After any retiring
Arranger’s resignation as Arranger, the provisions of this Article IX shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Arranger under this Agreement and the other Loan Documents.  Either
Arranger may be removed at any time with or without cause by the Required
Lenders (which for this purpose, shall not include the Loans or the Committed
Amount of such Arranger), provided that on the effectiveness of such removal the
Secured Obligations owing to such Arranger as a Lender are repaid in full and as
an Issuing Bank are cash collateralized or otherwise secured.  If either
Arranger is removed, the procedures set forth in this Section 9.10 shall apply
in appointing a successor Arranger.
 

 
103

--------------------------------------------------------------------------------

 

SECTION 9.11     Issuing Bank.  The provisions of this Article IX applicable to
the Administrative Agent shall apply to any Issuing Bank in the performance of
its duties under the Loan Documents, mutatis mutandis.
 
SECTION 9.12     Collateral Matters.
 
(a)         Each Lender authorizes and directs the Administrative Agent to enter
into the Security Documents for the benefit of the Lenders and the other Secured
Parties.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement, the Security Documents or the NEJD Intercompany
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the
Lenders.  The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents, or NEJD Intercompany Collateral
or the NEJD Intercompany Security Documents which may be necessary to perfect
and maintain perfected the security interest in and liens upon the Collateral
and the NEJD Intercompany Collateral granted pursuant to the Security Documents
and the NEJD Intercompany Security Documents.
 
(b)         The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral or the NEJD Intercompany Collateral (i)
upon termination of the Committed Amounts and payment and satisfaction of all of
the Secured Obligations at any time arising under or in respect of this
Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than the Borrower and its Subsidiaries) upon the sale or other
disposition thereof in compliance with Section 6.06, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents or the NEJD Intercompany
Security Documents.  Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral or NEJD Intercompany Collateral pursuant
to this Section 9.11.
 
(c)         The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral or the NEJD
Intercompany Collateral exists or is owned by any Borrower Party or any other
grantor of a Lien under the Security Documents or the NEJD Intercompany Security
Documents) or is cared for, protected or insured or that the Liens granted to
the Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 9.11 or in any of the Security Documents or the NEJD
Intercompany Security Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s own interest in the Collateral and
the NEJD Intercompany Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).
 
 
104

--------------------------------------------------------------------------------

 

SECTION 9.13     Hedging Arrangements.  To the extent any Affiliate of a Lender
is a party to a Secured Hedging Agreement with the Borrower, such Affiliate of a
Lender shall be deemed to appoint the Administrative Agent its nominee and
agent, and to act for and on behalf of such Affiliate in connection with the
Security Documents and to be bound by this Article IX.
 
ARTICLE X
MISCELLANEOUS
 
SECTION 10.01   Notices.
 
(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, the Parent or any other Borrower Party, to it
at 500 Dallas, Suite 2500, Houston, Texas  77002, (713) 860-2640;
 
(ii)           if to the Administrative Agent, to Fortis Capital Corp. at 101
Hudson Street, 21st Floor, Jersey City, New Jersey 07302, Attn:  Lascelles
Thompson/Loan Administration, Tel: (201) 631-8194, Fax: (201) 631-8181, with a
copy to:  Agency Department, 520 Madison Avenue, 3rd Floor, New York, New York
10022, Attn: Gloria Beloti-Fields, Tel: (212) 340-5455, Fax: (212) 340-5450 and
a copy to:  15455 North Dallas Parkway, Suite 1400, Addison, Texas 75001, Tel:
(214) 754-0009, Fax: (214) 754-4954;
 
(iii)           if to the Arrangers, to (A) Fortis Capital Corp. at 101 Hudson
Street, 21st Floor, Jersey City, New Jersey 07302, Attn:  Lascelles
Thompson/Loan Administration, Tel: (201) 631-8194, Fax: (201) 631-8181, with a
copy to:  Agency Department, 520 Madison Avenue, 3rd Floor, New York, New York
10022, Attn: Gloria Beloti-Fields, Tel: (212) 340-5455, Fax: (212) 340-5450 and
a copy to:  15455 North Dallas Parkway, Suite 1400, Addison, Texas 75001, Tel:
(214) 754-0009, Fax: (214) 754-4954; and (B) Deutsche Bank Securities Inc. c/o
Deutsche Bank Trust Company Americas, at 90 Hudson Street – 1st Floor, Jersey
City, New Jersey 07302, Attn:  Patricia Ciocco, Tel:  (201) 593-2235, Fax (201)
593-2308;
 
(iv)           if to Fortis Bank S.A./N.V., New York Branch, in its capacity as
Issuing Bank, to it at 101 Hudson Street, 21st Floor, Jersey City, New
Jersey  07302, Attn: Cathy Gilbert/Letter of Credit Department, Tel: (201)
631-8320, Fax: (201) 631-8321;
 
 
105

--------------------------------------------------------------------------------

 

(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)         Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 10.02   Waivers; Amendments.
 
(a)         No failure or delay by the Administrative Agent, any Issuing Bank,
any Arranger or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, any Issuing Banks, the Arrangers and the Lenders hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Arranger,
any Lender or any Issuing Bank may have had notice or knowledge of such Default
at the time.
 
(b)         Neither this Agreement nor any Loan Document nor any provision
hereof or thereof may be waived, amended or modified (except as expressly set
forth herein or therein) except pursuant to an agreement or agreements in
writing entered into by the Borrower and any affected Borrower Party and the
General Partner, as applicable, on the one hand, and the Required Lenders, on
the other hand, or by the Borrower and any affected Borrower Party and the
General Partner, as applicable, on the one hand, and the Administrative Agent
with the consent of the Required Lenders, on the other hand; provided that no
such agreement shall xi) increase the Committed Amount of any Lender without the
written consent of such Lender, xii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder (other than the definition of Consolidated Leverage Ratio and
the other defined terms that are components thereof whether or not the effect of
such waiver, amendment or modification could reasonably be expected to result in
reducing the amount of interest or fees payable hereunder)  without the written
consent of each Lender affected thereby, xiii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Committed
Amount, without the written consent of each Lender affected thereby, xiv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, xv)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender, xvi) release any Borrower Party from its Guarantee obligations
pursuant to the Security Documents (except if such entity, other than the
Parent, is no longer a Restricted Subsidiary in compliance with this Agreement)
or xvii) release all or substantially all of the Collateral; provided further
that (x) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Arrangers or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent, the Arrangers or
such Issuing Bank, as the case may be and (y) any amendment, waiver, or
modification which has an adverse effect on a Lender or Affiliate thereof in its
capacity as party to a Secured Hedging Agreement and expressly impacts such
Lender or Affiliate in such capacity in a different manner than the Lenders are
impacted generally shall require the consent of each such Lender or Affiliate.
 
 
106

--------------------------------------------------------------------------------

 

(c)         Without the consent of any other Person, the applicable Borrower
Party or Parties or the General Partner, as applicable, and the Administrative
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any waiver, amendment or modification
of any Loan Document, or enter into any new agreement or instrument, in each
case to effect the granting, perfection, protection, expansion or enhancement of
any security interest in any Collateral or additional Property to become
Collateral for the benefit of the Secured Parties, or as required by local law
to give effect to, or protect any security interest for the benefit of the
Secured Parties, in any Property or so that the security interests therein
comply with applicable Governmental Requirements.
 
SECTION 10.03   Expenses; Indemnity; Damage Waiver.
 
(a)         The Borrower shall pay xviii) all reasonable out of pocket expenses
incurred by the Administrative Agent, each Arranger and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and each Arranger, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), xix) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and xx) all out-of-pocket expenses incurred by
the Administrative Agent, each Arrangers, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, either Arranger, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
 
107

--------------------------------------------------------------------------------

 

(b)         The Borrower shall indemnify the Administrative Agent, each
Arranger, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of xxi) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions or any other transactions contemplated hereby, xxii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit
issued by it if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), xxiii) any actual or
alleged presence or release of Hazardous Materials on or from any Property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
xxiv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by an third party, by the Borrower, by any other
Borrower Party or by the General Partner, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted solely from
the gross negligence or willful misconduct of such Indemnitee.
 
(c)         To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, either Arranger or any Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Arranger or such Issuing Bank, as the case may
be, such Lender’s Ratable Portion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Arranger or such Issuing Bank in its
capacity as such.
 
(d)         To the extent permitted by applicable Governmental Requirements, no
Borrower Party shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)         All amounts due under this Section shall be payable no later than
three Business Days after written demand therefor.
 
 
108

--------------------------------------------------------------------------------

 

SECTION 10.04   Successors and Assigns.
 
(a)         This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, the Arrangers, all future
holders of the Loans and any notes hereunder and their respective successors and
assigns, except that neither the Borrower nor the Parent may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each Lender.
 
(b)         Any Lender may, in accordance with applicable Governmental
Requirements and at no cost or expense to the Borrower, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Committed Amount of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents.  In the
event of any such sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible for the performance thereof, (iii) such Lender shall remain the
holder of any such Loan (and any note evidencing such Loan) for all purposes
under this Agreement and the other Loan Documents, (iv) the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents, and (v) in any proceeding under the Bankruptcy Code,
the Lender shall be, to the extent permitted by Governmental Requirements, the
sole representative with respect to the obligations held in the name of such
Lender, whether for its own account or for the account of any Participant.  No
Lender shall be entitled to create in favor of any Participant, in the
participation agreement pursuant to which such Participant’s participating
interest shall be created or otherwise, any right to vote on, consent to or
approve any matter relating to this Agreement or any other Loan Document except
for those specified the first proviso to Section 10.02(b) if it affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 with respect to its participation in
the Committed Amounts and the Loans and Letters of Credit outstanding from time
to time as if it was a Lender; provided that, in the case of Section 2.17, such
Participant shall have complied with the requirements of said section and
provided further that no Participant shall be entitled to receive any greater
amount pursuant to any such section than the transferor Lender would have been
entitled to receive in respect of such amount of the participation transferred
by such transferor Lender to such Participant had no such transfer occurred.
 
(c)         Any Lender may, in accordance with applicable Governmental
Requirements, at any time and from time to time assign to any Lender or any
Affiliate thereof or, with the prior written consent of the Administrative
Agent, the Borrower and each Issuing Bank (which in each case shall not be
unreasonably withheld), to an additional bank or financial institution or other
entity (an “Assignee”) all or any part of its rights and obligations under this
Agreement and the other Loan Documents including its Committed Amount, Loans and
Letters of Credit pursuant to an Assignment and Acceptance executed by such
Assignee, such assigning Lender (and, in the case of an Assignee that is not
then a Lender or an Affiliate of a Lender, by the Borrower, the Parent, the
Administrative Agent and each Issuing Bank) and delivered to the Administrative
Agent for its acceptance and recording in the Register, provided that xxv)
(unless the Borrower, the Parent, and the Administrative Agent otherwise consent
in writing) no such transfer to any Assignee (other than a Lender or any
Affiliate thereof) shall be in an aggregate principal amount less than
$5,000,000 in the aggregate (or, if less, the full amount of such assigning
Lender’s Committed Amount, Loans and Letters of Credit), and xxvi) if any Lender
assigns all or any part of its rights and obligations under this Agreement to
one of its Affiliates in connection with or in contemplation of the sale or
other disposition of its interest in such Affiliate, the Borrower’s prior
written consent shall be required for such assignment (which shall not be
unreasonably withheld).  Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Committed Amount as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such assigning Lender shall cease to be a party
hereto).  Notwithstanding any provision of this Section 10.04(c) or Section
10.04(e) to the contrary, the consent of the Borrower shall not be required,
and, unless requested by the Assignee and/or assigning Lender, new notes shall
not be required to be executed and delivered by the Borrower, for any assignment
which occurs at any time when any Default shall have occurred and be continuing.
 
 
109

--------------------------------------------------------------------------------

 

(d)         The Administrative Agent, on behalf of the Borrower, shall maintain
at the address of the Administrative Agent referred to in Section 10.01 a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, the
Committed Amounts of, and principal amount of the Loans owing to, each Lender
from time to time.  The entries in the Register shall be conclusive in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may (and in the case of any Loan or obligation hereunder not evidence by
a note, shall) treat each Person whose name is recorded in the Register as the
owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of this Agreement and the other Loan Documents, notwithstanding any
notice to the contrary.  Any assignment of any Loan or other obligation
hereunder not evidenced by a note shall be effective only upon appropriate
entries with respect thereto being made in the Register.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(e)         Notwithstanding anything in this Agreement to the contrary, no
assignment under Section 10.04(c) of any rights or obligations under or in
respect of any Loans, any notes or the Letters of Credit shall be effective
unless the Administrative Agent shall have recorded the assignment pursuant to
Section 10.04(d).  Upon its receipt of an Assignment and Acceptance executed by
an assigning Lender and an Assignee (and, in the case of an Assignee that is not
then a Lender or an Affiliate thereof, by the Borrower, the Parent, and the
Administrative Agent) together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (other than in the case of an
assignment by a Lender to an Affiliate of such Lender), the Administrative Agent
shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrower.  On or prior to such effective date, the assigning
Lender shall surrender any outstanding notes held by it all or a portion of
which are being assigned, and the Borrower, at its own expense, shall, upon the
request to the Administrative Agent by the assigning Lender or the Assignee, as
applicable, execute and deliver to the Administrative Agent (in exchange for the
outstanding notes of the assigning Lender) a new note to the order of such
Assignee in an amount equal to the amount of such Assignee’s Committed Amount
after giving effect to such Assignment and Acceptance and, if the assigning
Lender has retained a Committed Amount hereunder, a new note to the order of the
assigning Lender in an amount equal to the amount of such Lender’s Committed
Amount after giving effect to such Assignment and Acceptance.  Any such new
notes shall be dated the Effective Date and shall otherwise be in the form of
the note replaced thereby.  Any notes surrendered by the assigning Lender shall
be returned by the Administrative Agent to the Borrower marked “canceled.”
 
 
110

--------------------------------------------------------------------------------

 

(f)         The Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a “Transferee”) and any prospective Transferees any and all
financial information in such Lender’s possession concerning the Borrower
Parties and their Affiliates that has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or that has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender’s
credit evaluation of the Borrower Parties and their Affiliates prior to becoming
a party to this Agreement.
 
(g)         For the avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section 10.04 concerning assignments of
Loans and notes relate only to absolute assignments and that such provisions do
not prohibit assignments creating security interests, including any pledge or
assignment by a Lender or any Loan or note to any Federal Reserve Bank in
accordance with applicable Governmental Requirements.
 
SECTION 10.05  Survival.  All covenants, agreements, representations and
warranties made by the Borrower and the Parent herein and in the certificates or
other instruments  delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Committed Amounts have not
expired or terminated.  The provisions of Section 2.15, Section 2.16, Section
2.17 and Section 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Committed Amounts or the termination of this Agreement or any
provision hereof.
 
SECTION 10.06   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 
111

--------------------------------------------------------------------------------

 

SECTION 10.07  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
Party against any of and all the obligations of any Borrower Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
 
SECTION 10.09   Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)         This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
 
(b)         Each of the Borrower Parties hereby irrevocably and unconditionally
submits, for itself and its Property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
 

 
112

--------------------------------------------------------------------------------

 

(c)         Each of the Borrower Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)         Each Borrower Party hereby agrees that the service of all writs,
process and summonses in any such suit, action or proceeding brought in the
State of New York against it may be made upon CT Corporation System (the
“Process Agent”), at 111 Eighth Avenue, New York, New York 10011, and each
Borrower Party hereby irrevocably agrees that the Process Agent has been duly
and irrevocably appointed as its agent and true and lawful attorney-in-fact in
its name, place and stead to accept such service of any and all such writs,
process and summonses, and agrees that the failure of the Process Agent to give
any notice of any such service of process to it shall not impair or affect the
validity of such service or any judgment based thereon.  Each Borrower Party
hereby further irrevocably consents to the service of process in any suit,
action or proceeding in such courts against it by the mailing thereof by the
Administrative Agent by registered or certified mail, postage prepaid, at its
address set forth in Section 10.01.
 
SECTION 10.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO eee) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND fff) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12   Confidentiality.  Each of the Administrative Agent, the
Arrangers, any Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed ggg) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the disclosing party will be responsible for any
unpermitted disclosures by the receiving party), hhh) to the extent requested by
any regulatory authority or self regulatory authority, iii) to the extent
required by applicable Governmental Requirements or regulations or by any
subpoena or similar legal process, jjj) to any other party to this Agreement,
kkk) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, lll) subject to an agreement containing provisions substantially the
same as those of this Section (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential and the
disclosing party will be responsible for any unpermitted disclosures by the
receiving party), to (1) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (2) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
mmm) with the consent of the Borrower or nnn) to the extent such Information (1)
becomes publicly available other than as a result of a breach of this Section or
(2) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
any Borrower Party relating to such Borrower Party or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the such
Borrower Party; provided that, in the case of information received from such
Borrower Party after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 

 
113

--------------------------------------------------------------------------------

 

SECTION 10.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Governmental Requirements (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Governmental Requirements, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
SECTION 10.14   USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), hereby notifies the Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
 
SECTION 10.15   Limitation of Liability.  Except as set forth in the Loan
Documents or in the case of fraud or intentional misrepresentation, neither the
General Partner nor any other owner of Equity Interests in the Parent (if such
owner is not owned directly or indirectly, in whole or in part, by the Parent)
shall be liable for the obligations of the Borrower Parties under the Loan
Documents including, in each case, by reason of any payment obligation imposed
by governing state partnership statutes.
 

 
114

--------------------------------------------------------------------------------

 

SECTION 10.16   Acknowledgments.  The Borrower and Parent each hereby
acknowledge that:
 
(a)         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)         neither the Administrative Agent, the Arrangers nor any Lender has
any fiduciary relationship with or duty to the Borrower or the Parent arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Administrative Agent and the Lenders, on one
hand, and the Borrower and the Parent on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and
 
(c)         no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the Transactions among the Lenders or among the
Borrower, the Parent, and the Lenders.
 
SECTION 10.17   Planned Reorganization.  Notwithstanding anything to the
contrary set forth in the Loan Documents, the Borrower and the other Borrower
Parties shall have the right from time to time to consummate the Planned
Reorganization; provided that, after giving effect thereto, the Borrower Parties
shall be in compliance with Section 5.10 and Section 5.11 and provided that the
Planned Reorganization shall not have an adverse effect on the Lenders or their
rights with respect to the Collateral.
 
SECTION 10.18   Amendment and Restatement; Binding Effect.
 
(a)         On the Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except that the
Parent, the Borrower, the Administrative Agent and the Lenders agree that (i)
the incurrence by the Borrower of “Indebtedness” under and as defined in the
Existing Credit Agreement (whether or not such “Indebtedness” is contingent as
of the Effective Date) shall continue to exist under and be evidenced by this
Agreement and the other Loan Documents, (ii) the Existing Credit Agreement shall
continue to evidence the representations and warranties made by the Parent and
the Borrower prior to the Effective Date, (iii) except as expressly stated
herein or amended, the other Loan Documents are ratified and confirmed as
remaining unmodified and in full force and effect with respect to all Secured
Obligations, and (iv) the Existing Credit Agreement shall continue to evidence
any action or omission performed or required to be performed pursuant to the
Existing Credit Agreement prior to the Effective Date (including any failure,
prior to the Effective Date, to comply with the covenants contained in the
Existing Credit Agreement).  The amendments and restatements set forth herein
shall not cure any breach thereof or any “Default” or “Event of Default” under
and as defined in the Existing Credit Agreement existing prior to the Effective
Date.  This Agreement is not in any way intended to constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement or
evidence payment of all or any portion of such obligations and liabilities.
 

 
115

--------------------------------------------------------------------------------

 

(b)         The terms and conditions of this Agreement and the Administrative
Agent’s, the Lenders’ and the Issuing Banks’ rights and remedies under this
Agreement and the other Loan Documents shall apply to all of the Indebtedness
incurred under the Existing Credit Agreement and the Letters of Credit issued
thereunder.
 
(c)         On and after the Effective Date, (i) all references to the Existing
Credit Agreement (or to any amendment or any amendment and restatement thereof)
in the Loan Documents (other than this Agreement) shall be deemed to refer to
the Existing Credit Agreement, as amended and restated hereby, (ii) all
references to any section (or subsection) of the Existing Credit Agreement or in
any Loan Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.
 
(d)         This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless specifically amended hereby or by any other Loan Document.
 
SECTION 10.19   Consents.  Each Lender authorizes and instructs the
Administrative Agent to enter into each of (a) the NEJD Consent and the NEJD
Intercompany Consent and (b) in the event the Exchange Consent is executed and
delivered pursuant to Section 2(b) of the NEJD Consent, the Exchange Consent
(collectively, the “Consents”) on behalf of the Lenders, and to take all actions
(and execute all documents) required (or deemed advisable) by it in accordance
with the terms of the Consents and each Lender agrees to be bound by the terms
and provisions of the Consents.
 
[Signature page follows]
 
 
116

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
[Signature pages follow]
 
 
117

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


 

 
BORROWER:
             
GENESIS CRUDE OIL, L.P.
             
By:  GENESIS ENERGY, INC., its general partner
             
By:  
/s/  Ross A. Benavides
   
Ross A. Benavides, Chief Financial Officer
 
 
         
PARENT:
             
GENESIS ENERGY, L.P.
             
By:  GENESIS ENERGY, INC., its general partner
             
By:  
/s/  Ross A. Benavides
   
Ross A. Benavides, Chief Financial Officer

 
 
118

--------------------------------------------------------------------------------

 




 
ADMINISTRATIVE AGENT, ARRANGER AND LENDER:
             
FORTIS CAPITAL CORP.
             
By:
/s/  Ilene Fowler
 
Name:
Ilene Fowler
 
Title:
Director
       
By:
/s/  Farhan Iqbal
 
Name:
Farhan Iqbal
 
Title:
Vice President
                         
ISSUING BANK:
       
FORTIS BANK S.A./N.V., NEW YORK BRANCH
             
By:
/s/  Ilene Fowler
 
Name:
Ilene Fowler  
Title:
Director
       
By:
/s/  Farhan Iqbal
 
Name:
Farhan Iqbal
 
Title:
Vice President

 

--------------------------------------------------------------------------------


 
 

 
ARRANGER:
       
DEUTSCHE BANK SECURITIES INC.
             
By:
/s/ David J. Bell
 
Name:
David Bell
 
Title:
Managing Director
             
By:
/s/ Robert M Wood, Jr.
 
Name:
Robert M. Wood, Jr.
 
Title:
Director
             
LENDER:
             
DEUTSCHE BANK TRUST COMPANY AMERICAS
             
By:
/s/ David J. Bell  
Name:
David Bell
 
Title:
Managing Director
       
By:
/s/ Dusan Lazarov
 
Name:
Dusan Lazarov
 
Title:
Vice President

 

--------------------------------------------------------------------------------


 

       
BANK OF AMERICA, N.A.
             
By:
/s/ Stephen J. Hoffman
 
Name:
Stephen J. Hoffman
 
Title:
Managing Director
             
U.S. BANK NATIONAL ASSOCIATION
             
By:
/s/  Monte E. Deckerd
 
Name:
Monte E. Deckerd
 
Title:
Senior Vice President
             
WACHOVIA BANK, NATIONAL ASSOCIATION
             
By:
/s/ Leanne S. Phillips
 
Name:
Leanne S. Phillips
 
Title:
Director
             
BANK OF SCOTLAND
             
By:
/s/  Karen Weich
 
Name:
Karen Weich
 
Title:
Vice President
             
BMO CAPITAL MARKETS FINANCING, INC.
             
By:
/s/ Ian M. Plester
 
Name:
Ian M. Plester
 
Title:
Director

 

--------------------------------------------------------------------------------


 

       
COMERICA BANK
             
By:
/s/  Gregory D. Smith
 
Name:
Gregory D. Smith
 
Title:
Vice President
             
GUARANTY BANK
             
By:
/s/ W. David McCarver IV
 
Name:
W. David McCarver IV
 
Title:
Vice President
             
ROYAL BANK OF CANADA
             
By:
/s/ Jason S. York
 
Name:
Jason S. York
 
Title:
Authorized Signatory
             
SUNTRUST BANK
             
By:
/s/  Joe McCreery
 
Name:
Joe McCreery
 
Title:
Director

 

--------------------------------------------------------------------------------


 

 
AMEGY BANK NATIONAL ASSOCIATION
                   
By:
/s/ W. Bryan Chapman
 
Name:
W. Bryan Chapman
 
Title:
Senior Vice President
                   
STERLING BANK
             
By:
/s/ David W. Phillips
 
Name:
David W. Phillips
 
Title:
Senior Vice President
             
UNION BANK OF CALIFORNIA, N.A.
             
By:
/s/ Daniel A Davis
 
Name:
Daniel A. Davis
 
Title:
Vice President

 
 

--------------------------------------------------------------------------------